Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 1 of 212 PageID #: 346




                         EXHIBIT 2
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 2 of 212 PageID #: 347




 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  DOV ZEITLIN, individually and on behalf of all others
  similarly situated,
                      Plaintiff,
                                                                         Case No.: 1:20-cv-00510-BMC
         -against-

  NICHOLAS PALUMBO, NATASHA PALUMBO,
  ECOMMERCE NATIONAL, LLC d/b/a/ Tollfreedeals.com
  and SIP RETAIL d/b/a sipretail.com, JON KAHEN a/k/a
  JON KAEN, GLOBAL VOICECOM, INC.; GLOBAL
  TELECOMMUNCATION SERVICES, INC. and KAT
  TELECOM, INC.,

                         Defendants.


               CERTIFICATE OF SERVICE OF MOTION FOR SANCTIONS

                  I certify that a true and correct copy of the attached Motion and Notice of Motion,
 together with all attachments, exhibits, and supporting papers (viz. the notice of motion, the
 memorandum of law, the declaration of Theodor Bruening and the exhibits thereto) as well as the
 transmittal letter, were sent by first-class U.S. mail (in a properly-addressed envelope with first
 class postage duly paid) before 5:00 p.m. on April 11, 2020 to the attorney of record for plaintiff
 in this action at the address as listed below:

                Robert Tolchin, Esq.
                The Berkman Law Office, LLC
                111 Livingston Street, Suite 1928
                Brooklyn, New York 11201

                 The same documents were also sent as a courtesy by email as attachments to
 Robert Tolchin at rtolchin@berkmanlaw.com on April 10, 2020 and again on April 12, 2020 via
 sharefile link. On April 12, 2020, Mr. Tolchin confirmed by email that he had received the
 documents.

                SIGNED on April 10, 2020.


                /s/ Theodor Bruening
                Theodor Bruening

                Attorney for
                Nicholas Palumbo, Natasha Palumbo,
                Ecommerce National, LLC d/b/a/ Tollfreedeals.com and
                Sip Retail d/b/a sipretail.com
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 3 of 212 PageID #: 348


                            LAW OFFICE OF THEODOR BRUENING, ESQ.
 77 W 85 ST. NEW YORK NY 10024
 DIRECT: (347) 403-4722
 BRUENINGLAWYER@GMAIL.COM



                                                           April 10, 2020
 VIA EMAIL AND USPS

 Robert Tolchin, Esq.
 The Berkman Law Office, LLC
 111 Livingston Street, Suite 1928
 Brooklyn, New York 11201
 rtolchin@berkmanlaw.com

          Re:      Zeitlin v. Palumbo et al. (1:20-cv-00510)

 Dear Robert:

                  As you know, I represent defendants Nicholas and Natasha Palumbo as well as
 Ecommerce National, LLC, and SIP Retail, LLC (the “defendants”) in the above-referenced case.
 Pursuant to F.R.C.P. 11(c)(2), attached hereto is a motion for sanctions that will be filed on or after May
 1, 2020. A hard copy is being mailed to your office today pursuant to F.R.C.P. 5(b)(2)(C). For the reasons
 stated in the motion, the complaint must be withdrawn, and the case must be discontinued with prejudice
 immediately, at least as to the defendants. If the complaint is withdrawn and the case is discontinued,
 sanctions can be avoided under F.R.C.P. 11(c)(2).

                                                           Sincerely,


                                                           Theodor Bruening
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 4 of 212 PageID #: 349



 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  DOV ZEITLIN, individually and on behalf of all others
  similarly situated,
                      Plaintiff,
                                                                          Case No.: 1:20-cv-00510-BMC
          -against-
                                                                          NOTICE OF MOTION
  NICHOLAS PALUMBO, NATASHA PALUMBO,
  ECOMMERCE NATIONAL, LLC d/b/a/ Tollfreedeals.com
  and SIP RETAIL d/b/a sipretail.com, JON KAHEN a/k/a
  JON KAEN, GLOBAL VOICECOM, INC.; GLOBAL
  TELECOMMUNCATION SERVICES, INC. and KAT
  TELECOM, INC.,

                         Defendants.



                PLEASE TAKE NOTICE that, upon the accompanying declaration of Theodor

 Bruening, sworn to April 10, 2020 and the exhibits thereto, the memorandum of law in support

 of motion for sanctions, and upon all pleadings, papers, and proceedings filed in this case,

 defendants Nicholas Palumbo, Natasha Palumbo, Ecommerce National, LLC d/b/a/

 Tollfreedeals.com and Sip Retail d/b/a sipretail.com (“defendants”) will respectfully move this

 Court before the Hon. Brian M. Cogan at the U.S. Courthouse located at 225 Cadman Plaza East,

 Brooklyn, NY 11201, at a date and time to be determined by the Court, for an Order granting

 sanctions against plaintiff and award reasonable legal fees to defendants, pursuant to Rule 11 of

 the Federal Rules of Civil Procedure, on the grounds that counsel has not undertaken an

 independent inquiry into the facts before filing the complaint, that there is no factual or legal

 basis for the claims asserted in the complaint, and that plaintiff’s claims were asserted for an

 improper purpose.
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 5 of 212 PageID #: 350



 Dated: New York, New York
        April 10, 2020



                                                __________________________
                                                  Theodor Bruening
                                                  Attorney for Defendants
                                                  77 W 85th Street
                                                  New York, NY 10024
                                                  BrueningLawyer@Gmail.com
                                                  (347) 403-4722




                                      -ii-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 6 of 212 PageID #: 351



 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  DOV ZEITLIN, individually and on behalf of all others
  similarly situated,
                      Plaintiff,
                                                                Case No.: 1:20-cv-00510-BMC
         -against-

  NICHOLAS PALUMBO, NATASHA PALUMBO,
  ECOMMERCE NATIONAL, LLC d/b/a/ Tollfreedeals.com
  and SIP RETAIL d/b/a sipretail.com, JON KAHEN a/k/a
  JON KAEN, GLOBAL VOICECOM, INC.; GLOBAL
  TELECOMMUNCATION SERVICES, INC. and KAT
  TELECOM, INC.,

                       Defendants.


                  MEMORANDUM OF LAW IN SUPPORT OF
          DEFENDANTS NICHOLAS PALUMBO, NATASHA PALUMBO,
         ECOMMERCE NATIONAL, LLC D/B/A/ TOLLFREEDEALS.COM
       AND SIP RETAIL D/B/A SIPRETAIL.COM’S MOTION FOR SANCTIONS




                                                          Theodor Bruening
                                                          Attorney for Defendants
                                                          77 W 85th Street
                                                          New York, NY 10024
                                                          BrueningLawyer@Gmail.com
                                                          (347) 403-4722
 April 10, 2020
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 7 of 212 PageID #: 352




                                                          TABLE OF CONTENTS

 Table of Authorities ................................................................................................................ iv

 Introduction .............................................................................................................................. 1

 Background .............................................................................................................................. 2

            A. The Parties ............................................................................................................. 2

            B. The VOIP Industry and Technology ...................................................................... 2

            C. Concurrent Proceeding Before this Court and Analysis of the Complaint ............ 5

 Argument ................................................................................................................................. 7

            I.         Legal Standard for Sanctions Under F.R.C.P. 11(b)........................................ 7

            II.        Counsel Has Not Undertaken a Reasonable Inquiry, and There Is No
                       Factual Basis for the Allegations ..................................................................... 8

                       A. The Timing of the Filing of the Complaint Makes an Independent
                          Inquiry Impossible ..................................................................................... 8

                       B. The Contents of the Complaint Show that No Independent Inquiry
                          Took Place ................................................................................................. 9

                       C. The Complaint Is Impermissibly Based Entirely on Information
                          and Belief Pleading .................................................................................. 11

            III.       There Is No Legal Basis for the Claims Asserted .......................................... 12

                       A. Plaintiff Does Not Allege That Defendants Made Any Calls .................. 14

                       B. Plaintiff Does Not Specify That He Received a Call ............................... 15

                       C. Plaintiff Does Not Allege That He Was Called Using an ATDS or
                          Received a Pre-Recorded Voice Message ............................................... 16

                       D. Plaintiff Does Not Allege That He Did Not Consent to Being Called .... 16

                       E. There Is No Case for Modifying or Extending Existing Law .................. 16

                       F. Plaintiff’s Complaint Warrants Sanctions ............................................... 16


                                                                        -ii-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 8 of 212 PageID #: 353



            IV.        Plaintiff’s Claims Were Asserted for an Improper Purpose .......................... 17

            V.         An Award of Attorney’s Fees Is Warranted to Cover Defendants’
                       Legal Expenses and Deter Further Misconduct ............................................. 18

 Conclusion ............................................................................................................................. 20




                                                                       -iii-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 9 of 212 PageID #: 354



                                                   TABLE OF AUTHORITIES

 Cases

 Barrett v F.W. Woolworth Corp.
 1997 US Dist LEXIS 19277, 96 Civ. 7538 (SDNY 1997) .............................................19

 Bradgate Assocs. v. Fellows, Read & Assocs.
 999 F.2d 745 (3d Cir. 1993)............................................................................................10

 Brown v Ameriprise Fin. Servs.
 2011 US Dist LEXIS 100841, No. 09-2413 (D Minn 2011) ..........................................12

 Cain v Twitter Inc.
 2018 US Dist LEXIS 180942, 17-cv-02506 (ND Cal 2018) ..........................................19

 Chandler v. Norwest Bank Minn., N.A.
 137 F.3d 1053 (8th Cir. 1998) ..........................................................................................8

 Eastway Const. Corp. v. City of New York
 762 F.2d 243 (2d Cir. 1985)..............................................................................................8

 Foster v. Michelin Tire Corp.
 108 F.R.D. 412 (C.D. Ill. 1985). .....................................................................................10

 Garr v U.S. Healthcare
 22 F3d 1274 (3d Cir 1994)..........................................................................................9, 11

 Gjokaj v. HSBC Mortg. Servs.
 2014 U.S. Dist. LEXIS 89205 (ED Mich 2014) .............................................................11

 Gonzalez v County of Merced
 2017 US Dist LEXIS 82402, No. 1:16-cv-01682 (ED Cal May 26, 2017) ....................12

 Gurary v Nu-Tech Bio-Med, Inc.
 303 F3d 212 (2d Cir 2002)..............................................................................................19

 Indianapolis Colts v. Baltimore
 775 F.2d 177 (7th Cir. 1985) ..........................................................................................11

 Jacques v. DiMarzio, Inc.
 216 F. Supp. 2d 139 (E.D.N.Y. 2002) ............................................................................17

 Kaplan v Hezbollah
 2020 US Dist LEXIS 31270, 19-cv-3187 (EDNY Feb. 23, 2020) .................................19



                                                                 -iv-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 10 of 212 PageID #: 355



 King v. Time Warner Cable
 113 F. Supp. 3d 718 (SDNY 2015)...........................................................................14, 16

 Knipe v. Skinner
 19 F.3d 72 (2d Cir. 1994)................................................................................................18

 Kropelnicki v. Siegel
 290 F.3d 118 (2d Cir. 2002).......................................................................................... 7-8

 Mars Steel Corp. v. Continental Bank N.A.
 880 F.2d 928 (7th Cir. 1989) ..........................................................................................17

 Melito v Am. Eagle Outfitters, Inc.
 2015 US Dist LEXIS 160349, 14-CV-02440 (SDNY 2015)....................................13, 14

 Miller v. Schweickart
 413 F. Supp. 1059 (S.D.N.Y. 1976)................................................................................12

 Mohammed v. Union Carbide Corp.
 606 F. Supp. 252 (E.D. Mich. 1985) ...............................................................................18

 Oliveri v. Thompson
 803 F.2d 1265 (2d Cir. 1986)..........................................................................................11

 Profile Publ'g & Mgmt. Corp. APS v. Musicmaker.com, Inc.
 242 F. Supp. 2d 363 (S.D.N.Y. 2003).............................................................................11

 Rodriguez-O'Ferral v. Trebol Motors Corp.
 154 F.R.D. 33 (1st Cir. 1995) .........................................................................................17

 Rotberg v Jos. A. Bank Clothiers, Inc.
 345 F Supp 3d 466 (SDNY 2018) ..................................................................................16

 Roundtree v. United States
 40 F.3d 1036 (9th Cir. 1994) ..........................................................................................18

 Shatsky v Syrian Arab Republic
 312 FRD 219 (DDC 2015) ..............................................................................................19

 Seto v. Thielen
 519 Fed. Appx. 966 (9th Cir. 2013) .......................................................................... 16-17

 Tenay v. Culinary Teacher's Ass'n of Hyde Park, N.Y., Inc.
 225 F.R.D. 483 (S.D.N.Y. 2005) ....................................................................................16

 Townsend v. Holman Consulting Corp.
 929 F.2d 1358 (9th Cir. 1990) ........................................................................................17

                                                                  -v-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 11 of 212 PageID #: 356




 Unioil, Inc. v. E.F. Hutton & Co.
 809 F.2d 548 (9th Cir. 1986) ..........................................................................................12

 United States v. Int'l Bhd. of Teamsters, Chauffeurs, Warehousemen &
 Helpers of Am., AFL-CIO
 948 F.2d 1338 (2d Cir. 1991)........................................................................................ 8-9

 USA v. Palumbo, et al.
 20-cv-473 ....................................................................................................................5, 11

 USA v. Kahen, et al.
 1:20-cv-474 .................................................................................................................5, 11

 Window Headquarters v MAI Basic Four
 1994 US Dist LEXIS 17104, 91 Civ. 1816, 93 Civ. 4135,
 92 Civ. 5283 (SDNY 1994) ............................................................................................12



 Statutes and Rules

 Fed. R. Civ. P. 11 .................................................................................................... passim

 47 U.S.C. § 227 ...............................................................................................................13




                                                                      -vi-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 12 of 212 PageID #: 357



 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  DOV ZEITLIN, individually and on behalf of all others
  similarly situated,
                            Plaintiff,
                                                                         Case No.: 1:20-cv-00510-BMC
                          -against-

  NICHOLAS PALUMBO, NATASHA PALUMBO,
  ECOMMERCE NATIONAL, LLC d/b/a/ Tollfreedeals.com
  and SIP RETAIL d/b/a sipretail.com, JON KAHEN a/k/a
  JON KAEN, GLOBAL VOICECOM, INC.; GLOBAL
  TELECOMMUNCATION SERVICES, INC. and KAT
  TELECOM, INC.,

                                 Defendants.


                   MEMORANDUM OF LAW IN SUPPORT OF
           DEFENDANTS NICHOLAS PALUMBO, NATASHA PALUMBO,
          ECOMMERCE NATIONAL, LLC D/B/A/ TOLLFREEDEALS.COM
        AND SIP RETAIL D/B/A SIPRETAIL.COM’S MOTION FOR SANCTIONS

                                           INTRODUCTION

                Plaintiff brings this Telephone Consumer Protection Act (“TCPA”) class-action,

 purportedly individually and on behalf of others similarly situated. The complaint (docket no. 1,

 “Complaint” or “Compl.”) in actuality contains no facts identifying any calls received by

 plaintiff. Indeed, the complaint fails to allege any actions taken by defendants that could

 establish liability under the TCPA. The complaint is entirely based upon “information and

 belief,” including facts that are indisputably within plaintiff’s exclusive knowledge. The text of

 the Complaint and the date of its filing show that the signing attorney has not discharged his

 personal, nondelegable responsibility to comply with the requirements of Rule 11 before signing

 the Complaint and that there has been no reasonable inquiry into the contents of the pleading.

 Sanctions are appropriate, including an award of legal fees and dismissal of the case with

 prejudice.
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 13 of 212 PageID #: 358



                                                BACKGROUND1

                  A. The Parties

                  Plaintiff appears to live in the Eastern District of New York (Compl. ¶ 8). It has

 not been alleged that he received any unwanted robocalls, other than upon information and belief

 (Compl. ¶ 89), nor has it been alleged that he has not consented to receiving such calls.

                  Defendants Nicholas and Natasha Palumbo, husband and wife, are citizens of the

 State of Arizona. They are the owners and principal employees of two of the defendant entities,

 Ecommerce National, LLC, and SIP Retail, LLC, both of which are Arizona limited liability

 companies which the Palumbos manage out of their residence in Paradise Valley, a suburb of

 Phoenix, Arizona (collectively “defendants”). During the relevant period, both companies

 operated switching systems that permitted them to serve as intermediary carriers of

 telecommunications.

                  B. The VOIP Industry and Technology

                  Historically, telephone calls were made over copper wire. A landline would

 connect a dialer to a center where a call would be connected by a human operator to another

 landline by connecting two cables. Over time, the connection center became automated, but the

 centralized system remained. The application of microwave and semiconductor technology

 resulted in dramatic changes in the infrastructure of the nation’s telecommunications networks.

 Telephony as a monopoly utility was replaced by competition; multiple players became the rule

 (Bruening Decl. Ex. 5, ¶¶12-20).

                  With the advent of the internet and increasing ubiquity of fast, high-bandwidth

 glass fiber connections, it became possible to make audio (and video) connections between



 1
   The relevant facts are described in the accompanying declaration of Theodor Bruening dated April 10, 2020
 (“Bruening Decl.”) together with the exhibits annexed thereto.
                                                        -2-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 14 of 212 PageID #: 359



 computers. This technology is known as “Voice over Internet Protocol”, or “VOIP.” It

 revolutionized the industry in ways that are still emerging, including expansion of competition

 by increasing the number of participants in the market. The benefits to consumers have been

 manifold, including cheaper long-distance and international calls, easier and cheaper conference

 calls, improved access to information about products and access to technical and commercial

 assistance, and the ability to make or answer a call from one’s desk phone, computer, or

 cellphone using the same number, or to add videoconferencing with a press of a button (id.).

                 Importantly, VOIP also allowed smaller and mid-size companies to compete with

 large national phone carriers. Prior to VOIP, the barriers to entry into the telecommunications

 market were exceedingly high – a entrant would have own and lay cables or build a network of

 microwave towers, as well as operate a hub that connected calls. VOIP, however, allows small

 companies to enter the market at low cost; operating a VOIP company requires a fast internet

 connection, computer hardware (known as a “switch”) and readily obtainable technical

 knowledge. One need not be a Ph.D. graduate of one of the great engineering universities today

 to become adept at operating and upgrading advanced VOIP technology (id.).

                 These companies, known as “intermediary carriers” or “wholesale carriers” do not

 place calls – they connect other people’s calls over the Internet. A large industry of such carriers

 has sprung up; in the U.S., they number in the thousands; more than 1,800 such companies are

 registered with the FCC. Their market capitalization may amount to only a few million dollars.

 Since it is uncommon for carriers to operate in the entire U.S., calls are routinely routed through

 multiple carriers before reaching their destination; a call may go through several carriers before it

 is connected. This is normal and advantageous to consumers – competition between carriers for

 the lowest cost to connect calls is robust (id.).



                                                     -3-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 15 of 212 PageID #: 360



                 Due to differences in the internet infrastructure in different locations, carrier A

 might pay carrier B to connect its calls (carrier A is carrier B’s “client”) while at the same time

 carrier A might receive money from carrier B to connect calls in the other direction (carrier A is

 carrier B’s “vendor”). It is common for carriers to be both vendors to and clients of each other

 (id.).

                 Intermediary carriers, like defendants, using the technology involved here do not

 have the ability to know if their connecting carrier or source is a foreign country or the United

 States (id.).

                 By their very nature, VOIP carriers are almost always far removed from the

 original caller or the eventual recipient of telecommunications carried on their systems. A carrier

 often connects a call that was originated several prior carriers earlier (i.e., the caller may

 typically be his client’s client’s client’s client) and that is connected to the recipient several

 carriers later (i.e., the recipient may turn out to be his vendor’s vendor’s vendor’s vendor). The

 content of these calls is completely unknown to the carrier. Most gateway carriers do not have

 access to call content, even if it were lawful to pry into such matters. A carrier such as those at

 issue here, therefore, has little to no control or knowledge over what calls go through his system,

 and little to no knowledge of the messages of calls that he connects (id.).

                 In short, fraudulent calls can be transmitted using any kind of carrier without the

 carriers being aware at the time that the calls are improper.

                 Intermediary carriers are the conduits of communications, not their source or

 destination. Defendants have not, and do not place or make or initiate any automated calls to

 anyone. They and their companies provide conduits for phone calls. The TCPA has never before

 been held to apply to VOIP carriers who do not themselves place any calls. There are good

 reasons why this approach has never previously been attempted. It’s because defendants are

                                                   -4-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 16 of 212 PageID #: 361



 innocent service providers; to hold them responsible for the actions of others in the way

 requested here is contrary to the express purpose of the TCPA; it would also be overreaching and

 wrongly interfere with socially valuable services.

                C. Concurrent Proceeding Before this Court and Analysis of the Complaint

                On January 28, 2020, the U.S. Department of Justice commenced an action

 against defendants for injunctive relief under inter alia 18 U.S.C. 1345, essentially arguing that

 defendants did not act sufficiently when they responded to complaints concerning automated

 fraudulent robocalls (USA v. Palumbo, et al., 20-cv-473, the “Government action”). The claim

 has been wholly denied by defendants (USA v. Palumbo, docket no. 35). There has been no

 exchange of discovery (beyond automatic disclosures pursuant to F.R.C.P. 26(a)(1)(A)) in that

 case and no finding of liability.

                On that same day, the government also filed a similar action (USA v. Kahen, et

 al., 1:20-cv-474, the “Kahen action”) against Jon Kahen a/k/a Jon Kaen, Global Voicecom, Inc.;

 Global Telecommuncation Services, Inc. and Kat Telecom, Inc., i.e. the other defendants in the

 instant lawsuit.

                The very next day, on January 29, 2020, plaintiff filed the instant action. On

 review of the Complaint, (Bruening Decl. Ex. 1) it is evident that Mr. Tolchin, plaintiff’s

 attorney, copied the entirety of the facts alleged verbatim from the complaints in the Government

 action and in the Kahen action. Each paragraph containing any kind of alleged factual

 information is copied directly from the Government action and the Kahen action with the

 additional text: “upon information and belief.”

                The following paragraphs have been pleaded upon information and belief:

                    -   Every paragraph in the section headed “The Underlying Facts” (i.e.

                        paragraphs 25-83);

                                                   -5-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 17 of 212 PageID #: 362



                    -   The paragraphs describing the defendants (paragraphs 9-15);

                    -   The first paragraph in the section of the Complaint allegedly describing

                        the harm to the alleged victims (paragraph 84);

                    -   The only paragraph describing anything relating to calls to the plaintiff

                        (paragraph 89).

                The paragraphs that have not been pled on information and belief either do not

 discuss the facts at all or do so in a highly unspecific way:

                    a. Paragraphs 1-5 discuss the issue of unwanted robocalls and their impact

                        on society on an abstract level with no reference to the parties or the law;

                    b. Paragraph 6 makes vague claims that defendants are somehow responsible

                        for robocalls, offering no specifics beyond claiming that defendants

                        “facilitated” robocalls;

                    c. Paragraph 7 states that plaintiff hopes to stop defendants through this

                        class-action;

                    d. Paragraph 8 states that plaintiff is a resident of this Court’s district;

                    e. Paragraphs 16-17 concern jurisdiction;

                    f. Paragraphs 18-24 are boilerplate class action allegations;

                    g. Paragraph 87 refers to the two actions commenced by the Government;

                    h. Paragraph 88 repeats and re-alleges each of the foregoing allegations;

                    i. Paragraphs 90-96 are boilerplate TCPA and class action allegations

                        without any specificity.

                In short, out of 96 paragraphs, 66 paragraphs are alleged “upon information and

 belief” while the remaining 30 paragraphs contain boilerplate statements and legal conclusions.



                                                   -6-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 18 of 212 PageID #: 363



                   Defendants have compared the complaint to the pleading in the government

 action. A redlined comparison document is annexed as Exhibit 4 to the declaration of Theodor

 Bruening submitted herewith. As shown therein, paragraphs 9-11, 25-35, 37-51, and 76-86 were

 copied from the Government action pleading, while paragraphs 12-15, 36, and 52-75 were

 copied from the Kahen action complaint.

                                                      ARGUMENT

                  I.        Legal Standard for Sanctions Under F.R.C.P. 11(b)

                  Rule 11 of the federal Rules of Civil Procedure provides, in pertinent part, that in

 presenting any document to the court, an attorney certifies that to the best of his or her

 knowledge, information, and belief, the document is not being filed for an improper purpose; the

 claims are warranted by existing law; and the factual contentions have evidentiary support. Fed.

 R. Civ. P. 11(b). If, after notice and a reasonable opportunity to respond, the court determines

 that Rule 11(b) has been violated, the court has discretion to impose sanctions on the attorneys,

 law firms, or parties responsible for the violation. Fed. R. Civ. P. 11(c)(1).2

                  A pleading violates Rule 11 either when it “has been interposed for any improper

 purpose or where, after reasonable inquiry, a competent attorney could not form a reasonable

 belief that the pleading is well grounded in fact and is warranted by existing law or good faith

 argument for the extension, modification or reversal of existing law” Kropelnicki v. Siegel, 290


 2
   Fed. R. Civ. P. 11(b) reads as follows:
 Representations to the Court. By presenting to the court a pleading, written motion, or other paper—whether by
 signing, filing, submitting, or later advocating it—an attorney or unrepresented party certifies that to the best of the
 person’s knowledge, information, and belief, formed after an inquiry reasonable under the circumstances:
          (1) it is not being presented for any improper purpose, such as to harass, cause unnecessary delay, or
          needlessly increase the cost of litigation;
          (2) the claims, defenses, and other legal contentions are warranted by existing law or by a nonfrivolous
          argument for extending, modifying, or reversing existing law or for establishing new law;
          (3) the factual contentions have evidentiary support or, if specifically so identified, will likely have
          evidentiary support after a reasonable opportunity for further investigation or discovery; and
          (4) the denials of factual contentions are warranted on the evidence or, if specifically so identified, are
          reasonably based on belief or a lack of information.
                                                            -7-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 19 of 212 PageID #: 364



 F.3d 118, 131 (2d Cir. 2002). Compliance is measured by an objective standard: Rule 11 is

 violated “where it is patently clear that a claim has absolutely no chance of success.” Eastway

 Const. Corp. v. City of New York, 762 F.2d 243, 254 (2d Cir. 1985). Objectively, Mr. Tolchin’s

 pleading fails all these hurdles – there was no proper purpose, no reasonable inquiry, no

 grounding in fact or law, no argument for modification of existing law, and no chance of success.

    II.     Counsel Has Not Undertaken a Reasonable Inquiry, and There Is No Factual
            Basis for the Allegations

                    A. The Timing of the Filing of the Complaint Makes an Independent
                       Inquiry Impossible

                The Complaint was filed within one day of the filing of the two government

 actions which undoubtedly prompted the filing of the Complaint. There was no reason for this

 rush – no statute of limitations was about to expire, and the Complaint does not allege any need

 for emergency action. Nor does a single word in the pleading show that the plaintiff received any

 improper calls through defendants’ system; this critical factual requirement does not seem to

 have been considered or explored. It is not plausible that within one day Mr. Tolchin made any

 kind of investigation – let alone a reasonable investigation – into the veracity or sufficiency of

 the claims that he was asserting over 96 paragraphs in 31 pages.

                Where an attorney “could not have conducted the inquiry necessary to support”

 their clients’ claims before filing a complaint, sanctions are warranted. Chandler v. Norwest

 Bank Minn., N.A., 137 F.3d 1053 (8th Cir. 1998), reh'g, en banc, denied, 1998 U.S. App. LEXIS

 8504 (8th Cir. 1998), cert. denied, 525 U.S. 922 (1998). Nor is there any reason to permit this

 lacuna to be remedied through discovery since “[p]leadings, motions, and other papers must be

 justifiable at the time they are signed” (United States v. Int'l Bhd. of Teamsters, Chauffeurs,




                                                  -8-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 20 of 212 PageID #: 365



 Warehousemen & Helpers of Am., AFL-CIO, 948 F.2d 1338, 1344 (2d Cir. 1991)). Nor was there

 any reason to rush filing.3

                        B. The Contents of the Complaint Show that No Independent Inquiry
                           Took Place

                   Several items in the complaint make it plain that Mr. Tolchin made no effort to

 review the pleading that he filed or ascertain its accuracy. For instance, at paragraph 38, the

 complaint states that “Upon information and belief, the FAQs on the TollFreeDeals website

 state, ‘Do you handle CC (Call Center)/Dialer Traffic? Yes…’” At the time of the filing of the

 Complaint, the website was still online. Plaintiff could have confirmed its contents directly but

 did not undertake this most basic exercise in confirming the veracity of his pleadings, instead

 relying entirely on second-hand information.

                   For another example, counsel for plaintiff evidently did not draft the complaint

 himself but only copied-and-pasted its contents without so much as proofreading. At paragraph

 50, the complaint states “from May 2019 tluough January 2020” (emphasis added). This is no

 ordinary typo. The complaint in the government action was filed in PDF format on PACER (as is

 usual). To be able to copy and paste the language from the complaint to another document, the

 PDF has to be reversed into a word document or similar word processor using a technology

 called optical character recognition (“OCR”). OCR is not perfect; sometimes “through” is

 recognized as “tluough” because the optical lines “hr” are similar to “lu” – one long line and two

 short lines. This is evidently what happened here, no one who wanted to type “through” would

 type “thuough” by accident, the keyboard letters are too far apart. Compare government action

 paragraph 34 (Bruening Decl. Ex. 2). Similar OCR typos exist at:




 3
   “[A] factor in ascertaining the reasonableness of the signer's inquiry is the amount of time available to investigate
 the facts and law involved.” Garr v U.S. Healthcare, 22 F3d 1274, 1279 (3d Cir 1994).
                                                           -9-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 21 of 212 PageID #: 366



                  -    Paragraph 79 (“fi·audulent”), compare to paragraph 41 in the government

                       action (“fraudulent”).

                  -    Paragraph 82 (“Unfmiunately”), compare to paragraph 43 in the government

                       action (“Unfortunately”).

                  -    Paragraph 47 (“traceback pmial”), compare to paragraph 34 in the government

                       action (“traceback portal”).

                  Further, some of the copying and pasting led to absurd results. Plaintiff claims in

 paragraph 86 that “Defendants’ fraudulent schemes are ongoing and wide-ranging. Absent

 injunctive relief by this Court, the Defendants will continue to cause injury to victims in this

 District and throughout the United States, and the victims’ losses will continue to mount.” The

 paragraph makes no sense in the current action in which plaintiff is not requesting injunctive

 relief. The paragraph is also not preceded by the phrase “upon information and belief,” which

 means that counsel must have an actual, reasonable, personal and non-derivative basis for

 making the allegation that defendants engage in “ongoing and wide-ranging” fraudulent

 schemes.

                  In determining whether Rule 11 has been violated, the focus of a court’s inquiry

 should be the reasonableness of the investigation undertaken, not whether the moving party was

 prejudiced by the actions of the party under scrutiny. Bradgate Assocs. v. Fellows, Read &

 Assocs., 999 F.2d 745 (3d Cir. 1993). Counsel’s inquiry cannot be described as reasonable by

 any definition of that term.4




 4
   Indeed, courts have drawn a distinction between Rule 11 and Rule 12(b)(6); a plaintiff may have reasonable claim,
 indeed an irrefutable claim, an assertion of which may nonetheless violate Rule 11 if he has failed to conduct any
 reasonable inquiry. Foster v. Michelin Tire Corp., 108 F.R.D. 412 (C.D. Ill. 1985).
                                                        -10-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 22 of 212 PageID #: 367



                    C. The Complaint Is Impermissibly Based Entirely on Information and
                       Belief Pleading

                Under Rule 11(b), an attorney who presents a pleading, written motion, or other

 paper with the court certifies that to the best of his or her knowledge, formed after an inquiry

 reasonable under the circumstances, the allegations and other factual contentions contained in it

 have evidentiary support.

                Here, Counsel’s entire complaint is impermissibly based on “upon information

 and belief” pleading. The entire text of the factual allegations is an identical copy of the facts

 alleged in the complaints filed in USA v. Palumbo, et al., EDNY case no. 20-cv-473 (Bruening

 Decl. Ex. 2), and USA v. Kahen, et al., EDNY case no. 20-474 (Bruening Decl. Ex. 3). See

 Gjokaj v. HSBC Mortg. Servs., 2014 U.S. Dist. LEXIS 89205, *18 (ED Mich 2014) (noting that

 the filing of “‘cookie cutter’ pleadings is potentially sanctionable conduct”), Garr v U.S.

 Healthcare, 22 F3d at 1278 (the signing attorney has a “‘personal, nondelegable responsibility’

 to comply with the requirements of Rule 11 before signing the document” including “a

 reasonable inquiry into the contents of the pleading.”).

                Rule 11 requires a careful investigation and consideration of claims asserted and

 inclusion of boilerplate allegations is improper and subject to appropriate sanctions. Oliveri v.

 Thompson, 803 F.2d 1265, 1280 (2d Cir. 1986), cert. denied, 480 U.S. 918 (1987). The question

 of reasonableness is an objective one, not based on the filing attorney’s subjective belief.

 Indianapolis Colts v. Baltimore, 775 F.2d 177 (7th Cir. 1985). A failure to conduct a reasonable

 inquiry warrants sanctions. Profile Publ'g & Mgmt. Corp. APS v. Musicmaker.com, Inc., 242 F.

 Supp. 2d 363 (S.D.N.Y. 2003).

                Indeed, given the paucity of detail concerning the call(s) received by the lead

 plaintiff – information exclusively in the possession of the plaintiff – it is questionable whether


                                                  -11-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 23 of 212 PageID #: 368



 counsel ascertained whether Mr. Zeitlin’s claims are typical of the class and if he would fairly

 and adequately protect the interests of the class. A failure to make this determination is

 sanctionable conduct under Rule 11. Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548 (9th Cir.

 1986), cert. denied, 484 U.S. 822 (1987), see also Garr v. U.S. Healthcare, 22 F.3d 1274 (3d

 Cir. 1994), reh'g, en banc, denied, 1994 U.S. App. LEXIS 16425 (3d Cir. 1994).

                Nor is it sufficient to point to the government action and plead the exact same

 facts upon information and belief. Lawyers have a responsibility before subscribing their names

 to complaints which contain serious charges to ascertain that reasonable basis in fact exists for

 allegations contained in the pleadings, even if they are made upon information and belief. Miller

 v. Schweickart, 413 F. Supp. 1059 (S.D.N.Y. 1976). See also Gonzalez v County of Merced,

 2017 US Dist LEXIS 82402, at *18, n 8, No. 1:16-cv-01682 (ED Cal May 26, 2017) (noting that

 “information and belief” pleading does not grant immunity from sanctions), see also Window

 Headquarters v MAI Basic Four, 1994 US Dist LEXIS 17104, at *53-55, 91 Civ. 1816, 93 Civ.

 4135, 92 Civ. 5283 (SDNY 1994), Brown v Ameriprise Fin. Servs., 2011 US Dist LEXIS

 100841, at *7, No. 09-2413 (D Minn 2011) (copying and pasting factual assertions from an

 unrelated complaint violates Rule 11).

                Nor is there any compliance with F.R.C.P. 11(b)(3), which allows for pleading

 where the factual contentions “if specifically so identified, will likely have evidentiary support

 after a reasonable opportunity for further investigation or discovery” since plaintiff has not

 identified any facts which if reviewed in discovery would sustain his claim.

    III.    There Is No Legal Basis for the Claims Asserted

                In addition to the issues concerning the purported factual basis for the complaint,

 this court should exercise its discretion to sanction counsel for filing a lawsuit for which there

 was clearly no legal basis. It is well established that only persons and entities that originate

                                                  -12-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 24 of 212 PageID #: 369



 phone calls are liable under the TCPA. Melito v Am. Eagle Outfitters, Inc., 2015 US Dist LEXIS

 160349, 14-CV-02440 (SDNY 2015).

                     A responsible pre-filing inquiry into the TCPA case law would have revealed to

 counsel that (1) the statute does not provide for a cause of action against an intermediary VOIP

 carrier and that (2) that the elements of a TCPA claim are not supported by the facts asserted in

 the complaint.

                    Plaintiff alleges that Defendants violated the TCPA, though it is unclear which

 provision of the TCPA was allegedly violated. The Complaint only refers to 47 U.S.C. § 227

 (Compl. ¶ 90) and to “TCPA” generally (Compl. ¶¶ 90, 91, 93). Presumably, plaintiff refers to

 47 U.S.C. § 227(b)(1)(A)(iii) and (b)(3),5 which provide a private cause of action for unwanted

 robocalls.




 5
     The relevant TCPA provisions read as follows:

 47 U.S.C. § 227 (b)
         (1) Prohibitions. It shall be unlawful for any person within the United States, or any person outside the
         United States if the recipient is within the United States—
                   (A) to make any call (other than a call made for emergency purposes or made with the prior
                   express consent of the called party) using any automatic telephone dialing system or an artificial
                   or prerecorded voice—
                             …
                             (iii) to any telephone number assigned to a paging service, cellular telephone service,
                             specialized mobile radio service, or other radio common carrier service, or any service
                             for which the called party is charged for the call, unless such call is made solely to collect
                             a debt owed to or guaranteed by the United States;
         …
         (3) Private right of action. A person or entity may, if otherwise permitted by the laws or rules of court of a
         State, bring in an appropriate court of that State—
                   (A) an action based on a violation of this subsection or the regulations prescribed under this
                   subsection to enjoin such violation,
                   (B) an action to recover for actual monetary loss from such a violation, or to receive $500 in
                   damages for each such violation, whichever is greater, or
                   (C) both such actions.
                   If the court finds that the defendant willfully or knowingly violated this subsection or the
                   regulations prescribed under this subsection, the court may, in its discretion, increase the amount
                   of the award to an amount equal to not more than 3 times the amount available under
                   subparagraph (B) of this paragraph.

                                                           -13-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 25 of 212 PageID #: 370



                 “To make out a claim under the TCPA, [a plaintiff] must show that (1) (a

 defendant) called her on her cell phone; (2) using an automated telephone dialing system

 [“ATDS”] or pre-recorded voice; (3) without her consent.” King v. Time Warner Cable, 113 F.

 Supp. 3d 718, 725 (SDNY 2015), rev’d on other grounds, 894 F.3d 473 (2d Cir. 2018). The

 Complaint fails to allege facts supporting any of these elements.

                     A. Plaintiff Does Not Allege That Defendants Made Any Calls.

                 Only the person who physically “makes” or “initiates” a call within the meaning

 of the TCPA can be subject to direct TCPA liability. See, e.g., Melito, 2015 WL 7736547, at *4-

 5. Thus, federal courts routinely reject direct TCPA claims lacking sufficient facts regarding “the

 making, or physical placement” of a phone call. Id. Plaintiff concedes that Defendants did not

 make or place the calls: the Complaint claims defendants “facilitated” (Compl. ¶¶ 5, 41),

 “transmit” (id. ¶¶ 26(a)-(e), 35, 36, 40, 57, 61), and “deliver” (id, ¶ 42) robocalls and that they

 “serve[d] as a gateway carrier”, (id. ¶¶ 31, 33, 34), “provided U.S.-bound calling services” (id.

 ¶34), “pass[ed] robocalls into the U.S. telephone system” (id. ¶¶ 34, 63, 76), “provide[d] inbound

 VoiP calling” (id. ¶ 37), “market[d] their services to foreign call centers” (id. ¶ 38), and

 “provide[d] return-calling services” (id. ¶ 66). That is the sum total of the allegations against

 defendants. Plaintiff nowhere alleges that defendants were instrumental in the placement of any

 call. Plaintiff only – correctly – asserts that defendants were conduits for calls. If that were

 sufficient to impose liability under the TCPA, then Verizon and AT&T would be equally liable

 for robocalls travelling through their networks as would any person laying phone lines.

                 Purported class plaintiff claims only once in the entire Complaint that defendants

 “placed” a call to plaintiff – at the very end, in the first cause of action, after the narrative of

 facts. The allegation is made in the most unspecific way possible:



                                                   -14-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 26 of 212 PageID #: 371



                   The plaintiff, and each member of the proposed plaintiff class, has
                   received numerous robocalls which, upon information and belief,
                   were carried, processed, connected, placed, routed, and/or
                   facilitated by the defendants and/or the agents, servants, employees,
                   and related entities.
                   (Compl. ¶ 89, emphasis added)

                   That’s it. 6 Plaintiff does not, and cannot, point to a single call received by

 plaintiff placed by defendants. Similarly, plaintiff does not, and cannot, provide the number of a

 call received by him, or the date and time of such a call, or the call contents, or that any such call

 was in any way connected to defendants.

                   Plaintiff variously claims that defendants were involved in a conspiracy with the

 entities placing the calls, e.g. Compl. ¶¶ 31 (referring to “Defendants’ robocalling fraud

 scheme”), 41 (referring to an alleged “co-conspirator”). Plaintiff has not alleged any facts

 supporting any such relationship beyond the barest conclusory assertions, averred “upon

 information and belief.” If anything, plaintiff’s claims amount to an assertion that defendants did

 not do enough to stop robocalls travelling through their VOIP switch when alerted to this fact by

 third parties. The TCPA does not recognize this as a basis for liability in private lawsuits; nor has

 any court in the U.S. taken this position.

                        B. Plaintiff Does Not Specify That He Received a Call

                   Throughout the Complaint, plaintiff nowhere states when he received a robocall,

 or how many he received, or from which number he received calls, or what the robocalls stated,

 or what makes him believe that defendants placed the calls. The Complaint merely states that

 “plaintiff, and each member of the proposed plaintiff class, has received numerous robocalls

 which, upon information and belief, were carried, processed, connected, placed, routed, and/or




 6
  In addition, it is likely that, taken in context, the word “placed” here is not intended to connote the person making a
 call – in the sense of causing it – but rather means someone who connects or routes the call.
                                                          -15-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 27 of 212 PageID #: 372



 facilitated by the defendants…” (Compl. ¶ 89, emphasis added). No plausible allegations are

 presented that would tie defendants, among 1,800 intermediary carriers in the United States, to

 even one of the calls claimed to be received by plaintiff.

                     C. Plaintiff Does Not Allege That He Was Called Using an ATDS or
                        Received a Pre-Recorded Voice Message

                 Plaintiff does not allege anywhere that he was called using an ATDS as required

 by the statute (see King supra), or that defendants used an ATDS, or that he received a

 prerecorded voice message. Plaintiff claims throughout – and only “upon information and belief”

 – that persons other than plaintiff received automated or pre-recorded voice calls that were

 routed through defendants’ system (e.g. Compl. ¶¶ 46, 47, 56). The absence of this assertion is

 fatal to plaintiff’s claim.

                     D. Plaintiff Does Not Allege That He Did Not Consent to Being Called

                 It is a basic requirement that lack of consent to be called has to be pled in a TCPA

 case. Rotberg v Jos. A. Bank Clothiers, Inc., 345 F Supp 3d 466 (SDNY 2018). Plaintiff nowhere

 argues that any calls received by him – placed by defendants or anyone else – were received

 without his consent.

                     E. There Is No Case for Modifying or Extending Existing Law

                 Plaintiff has not argued that the current TCPA liability should be extended to

 intermediary VOIP carriers and no basis for such an argument exists.

                     F. Plaintiff’s Complaint Warrants Sanctions

                 The law is settled that a failure to research and apply federal law in an action

 brought in federal court warrants sanctions where the failure causes the other party to incur

 unnecessary costs. Tenay v. Culinary Teacher's Ass'n of Hyde Park, N.Y., Inc., 225 F.R.D. 483

 (S.D.N.Y. 2005), aff'd, 281 Fed. Appx. 11 (2d Cir. 2008), see also Seto v. Thielen, 519 Fed.


                                                 -16-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 28 of 212 PageID #: 373



 Appx. 966 (9th Cir. 2013). An attorney may not pretend that the law favors his view and impose

 on court or his adversaries the burden to research and uncover basic rules of the law; attorneys

 who do so are properly sanctioned. Mars Steel Corp. v. Continental Bank N.A., 880 F.2d 928

 (7th Cir. 1989).

                A failure to state all the necessary elements of a claim is grounds for sections.

 Rodriguez-O'Ferral v. Trebol Motors Corp., 154 F.R.D. 33, aff'd, 45 F.3d 561 (1st Cir. 1995)

 (sanctions imposed on plaintiffs’ attorneys who utterly failed his responsibility to investigate and

 evaluate the facts prior to filing complaint which did not state all necessary elements to support

 the allegations.). A failure to research the law prior to the filing of a complaint warrants

 sanctions. Frank v D’Ambrosi (1993, CA6 Ohio) app dismd 1994 US App LEXIS 15187 (CA6

 Mich). A complaint devoid of allegations rising to colorable claim for any of the legal theories

 asserted also warrants sanctions. Jacques v. DiMarzio, Inc., 216 F. Supp. 2d 139 (E.D.N.Y.

 2002).

    IV.     Plaintiff’s Claims Were Asserted for an Improper Purpose.

                Because essential baseline facts are indisputable and because the law is so clearly

 against him, the only reasonable inference to be drawn is that the complaint was filed solely for

 the improper purpose of oppressing defendants and forcing a settlement.

                A party who files a pleading for an improper purpose, such as harassing or

 punishing the opposing party, violates Rule 11(b)(1) and may therefore be sanctioned. The test

 for whether a party acted with an improper purpose is objective—that is, whether the party’s

 outward behavior manifested an improper purpose. Townsend v. Holman Consulting Corp., 929

 F.2d 1358, 1366 (9th Cir. 1990) (en banc). A court may infer from “solid evidence of a

 pleading’s frivolousness” that a pleading was filed for an improper purpose. Id. at 1365.



                                                 -17-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 29 of 212 PageID #: 374



                In the present case, there is no objective excuse or reason to file a complaint such

 as the one at bar. It does not meet any of the elements required for the alleged cause of action

 and is entirely based on secondhand knowledge with no apparent independent investigation. Mr.

 Tolchin’s frivolous and cavalier conduct warrants dismissal of the action with prejudice and the

 imposition of sanctions.

            D. An Award of Attorney’s Fees Is Warranted to Cover Defendants’ Legal
               Expenses and Deter Further Misconduct

                This Court may exercise its discretion to impose sanctions against both plaintiff

 and his attorneys for their violations of Rule 11(b). Roundtree v. United States, 40 F.3d 1036,

 1040 (9th Cir. 1994). Any attorney signing pleadings is obligated under Rule 11 to refrain from

 raising claims without first conducting reasonable inquiry into the underlying facts and law on

 which those claims are predicated; the “reasonable inquiry” standard at very least requires some

 kind of investigation, and some affirmative conduct on part of the attorney. The attorney is also

 obligated to dissuade his client from pursuing specious claims. Mohammed v. Union Carbide

 Corp., 606 F. Supp. 252 (E.D. Mich. 1985).

                Rule 11 sanctions are to be imposed with caution, Knipe v. Skinner, 19 F.3d 72,

 78 (2d Cir. 1994), and should be limited to those sanctions necessary to deter the offender and

 those similarly situated from engaging in similar conduct. F.R.C.P. 11(c)(4). In determining

 whether to impose sanctions, the court may consider the following factors, among others: (1)

 whether the improper conduct was willful, or negligent; (2) whether it was part of a pattern of

 activity, or an isolated event; (3) whether it infected the entire pleading, or only one particular

 count or defense; (4) whether the person has engaged in similar conduct in other litigation; (5)

 whether it was intended to injure; and (6) what effect it had on the litigation process in time or




                                                  -18-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 30 of 212 PageID #: 375



 expense. Fed. R. Civ. P. 11, advisory committee notes of 1993. Applying the above factors, it is

 clear that sanctions are appropriate in the present case:

                (1) The misconduct of counsel was clearly willful, as he must have known that his

 inquiry into the facts and the law of the matter was so scant as to be nonexistent.

                (2) and (4), counsel is no stranger to having his claims dismissed as baseless and

 receiving warnings from judges – this Court and other courts have frequently dismissed his

 complaints for various reasons and excoriated counsel, see e.g. Kaplan v Hezbollah, 2020 US

 Dist LEXIS 31270, 19-cv-3187 (EDNY Feb. 23, 2020), Cogan J. (dismissing case), see also

 Cain v Twitter Inc., 2018 US Dist LEXIS 180942, 17-cv-02506 (ND Cal 2018) (dismissing

 case), Shatsky v Syrian Arab Republic, 312 FRD 219 (DDC 2015) (sanction of preclusion of

 documents), see also Gurary v Nu-Tech Bio-Med, Inc., 303 F3d 212 (2d Cir 2002) (Mr.

 Tolchin’s co-counsel was sanctioned under Rule 11(b) for bringing frivolous claims), Barrett v

 F.W. Woolworth Corp., 1997 US Dist LEXIS 19277, 96 Civ. 7538 (SDNY 1997) (finding

 monetary sanctions appropriate in situations where “attorneys, such as Mr. Tolchin here, fail to

 follow” court orders).

                 (3) As plaintiff’s complaint, consisting of a single count, is wholly groundless

 from its inception, the misconduct in this case infected the entire pleading and was the direct

 cause of all of the expenses incurred by defendants in this litigation.

                (5) Finally, the very nature of the misconduct—filing a groundless complaint with

 no factual or legal basis—makes it clear that counsel acted with the improper purpose of using

 the courts to extract a costly settlement knowing that the defense of a class action would be

 expensive.

                In short, the conduct was precisely the type of egregious abuse of the legal

 process that Rule 11 sanctions were designed to deter.

                                                 -19-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 31 of 212 PageID #: 376



                Appropriate sanctions in this case should include an award of the total amount of

 reasonable attorney’s fees and expenses incurred by defendants in defending this case. Without

 an award of fees, plaintiff will have achieved its goal of groundlessly harassing defendants.

 Thus, an award of reasonable attorney’s fees to defendants is necessary to deter counsel’s

 continued filing of unconsidered lawsuits. See Fed. R. Civ. P. 11(c).

                                           CONCLUSION

                For the reasons described above, the Defendants’ Motion to for Sanctions should

 be granted.


 Dated: New York, New York
        April 10, 2020



                                                  By: ___________________________
                                                            Theodor Bruening

                                                       Attorney for Defendants
                                                       77 W 85th Street
                                                       New York, NY 10024
                                                       BrueningLawyer@Gmail.com
                                                       (347) 403-4722




                                                -20-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 32 of 212 PageID #: 377



 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  DOV ZEITLIN, individually and on behalf of all others
  similarly situated,
                            Plaintiff,
                                                                        Case No.: 1:20-cv-00510-BMC
                         -against-

  NICHOLAS PALUMBO, NATASHA PALUMBO,
  ECOMMERCE NATIONAL, LLC d/b/a/ Tollfreedeals.com
  and SIP RETAIL d/b/a sipretail.com, JON KAHEN a/k/a
  JON KAEN, GLOBAL VOICECOM, INC.; GLOBAL
  TELECOMMUNCATION SERVICES, INC. and KAT
  TELECOM, INC.,

                                Defendants.


                         DECLARATION OF THEODOR BRUENING

                THEODOR D.E. BRUENING, hereby declares pursuant to 28 U.S.C. § 1746 as

 follows:

                1.     I am counsel to defendants Nicholas Palumbo, Natasha Palumbo,

 Ecommerce National, LLC d/b/a/ Tollfreedeals.com and Sip Retail d/b/a sipretail.com

 (hereinafter “Palumbo Defendants”), in this action. I submit this declaration in support of

 defendants’ motion for sanctions.

                2.     A copy of the complaint filed in docket no. 1 in this action is annexed

 hereto as Exhibit 1 (the “Complaint” or “Zeitlin Complaint”).

                3.     A copy of the complaint filed in USA v. Palumbo, et al. 20-cv-473 is

 annexed hereto as Exhibit 2.

                4.     A copy of the complaint filed in USA v. Kahen, et al. 20-cv-474 is

 annexed hereto as Exhibit 3.
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 33 of 212 PageID #: 378



                5.      I used Microsoft Word to create a comparison document showing the

 extent to which text from USA v. Palumbo, et al. was used in the Zeitlin Complaint. The

 resulting document is annexed hereto as Exhibit 4. In Exhibit 4, text that is formatted “normally”

 is present verbatim in both documents. Underlined text (like this) is present in in the Zeitlin

 Complaint, but not in the USA v. Palumbo complaint. Crossed-out text (like this) is present in the

 USA v. Palumbo complaint, but not in the Zeitlin Complaint.

                6.      A review of Exhibit 4 and of the complaints in USA v. Palumbo and USA

 v. Kahen shows that:

                a.      The material facts relating to the Palumbo Defendants in the Zeitlin

                Complaint have been copied verbatim from the USA v. Palumbo complaint; and

                b.      The material facts relating to the remaining defendants have been copied

                verbatim from the USA v. Kahen complaint (in Exhibit 4 those parts show as

                underlined since Exhibit 4 only compares the Zeitlin Complaint with the USA v.

                Palumbo complaint; however a review of the USA v. Kahen complaint shows that

                all paragraphs relating to those complaints (including ¶¶ 12-15, 36, 52-75) were

                taken verbatim from the text in the USA v. Kahen complaint).

                7.      A copy of the declaration of Nicholas filed in USA v. Palumbo, et al. 20-

 cv-473 (docket no. 38) is annexed hereto as Exhibit 5.


 Dated: New York, New York
        April 10, 2020

                                                   _______________________________
                                                            Theodor Bruening




                                                  -2-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 34 of 212 PageID #: 379




                         EXHIBIT 1
CaseCase
     1:20-cv-00510-BMC   Document
         1:20-cv-00510-BMC        37-21 Filed
                            Document     Filed07/13/20
                                               01/29/20 Page
                                                         Page35 of 31
                                                              1 of 212PageID
                                                                       PageID#:#:1 380




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------- X
                                                                           Case no.
 DOV ZEITLIN, individually and on behalf of all others                     20-cv-510
 similarly situated,

                                    Plaintiff,                             COMPLAINT

                            -against-
                                                                           Jury trial demanded
 NICHOLAS PALUMBO; NATASHA PALUMBO;
 ECOMMERCE NATIONAL, LLC d/b/a
 TollFreeDials.com; SIP RETAIL d/b/a sipretail.com;
 JON KAHEN a/k/a JON KAEN; GLOBAL VOICECOM,
 INC.; GLOBAL TELECOMMUNCATION SERVICES,
 INC.; and KAT TELECOM, INC.,

                                    Defendants.

  -------------------------------------------------------------------- X


          Plaintiff, complaining of the defendants, by his attorneys, THE BERKMAN LAW

 OFFICE, LLC, alleges for his complaint, upon information and belief, as follows:


                                                 INTRODUCTION
          1.       The phenomenon of robocalls has become a scourge plaguing our society.

          2.       For years Americans have been constantly bombarded with robocalls seeking to

 draw them into all manner of fraudulent schemes with lies and deceit. Call recipients are told that

 their social security numbers will be “frozen” if they do not cooperate with a bogus investigator

 who needs money to be sent in immediately, that they will be arrested for money laundering or

 drug dealing, that they must provide their credit card or banking information, that their car

 warranties are about to expire, that they need to provide credit card information for cockeyed
CaseCase
     1:20-cv-00510-BMC   Document
         1:20-cv-00510-BMC        37-21 Filed
                            Document     Filed07/13/20
                                               01/29/20 Page
                                                         Page36 of 31
                                                              2 of 212PageID
                                                                       PageID#:#:2 381




 reasons, that there are tax liens against them, that they are going to be deported, and the list goes

 on. Many have been bombarded with pointless calls playing recordings in Chinese, Spanish, and

 other foreign languages they do not even speak.

        3.      The problem has become so severe that in 2018 when the Swedish Royal

 Academy of Sciences called New York University professor Paul Romer to inform him that he

 had won the Nobel Prize in Economics, he let the call go to voicemail thinking that only a

 telemarketing call could be coming in at such an early hour. He told the media “I didn’t answer

 the phone because I’ve been getting so many spam calls. I just assumed it was more spam.”

        4.      Millions of Americans have had their children woken up, had their dinner hour

 disturbed, have their work interrupted, have been unable to keep their phones on so their families

 could reach them for fear of having it ring at an inopportune time, have had to put important calls

 on hold to answer what turns out to be a spam robocall, and have otherwise have had their lives

 made miserable by spam robocalls.

        5.      The Defendants in this case are responsible for this scourge. Disregarding all

 laws, ignoring complaints and warnings, and acting with a selfish quest for mammon regardless

 of the intrusive burden they placed on their fellow Americans, the Defendants deliberately

 facilitated hundreds of millions of spam robocalls, while hiding behind false telephone numbers

 and spoofed caller ID’s.

        6.      In this action, plaintiff seeks justice on his own behalf, and on behalf of all the

 Defendants’ other victims.

        7.      It is the plaintiff’s hope that by imposing a financial cost on the defendants for the

 wanton aggravation they have caused to millions of Americans, the profit motive will be




                                                  -2-
CaseCase
     1:20-cv-00510-BMC   Document
         1:20-cv-00510-BMC        37-21 Filed
                            Document     Filed07/13/20
                                               01/29/20 Page
                                                         Page37 of 31
                                                              3 of 212PageID
                                                                       PageID#:#:3 382




 eliminated, similar conduct by others will be deterred, and Americans’ quality of life can be

 improved.


                                           THE PARTIES
        8.      At all times relevant to this complaint, the plaintiff, DOV ZEITLIN (“ZEITLIN”),

 is a natural person, resident of the State of New York, County of Kings.

        9.      Upon information and belief, at all times relevant to this complaint, Defendants

 Nicholas and Natasha Palumbo own and control Ecommerce National, LLC, doing business as

 TollFreeDeals.com and SIP Retail, LLC, also doing business as SipRetail.com (the “Palumbo

 Corporate Defendants”), which the Palumbos utilize in furtherance of the fraudulent robocall

 schemes. The Palumbos operate the Corporate Defendants from their home in Paradise Valley,

 Arizona, and on information and belief, the Palumbos operate SIP Retail as an alter ego of

 Ecommerce. From their home in Paradise Valley, Arizona, the Palumbos operate the Corporate

 Defendants as fraudulent enterprises.

        10.     Upon information and belief, at all times relevant to this complaint, Defendant

 Ecommerce is a corporation organized and existing under the laws of the State of Arizona.

 Ecommerce does business as TollFreeDeals.com, and will be referred to throughout this Complaint

 as TollFreeDeals. TollFreeDeals’ principal place of business is located at the Palumbos’ home in

 Paradise Valley, Arizona. Nicholas Palumbo is the Chief Executive Officer of TollFreeDeals and

 Natasha Palumbo is the Vice President of Business Development.

        11.     Upon information and belief, at all times relevant to this complaint, Defendant SIP

 Retail, LLC, also doing business as SipRetail.com (“SIP Retail”), is a corporation organized and

 existing under the laws of the State of Arizona. SIP Retail’s principal place of business is located at

 the Palumbos’ home in Paradise Valley, Arizona. Natasha Palumbo is the Chief Executive Officer of

 SIP Retail. SIP Retail provides VoiP carrier services for some of the same customers as


                                                  -3-
CaseCase
     1:20-cv-00510-BMC   Document
         1:20-cv-00510-BMC        37-21 Filed
                            Document     Filed07/13/20
                                               01/29/20 Page
                                                         Page38 of 31
                                                              4 of 212PageID
                                                                       PageID#:#:4 383



 TollFreeDeals, including foreign VoiP carriers that transmit millions of calls every week destined for

 the phones of residents of the Eastern District of New York.

        12.     Upon information and belief, at all times relevant to this complaint, Defendant

 Kaen resides in Nassau County, New York, in the Eastern District of New York. Kaen controls

 Defendants Global Voicecom, Inc., Global Telecommunication Services Inc., and KAT

 Telecom, Inc., which he uses in furtherance of the fraudulent robocall scheme. Kaen operates the

 Corporate Defendants as a single enterprise from his home in the Eastern District of New York.

 One or more of these Defendants also conducts business as “IP Dish.”

        13.     Upon information and belief, at all times relevant to this complaint, Defendant

 Global Voicecom, Inc. is a New York corporation. The New York Department of State, Division

 of Corporations Entity Information database identifies Global Voicecom’s principal executive

 office as being located in Great Neck, New York, in the Eastern District of New York, and Kaen

 as the corporation’s Chief Executive Officer.

        14.     Upon information and belief, at all times relevant to this complaint, Defendant

 Global Telecommunication Services Inc. is a New York corporation. Global Telecommunication

 Service’s principal place of business is located in Great Neck, New York, in the Eastern District

 of New York.

        15.     Upon information and belief, at all times relevant to this complaint, Defendant

 KAT Telecom, Inc. is a New York corporation. KAT Telecom’s principal place of business is

 located in Great Neck, New York, within the Eastern District of New York.


                                          JURISDICTION
        16.     This court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 47

 U.S.C. § 227, as well as 28 U.S.C. § 1367.


                                                  -4-
CaseCase
     1:20-cv-00510-BMC   Document
         1:20-cv-00510-BMC        37-21 Filed
                            Document     Filed07/13/20
                                               01/29/20 Page
                                                         Page39 of 31
                                                              5 of 212PageID
                                                                       PageID#:#:5 384




          17.   Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(2)


                               CLASS ACTION ALLEGATIONS
          18.   This action is being commenced as a proposed class action, pursuant to Fed. R.

 Civ. P. 23.

          19.   The proposed class consists of all persons who received robocalls via the

 defendants’ telecommunications services within the four years preceding the filing of this

 complaint.

          20.   This proposed class is so numerous that joinder of all members is impracticable.

          21.   There are questions of law or fact common to the class which predominate over

 any questions affecting only individual class members.

          22.   The claims of the representative plaintiff are typical of the claims of the class as a

 whole.

          23.   The representative plaintiff will fairly and adequately protect the interests of the

 class.

          24.   A class action is superior to other available methods of the fair and efficient

 adjudication of the controversy.


                                    THE UNDERLYING FACTS

                            Overview of Robocalling Fraud Schemes

 A.       Robocalling Fraud Targeting Individuals in the United States
          25.   Upon information and belief, the robocalling fraud schemes in which the

 Defendants are engaged share the same characteristics. Individuals at call centers located abroad,

 many of which are operating out of India, are bombarding the U.S. telephone system every day

 with millions of robocalls intended to defraud individuals in the United States. Many of these


                                                 -5-
CaseCase
     1:20-cv-00510-BMC   Document
         1:20-cv-00510-BMC        37-21 Filed
                            Document     Filed07/13/20
                                               01/29/20 Page
                                                         Page40 of 31
                                                              6 of 212PageID
                                                                       PageID#:#:6 385




 fraudsters impersonate U.S. government officials, foreign government officials, or well-known

 American businesses, in order to threaten, defraud, and extort money from robocall recipients.

 Robocalling technology, which allows fraudsters to send millions of calls per day all transmitting

 the same pre-recorded, fraudulent message, enables fraudsters to cast a wide net for elderly and

 vulnerable victims who are particularly susceptible to the threatening messages the fraudsters are

 sending. Even if only a small percentage of the recipients of a fraudulent call center’s robocalls

 connect with potential victims, the fraudsters can still reap huge profits from their schemes.

        26.     Upon information and belief, foreign fraudsters operate many different schemes

 targeting individuals in the United States, but the Defendants’ robocall schemes include the

 following categories of impersonation scams:

        a.      Social Security Administration (“SSA”) Imposters: Defendants transmit recorded

                messages in which SSA imposters falsely claim that the call recipient’s social

                security number has been used in criminal activity, the individual’s Social

                Security benefits will be suspended, the individual has failed to appear before a

                grand jury and face imminent arrest, or the individual’s social security number

                will be terminated. When a call recipient calls back or connects to the fraudster,

                the fraudster claims to be an SSA employee and typically tells the individual to

                transfer substantial funds to the SSA for safekeeping until a new social security

                number can be issued, at which point the individual’s funds purportedly will be

                returned.

        b.      Internal Revenue Service (“IRS”) and Treasury Imposters: Defendants transmit

                recorded messages in which IRS imposters falsely claim that the call recipient has

                been implicated in tax fraud, the individual has avoided attempts to enforce



                                                 -6-
CaseCase
     1:20-cv-00510-BMC   Document
         1:20-cv-00510-BMC        37-21 Filed
                            Document     Filed07/13/20
                                               01/29/20 Page
                                                         Page41 of 31
                                                              7 of 212PageID
                                                                       PageID#:#:7 386




              criminal laws, the individual has avoided court appearances, or the individual

              faces imminent arrest. When a recipient calls back or connects to the fraudster,

              the fraudster claims to be an IRS or Treasury employee and typically tells the

              recipient to transfer funds to the IRS to resolve various fictitious tax and legal

              liabilities, or for safekeeping in order to avoid seizure of assets.

        c.    United States Citizenship and Immigration Services (“USCIS”) Imposters:

              Defendants transmit recorded messages in which USCIS imposters falsely claim

              that the call recipient has failed to fill out immigration forms correctly, the

              individual faces imminent arrest or deportation, that the individual’s home

              country has taken formal action that may result in deportation, or the individual

              has transferred money in a way that will result in deportation. When a call

              recipient calls back or connects to the fraudster, the fraudster claims to be a

              USCIS employee and typically tells the individual to pay various fees or fines to

              avoid immigration consequences.

        d.    Foreign Government Imposters: Defendants transmit recorded messages in which

              foreign government imposters, often in foreign languages, falsely claim to be

              from the U.S.-based consulate of a foreign government and that the call recipient

              faces problems with immigration status or a passport. When a call recipient calls

              back or connects to the fraudster, the fraudster falsely claims that the individual

              must pay various fees or fines in order to avoid immigration consequences such as

              deportation.

        e.    Tech Support Imposters: Defendants transmit recorded messages in which

              fraudsters operating tech support scams impersonate various well-known tech



                                                -7-
CaseCase
     1:20-cv-00510-BMC   Document
         1:20-cv-00510-BMC        37-21 Filed
                            Document     Filed07/13/20
                                               01/29/20 Page
                                                         Page42 of 31
                                                              8 of 212PageID
                                                                       PageID#:#:8 387




                companies such as Apple or Microsoft, and falsely claim that the call recipient has

                computer security problems that require assistance. When an individual connects

                with the fraudster, the fraudster instructs the individual to pay for fictitious tech

                support and computer security services, and to allow the fraudster remote access

                to the victim’s bank accounts.

        27.     Upon information and belief, these robocalls are often “spoofed” so that they

 falsely appear on a victim’s caller ID to originate from U.S. federal government agency phone

 numbers, such as the SSA’s main customer service number, from local police departments, 911,

 or from the actual customer service phone numbers of legitimate U.S. businesses. These

 “spoofed” numbers are used to disguise the origin of the robocalls and the callers’ identities, and

 to cloak them with the authority of government agencies or large businesses to induce potential

 victims to answer or return the calls. In reality, the calls originate from fraudsters operating

 abroad, and have no connection to any U.S. government agency or other legitimate enterprise.

        28.     Upon information and belief, individuals who answer or otherwise respond to

 these calls eventually speak to live fraudsters who tell the individuals lies intended to frighten

 and confuse them so that the fraudsters may begin to control their behavior and isolate them from

 authorities, friends, and family members. These lies often include that the individual’s social

 security number or other personal information has been implicated in criminal activity, that the

 individual faces imminent arrest or deportation, and that the individual’s assets are about to be

 forfeited to the government. Once an individual is overcome by fear and panic, the fraudsters

 keep them on the phone and offer reassurances that the individual’s purported legal problems can

 be resolved through payment of money, or that the individual’s money must be transferred for

 safekeeping to the government agency the fraudsters are impersonating. The fraudsters often



                                                 -8-
CaseCase
     1:20-cv-00510-BMC   Document
         1:20-cv-00510-BMC        37-21 Filed
                            Document     Filed07/13/20
                                               01/29/20 Page
                                                         Page43 of 31
                                                              9 of 212PageID
                                                                       PageID#:#:9 388




 claim that the victim’s payment will be returned to them in the immediate future. In reality, once

 the fraudsters are convinced they have extorted as much money as possible from the victim, they

 drop all contact, leaving the victim without meaningful recourse. Fraudsters receive victims’

 money through retail gift cards, bank wires, cash payments, cryptocurrency transfers, and other

 methods.

        29.     Upon information and belief, since October 2018, the most prolific robocalling

 scam impersonating U.S. government officials-and one engaged in by Defendants-is

 impersonation of the SSA. For example, a robocall sent to millions of phones in the United

 States in early 2019 contained the following message:

        Hello this call is from Department of Social Security Administration the reason
        you have received this phone call from our department is to inform you that there
        is a legal enforcement actions filed on your social security number for fraudulent
        activities so when you get this message kindly call back at the earliest possible on
        our number before we begin with the legal proceedings that is 619-[XXX]-
        [X:XXX] I repeat 619-[:XXX]-[X:XXX] thank you.
        30.     Upon information and belief, SSA received more than 465,000 complaints about

 fraudulent telephone impersonation of the Administration from October 1, 2018 through

 September 30, 2019. Losses associated with these complaints exceed $14 million. Similarly, the

 Federal Trade Commission (“FTC”) reported that for 2018, its Consumer Sentinel database

 received more than 39,000 fraud complaints about SSA imposter calls, with estimated losses of

 approximately $11.5 million; for 2019, the FTC reported that SSA imposter call complaints rose

 to approximately 166,000 with associated losses of more than $37 million.1 Complaint numbers


        1
          Regarding government imposter fraud more broadly and not limited just to SSA
 imposters, the FTC’s Consumer Sentinel database contains 255,223 complaints reflecting
 $128,479,054 in losses for 2018, and 389,563 complaints reflecting $152,946,623 in losses for
 2019.


                                                -9-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 10
                                                           44 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:10389




 substantially underrepresent the extent of the problem, because most victims do not report their

 losses to the government.


 B.      How Calls From Foreign Fraudsters Reach U.S. Telephones
         31.     Upon information and belief, the Defendants’ robocalling fraud schemes, which

 involve robocalls that originate abroad and target individuals in the United States, are all

 dependent on VoiP and related technology to create the calls. VoiP calls use a broadband internet

 connection-as opposed to an analog phone line-to place telephone calls locally, long distance,

 and internationally, without regard to whether the call recipient uses a cellular phone or a

 traditional,   wired   phone.   The   robocalling      fraud   schemes   also   require   U.S.-based

 telecommunications companies-referred to as “gateway carriers” to introduce the foreign phone

 traffic into the U.S. phone system. A foreign call center or telecommunications company that

 places VoiP calls to U.S. telephones must have a relationship with a U.S. gateway carrier. From

 the gateway carrier, most VoiP calls will pass through a series ofU.S.-based VoiP carriers before

 reaching a consumer-facing “common carrier” such as AT&T or Verizon, and ultimately a

 potential victim’s phone. One of the Defendants’ roles in the fraudulent schemes is to serve as a

 gateway carrier for the fraudulent robocalls.

         32.     Upon information and belief, each provider in the chain that transmits a VoiP call

 maintains records, primarily for billing reasons, of all of the calls that pass through it. These

 records include the following information: the date and time of the call, the destination number

 (intended recipient), the source number from which the call was placed (sometimes a real

 number and sometimes a spoofed number), the name of the company that sent the call to the

 provider, and the downstream company to which the provider sent the call. These records are

 generated automatically as a call is routed through telecommunications infrastructure in a


                                                 -10-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 11
                                                           45 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:11390




 manner that achieves the lowest cost to transmit a given call, known in the industry as “least-cost

 routing.” Calls may be traced through these records back to their gateway carrier, and thus to

 their foreign source. The telecommunications industry refers to this tracing process as

 “traceback.”

        33.      Upon information and belief, tracebacks of many different robocalling fraud

 schemes have led to the identification of Defendants as a gateway carrier willing to transmit

 huge volumes of fraudulent robocalls into the country, despite clear indicia of fraud in the call

 traffic and actual notice of fraud.


                Defendants’ Ongoing Participation in Robocalling Fraud Schemes
        34.      Upon information and belief, since at least 2016, the Defendants have knowingly

 provided U.S.-bound calling services to foreign fraudsters operating robocall scams, acting as a

 gateway carrier and passing robocalls into the U.S. telephone system by the millions. The

 Defendants are paid for each call they pass into and through the U.S. telephone system. In

 addition, the Defendants have provided return-calling services to the fraudsters operating the

 robocall scams, for which Defendants are also paid, enabling the fraudsters to establish contact

 with unwitting individuals after the individuals are deceived by a robocall.

        35.      Upon information and belief, there is substantial evidence of the Defendants’

 knowledge of the fraudulent nature of the calls they transmit, including call records showing

 high percentages of short-duration, unanswered calls passing through their systems by the

 millions; thousands of spoofed calls purporting to be from “911” and similar numbers originating

 from overseas; dozens of complaints, warnings, and inquiries from vendors and other

 telecommunications companies about fraud, spoofing, and short-duration “junk” calls; repeated

 warnings and inquiries from an industry trade group about the scam robocalls passing through


                                                -11-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 12
                                                           46 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:12391




 the Defendants’ system; and receipt of numerous complaints from common-carrier

 telecommunications companies whose customers were victims of these fraud schemes.


 A.     Defendants Knowingly Introduce Fraudulent Robocalls into the U.S.
        Telephone System
        36.     Upon information and belief, in the telecommunications industry, high volumes of

 short-duration and unanswered calls are indicative of robocalls that are unwanted by the

 recipients, often because they are fraudulent. Defendants regularly transmit massive volumes of

 such calls. For example, a Government investigation has revealed a sample of more than 7.7

 million calls that Defendant Global Voicecom routed through a single downstream VoiP carrier

 over 19 days in May and June 2019, months after Kaen’s response to the FCC. Of those calls,

 approximately 86%, more than 6.6 million calls, were one second or less in duration, indicating

 exceedingly high levels of junk and fraudulent robocalls. Moreover, a small sample of

 approximately 330,000 of these calls was examined in greater detail; of these approximately

 330,000 calls in that 19-day period, more than 270,000 (approximately 81%) were from source

 numbers (the numbers appearing on the recipients’ caller IDs) identified as fraudulent robocalls.

 Similarly, of the more than 106,000 robocalls spoofing the SSA’s toll-free customer service

 number in January and February 2019 that Defendant Global Voicecom transmitted into the

 United States, nearly 60% had a call duration of less than one second, and another 38% were

 between one and 60 seconds in duration. During that same period in January and February 2019,

 Defendant Global Voicecom also ran through its systems thousands of calls spoofing 911, 1911,

 and 11911, with similar short call durations.

        37.     Upon information and belief, Defendants provide inbound VoiP calling to the

 United States telecommunication system (referred to in the industry as “U.S. call termination”)

 to customers located both here in the United States and abroad. Defendants provide unrestricted

                                                 -12-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 13
                                                           47 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:13392




 VoiP calling, meaning they do not monitor or restrict the inbound calls a customer can place for

 either volume of calls or call duration. Defendants are paid for each call they pass into and

 through the U.S. phone system.

          38.   Upon information and belief, Defendants specifically market their services to

 foreign call centers and foreign VoiP carriers looking to transmit high volumes of robocalls to

 individuals in the United States. The TollFreeDeals website states “TollFreeDeals.com is your

 premier connection for call center and dialer termination. We are always looking for the best call

 center routes in the telecom industry. We specialize in short call duration traffic or call center

 traffic. We understand there is a need for it and we want to help you find all the channels you

 need!”

          39.   Upon information and belief, the FAQs on the TollFreeDeals website state, “Do

 you handle CC (Call Center)/Dialer Traffic? Yes- unlike many carriers we will handle your

 dialer and call center VoiP termination minutes. If you are looking for USA Dialer, Canada

 Dialer, or Australia Dialer please fill out our online interop form to test our routes.”

          40.   Upon information and belief, Defendants regularly transmit massive volumes of

 short duration calls. For example, over 23 days in May and June of 2019, TollFreeDeals

 transmitted more than 720 million calls. Of those calls, more than 425 million, or 59% of the

 total calls, lasted less than one second in duration. In the telecommunications industry, high

 volumes of short-duration and unanswered calls are indicative of robocalls that are unwanted by

 the recipients, often because they are fraudulent. More than 24 million of those calls were placed

 to phone numbers with area codes in the Eastern District of New York. As Defendants’ phone

 records show the ultimate destination number of every VoiP call they transmit, Defendants know

 they transmit fraudulent calls to potential victims in the Eastern District of New York.



                                                  -13-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 14
                                                           48 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:14393




        41.     Upon information and belief, during May and June of 2019, the Palumbos

 facilitated the delivery of more than 182 million calls through TollFreeDeals from a single India-

 based VoiP carrier co-conspirator to phones in the United States. One thousand different source

 numbers (the number from which a call is placed, and that shows up on the recipient’s caller ID)

 accounted for more than 90% of those calls. According to data obtained from a robocall blocking

 company about calls identified as fraudulent robocalls in 2019, 79% of those 1000 source

 numbers have been identified as sending fraudulent robocalls. Consequently, TollFreeDeals

 transmitted an estimated 143 million fraudulent robocalls on behalf of that single India-based co-

 conspirator during May and June of 2019. Of those calls, an estimated 20% were Social Security

 imposter calls, 35% were loan approval scams, and 14% were Microsoft refund scams. The

 remaining calls were a mixture of IRS imposter, U.S. Treasury imposter, miscellaneous tech

 support imposter and other schemes.

        42.     Upon information and belief, Defendants’ knowledge of the fraudulent nature of

 the telephone calls they deliver to potential victims on behalf of their co-conspirators is also

 evidenced by the numerous complaints, inquiries, and warnings regarding fraudulent robocalls

 that Defendants received from other telecommunications carriers and a telecommunications

 industry trade association since at least 2017. Despite receiving these complaints, inquiries, and

 warnings, Defendants nevertheless continued to transmit massive volumes of fraudulent

 robocalls from their co-conspirators to potential victims in the United States.

        43.     Upon information and belief, for example, in May 2017, AT&T notified Nicholas

 Palumbo that it had traced back to TollFreeDeals robocalls received by its customers that

 spoofed phone numbers belonging to USCIS and the Office of the Inspector General of the U.S.

 Department of Homeland Security (“DHS-OIG”). AT&T informed Nicholas Palumbo that the



                                                 -14-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 15
                                                           49 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:15394




 callers who spoke to AT&T’s customers impersonated U.S. Immigration Officers, and that

 AT&T had confirmed with USCIS and DHS-OIG that those agencies did not use any of the

 phone numbers at issue as a legitimate outbound caller ID. Nicholas Palumbo responded that the

 calls were transmitted to TollFreeDeals from an India-based VoiP carrier, and that he had

 blocked those two specific phone numbers. Blocking specific numbers is an ineffective means to

 stop fraudsters who are willing and have the ability to spoof any number as the caller ID number

 for their fraud calls.

         44.     Upon information and belief, in February 2019, AT&T notified Nicholas Palumbo

 that it had traced back 19 separate calls to AT&T customers that spoofed a US CIS phone

 number in order to “extort money from our customers.” In Nicholas Palumbo’s response to

 AT&T, he acknowledged that those calls were transmitted to TollFreeDeals from the same India-

 based VoiP carrier that had transmitted spoofed US CIS calls in 2017. Despite repeated warnings

 from AT&T that this foreign VoiP carrier was transmitting fraudulent government-impersonation

 robocalls, the Palumbos continued transmitting VoiP calls on behalf of this customer through at

 least as recently as June 2019.

         45.     Upon information and belief, the Palumbos have also received numerous

 warnings from telecommunications industry trade association US Telecom that both

 TollFreeDeals.com and SIP Retail have transmitted fraudulent robocalls, including government

 impersonation robocalls.

         46.     Upon information and belief, from May 2019 through January 2020,

 TollFreeDeals received 144 notifications from USTelecom that a fraudulent robocall had been

 traced back to TollFreeDeals. Of these notifications, 83 referenced SSA imposter fraud calls, 24

 referenced Tech Support imposter fraud calls, ten referenced IRS imposter fraud calls, and one



                                              -15-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 16
                                                           50 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:16395




 referenced US CIS impersonation fraud calls. Each of these emails were sent to Nicholas

 Palumbo at his @tollfreedeals.com email address. Each email stated that a suspicious call had

 been traced back to TollFreeDeals’s network and provided the call date, time and the source and

 destination phone numbers, to allow TollFreeDeals to identify the specific call at issue in its call

 logs (referred to in the industry as “call detail records”). Each email also provided a link to

 USTelecom’s web-based traceback portal, where further information was provided about the

 specific fraudulent call at issue, included a recording of the fraudulent voicemail message that

 was sent to the recipient’s phone.

        47.     Upon information and belief, in every case, either the email itself or the traceback

 pmial included a short description of the type of fraud at issue and the details of the fraudulent

 robocall campaign, such as:

        Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD.
        Caller is impersonating a federal official. Automated voice claims suspicious
        activity on your social security number; press 1. Calls are from apparently random
        8XX numbers or other geographic numbers. Call volume estimated at over a
        million transmitted spoofed US CIS calls in 2017.
        48.     Upon information and belief, despite repeated warnings from AT&T that this

 foreign VoiP canier was transmitting fraudulent government-impersonation robocalls, the

 Palumbos continued transmitting VoiP calls on behalf of this customer through at least as

 recently as June 2019.

        49.     Upon information and belief, the Palumbos have also received numerous

 warnings from telecommunications industry trade association US Telecom that both

 TollFreeDeals.com and SIP Retail have transmitted fraudulent robocalls, including government

 impersonation robocalls.




                                                -16-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 17
                                                           51 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:17396




        50.     Upon information and belief, from May 2019 tluough January 2020,

 TollFreeDeals received 144 notifications from USTelecom that a fraudulent robocall had been

 traced back to TollFreeDeals. Of these notifications, 83 referenced SSA imposter fraud calls, 24

 referenced Tech support imposter fraud calls, ten referenced IRS imposter fraud calls, and one

 referenced US CIS impersonation fraud calls. Each of these emails were sent to Nicholas

 Palumbo at his @tollfreedeals.com email address. Each email stated that a suspicious call had

 been traced back to TollFreeDeals’s network and provided the call date, time and the source and

 destination phone numbers, to allow TollFreeDeals to identify the specific call at issue in its call

 logs (referred to in the industry as “call detail records”). Each email also provided a link to

 USTelecom’s web-based traceback portal, where further information was provided about the

 specific fraudulent call at issue, included a recording of the fraudulent voicemail message that

 was sent to the recipient’s phone.

        51.     Upon information and belief, in every case, either the email itself or the traceback

 portal included a short description of the type of fraud at issue and the details of the fraudulent

 robocall campaign.

        52.     Upon information and belief, since 2017, significant numbers of fraudulent

 robocalls have been traced back to the Defendants and brought to their attention. For

 example, U.S. common carrier AT&T has notified Defendants on numerous occasions about

 fraud traced back to Defendants’ operations. These notices include a November 16, 2017, email

 to IP Dish:

        The following calls to AT&T cell phone customers were received using the
        spoofed caller ID numbers of a non-working number at the US Department of
        Homeland Security headquarters. Callers impersonated US Citizenship and
        Immigration[ ] Services personnel and defrauded an AT&T customer of $1,450....
        Pursuant to the customer and carrier network fraud protection provisions of the

                                                -17-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 18
                                                           52 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:18397




        Telecommunication Act and the Telephone Records Privacy Protection Act (47
        USC 222(d)(2)), could you provide the name(s) of your upstream carriers? We are
        tracing these calls to their source so they can be stopped.
        53.    Upon information and belief, AT&T sent similar emails about USCIS

 impersonation scams to Defendants Kaen and Global Voicecom in September 2017, November

 2017, April 2018, and July 2018. Similarly, AT&T emailed Defendants about SSA and other

 imposter robocalls on January 29, 2019:

        We have been receiving AT&T customers complaints about spoofing fraud from
        your network. In the first complaint calls are originating from a toll free number
        owned by the US Social Security Administration. Callers falsely claim to be US
        Government officials and attempt to extort money from our customers. We have
        verified this number is not out-pulsed as a legitimate caller ID by the real US
        Social Security Administration....
        In the second complaint calls are originating from the toll free number of
        DirecTV (AT&T). Callers falsely claim to be AT&T/DirecTV technical reps and
        social engineer remote access to our customer’s computers in order to make
        fraudulent wire transfers from online banking applications....
        Could you provide the names and contact numbers of the parties that sent these
        calls to your network.
        54.    Upon information and belief, AT&T sent similar warning notices about SSA

 imposter calls to Defendants Kaen and Global Voicecom in February 2019 and May 2019.

        55.    Upon information and belief, another VoiP carrier that received call traffic from

 Defendants, Peerless Network, Inc., sent even more warning notices and inquiries to Defendants.

 For example, Peerless Network sent a warning notice about spoofed calls in September 2018

 with a request that Defendants investigate and “take the appropriate action.” Peerless Network

 sent approximately 12 of these warning notices between September 2018 and March 2019.

        56.    Upon information and belief, not only have other telecommunications companies

 provided warnings and notices to Defendants as a result of tracebacks, but a leading industry


                                              -18-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 19
                                                           53 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:19398




 trade group, USTelecom, has done the same. For example, USTelecom traced back an August

 19, 2019 robocall that originated from India and came through Defendant Global Voicecom as

 the gateway carrier. The robocall was also routed through Defendant KAT Telecom. This

 robocall stated that there was “suspicious activity” associated with the individual’s social

 security number. USTelecom provided the following warning notice in its correspondence to

 Defendant Global Voicecom on August 27, 2019:

        Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD.
        Caller is impersonating a federal official. Automated voice claims suspicious
        activity on your social security number; press 1. Calls are from apparently random
        8XX numbers or other geographic numbers. Call volume estimated at over a
        million per day. Because Caller-ID changes with each call, blocking the ANI 8 is
        not effective.
        57.    Upon information and belief, blocking specific telephone numbers is an

 ineffective means to stop fraudsters who are willing- and have the ready ability-to spoof any

 number as the caller ID number for their fraudulent robocalls. For example, in January and

 February 2019, Defendants transmitted fraudulent robocalls spoofing 911, 1911, and 11911.

 Nevertheless, if the Defendants responded at all to these notices and warnings from other

 telecommunications-industry actors, they routinely responded that the “offending” number had

 been blocked, as though the spoofed telephone number and not the caller were responsible for

 the fraud.

        58.    Upon information and belief, similarly, USTelecom traced an October 3, 2019

 robocall to Defendant Global Voicecom as the gateway carrier. This robocall also originated

 from India. USTelecom provided the following warning notice in its October 11, 2019

 correspondence to Defendant Global Voicecom:

        Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD.
        Calls placed from specific numbers obtained by scammers, using an automated

                                              -19-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 20
                                                           54 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:20399




        voice to inform called party that they are in trouble with IRS and will be arrested.
        Called party is instructed to call back to speak to an agent. .. We are using
        traceback to try to find the source(s) of the millions of outbound calls that are
        being made to initiate the scam.
        59.     Upon information and belief, USTelecom’s records indicate that this robocall was

 transcribed in part as follows:

        This call is from Federal Tax and audit division of internal revenue services. This
        message is intended to contact you regarding an enforcement action executed by
        the US treasury intending your serious attention. Ignoring this will be an
        intentional second attempt to avoid initial appearance before a magistrate judge or
        a grand jury for federal criminal offense. This is a final attempt to reach you to
        resolve this issue immediately and to speak to a federal agent to call us back on
        510-[XXX]-[XXXX]. I repeat 510-[XXX]-[XXXX].
        60.     Upon information and belief, USTelecom identified Defendants as the gateway

 carrier for foreign fraudulent robocalls on at least eighteen other occasions in the latter half of

 2019 alone, each time providing similar warning notices about the nature of the scam robocalls.

 USTelecom’s records indicate that on nearly all of these 2019 tracebacks, the scam robocalls

 came from the same company in India.

        61.     Upon information and belief, Defendants transmitted another group of fraudulent

 robocalls that· spoofed the phone number for a foreign government consulate in New York, New

 York. These calls conveyed foreign-language messages about problems with the individual’s

 immigration status or passport. Like with SSA imposter robocalls and other U.S. government-

 imposter scams, individuals who returned the calls to the consulate imposters were told lies

 intended to frighten them and make them think there are imminent consequences for

 involvement in criminal activity, and that funds must be transferred to the fraudsters to resolve

 the matters. Like with the SSA imposter scams, once the fraudsters are convinced they have

 extorted as much money as possible, they drop all contact with the victim. In 2018, the FCC


                                                -20-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 21
                                                           55 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:21400




 traced this consulate imposter scam back to Kaen and IP Dish, who informed the FCC that the

 calls came from a Hong Kong entity that was making tens of thousands of calls per day. The

 FTC’s Consumer Sentinel database reflects more than 1,000 complaints related to the spoofed

 phone number of the consulate. These complaints relate hundreds of thousands of dollars in

 victim losses. Defendants continue to conduct business with this Hong Kong entity more than a

 year later.

         62.    Upon information and belief, despite these notices and numerous others,

 Defendants continue to pass fraudulent robocalls into the U.S. telephone system to millions of

 U.S. telephones every day.


 B.      Defendants Provide Return-Calling and Toll-Free Services for Robocall
         Schemes
         63.    Upon information and belief, not only do Defendants knowingly pass fraudulent

 robocalls by the millions into the U.S. telephone system, but they also provide return-calling

 services to fraudsters so that potential victims can call them back. These toll-free and direct-

 inward-dial (“DID”) telephone numbers and related services are provided in the robocall

 message as call-back numbers, and appear to be U.S. telephone numbers and thus enable

 fraudsters to further deceive individuals about the robocall’s origin and the identities and

 locations of the fraudsters at the other end of the call. In reality, what appears to the individual to

 be a U.S. telephone number is actually a telephone number that Defendants register to an internet

 address designated by the foreign fraudsters. Thus, the DID and toll-free numbers can be used to

 ring telephones anywhere in the world.

         64.    Upon information and belief, while DID and toll-free numbers used for return-

 calling purposes cannot be “spoofed” like outgoing robocalls, the use of a U.S. DID or toll-free

 number in Defendants’ robocalls schemes serves much the same purpose as spoofing-deception.

                                                  -21-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 22
                                                           56 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:22401




 The DID and toll-free services provided by Defendants use VoiP technology to direct potential

 victims’ return calls from the United States to the foreign fraudsters’ call centers. The

 Defendants have knowingly provided hundreds of these DID and toll-free numbers and

 associated calling services to foreign robocall fraudsters.


 1.     DID Numbers Used to Further Robocalling Fraud Schemes
        65.     Upon information and belief, like telephone numbers used to make U.S.-bound

 robocalls, DID numbers can be traced to identify their providers and users. This process was

 used to identify DID numbers provided by the Defendants for use in the fraudulent robocall

 schemes. For example, records obtained from one U.S. company demonstrate that it assigned

 902 DID telephone numbers to Defendant Global Voicecom. Approximately 55% of these DID

 telephone numbers are associated with more than 28,000 complaints in the FTC’s Consumer

 Sentinel database. One of the 902 DID telephone numbers appeared in a robocall sent to millions

 of U.S. telephones in early 2019:

        Hello this call is from Department of Social Security Administration the reason
        you have received this phone call from our department is to inform you that there
        is a legal enforcement actions filed on your social security number for fraudulent
        activities so when you get this message kindly call back at the earliest possible on
        our number before we begin with the legal proceedings that is 619-[:XXX]-
        [XXXX] I repeat 619-[:XXX]-[:XXXX] thank you.
        66.     Upon information and belief, at the time of the robocalls, this DID telephone

 number was assigned to Defendant Global Voicecom, which used that DID telephone number to

 provide return-calling services to the overseas fraudsters. Individuals who return calls like these

 put themselves in a pool of likely victims, insofar as the individuals self-select through belief that

 the message was sufficiently credible to warrant a return call. Upon returning the call to 619-

 [:XXX]-[:XXXX], individuals were told that they were speaking to SSA agents, who offered to


                                                 -22-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 23
                                                           57 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:23402




 resolve the purported problems that prompted the call by way of immediate payment of funds. In

 reality, the person speaking to the individual was a fraudster, unaffiliated with the U.S.

 government.

          67.    Upon information and belief, beginning as early as September 2017 and

 continuing through the present, the U.S. company that assigned these 902 DID numbers to

 Defendants provided numerous warning notices about how the numbers were being used to

 perpetrate fraud. For example, that company provided the following warning notice to Defendant

 Global Voicecom on September 13,2017 and included the substance of several complaints about

 fraud:

          The DID: 847[XXXXX:XX] which we show assigned to you, is being used for
          fraudulent purposes. The US Treasury Department has provided us with a few
          complaints which are listed below. Because of the nature of the complaints, we
          have disabled this number on our network.
          I received a call from 484-[:XXX]-[:XXXX] claiming that I was a subject of
          Treasury Fraud. [T]hey said to call back at 847-[:X:XX]-[:XXXX]. The call was
          received on Friday September 8th at 4 pm. I live in Philadelphia, in the EST zone.
          They claimed I would be sued if I did not call back.
          I received a voicemail message with an automated recording claiming to be from
          the US Dept. of Treasury regarding tax fraud in my name. The call back number
          was 847-[XXX]-[:XXXX]. No one answered the return call. I recently submitted
          via mail my 3rd installment of2017 taxes, so I hope nothing has gone wrong in the
          process of receiving my payment. Is this a known scam number? Thank you.
          68.    Upon information and belief, the voice message states (Pre-recorded): “Treasury

 my badge number is 4874. The nature and purpose of this call is regarding an enforcement action

 which has been executed by the [U.S.] treasury department regarding tax fraud against your

 name. Ignoring this would be an intentional attempt to avoid initial appearance before the

 majesty does or exempt or enforce criminal offence. Before this matter goes to federal claim,

 court house, or before you get arrested. Kindly call us back as soon as possible. The number to

                                                -23-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 24
                                                           58 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:24403




 reach us is 847-[X:XX]-[:XXXX], let me repeat the number 847-[X:XX]-[:XXXX]. Hope to

 hear from you soon before the charges are pressed against you. Thank you.”

        69.    Upon information and belief, through the course of the ensuing years, Defendants

 continued to receive numerous similar warning notices about DID numbers and related services

 they provide. Defendants effectively ignored the warnings and never terminated the fraudsters’

 access to DID numbers for return calls.

        70.    Upon information and belief, in the course of a Government investigation, SSA

 OIG agents obtained from Global Voicecom call records for seven of the 902 DID numbers

 assigned to Defendant Global Voicecom that are associated with SSA imposter robocalls.

 According to Defendants’ own records, Defendants provided these seven DID numbers to the

 same Indian entity that Defendant Global Voicecom identified to USTelecom as the gateway

 carrier for numerous government imposter scam robocalls.

        71.    Upon information and belief, these DID call records reveal that more than 10

 million calls were placed in 2019 from more than 4.5 million unique phone numbers to the 902

 DID numbers assigned to Defendant Global Voicecom. More than 240,000 of these calls were

 from area codes for the Eastern District of NewYork.


 2.     Toll-Free Numbers Used to Further Robocalling Fraud Schemes
        72.    Upon information and belief, records from the FTC demonstrate that Defendants

 Global Voicecom and Jon Kaen are associated with more than 1000 October 2019 SSA-imposter

 robocalls to the FTC’s offices. These robocalls appeared to originate from a toll-free telephone

 number. Toll-free numbers work in a manner similar to DID numbers, but are structured

 differently by the FCC and telecommunications industry. Somos, Inc. is the FCC-designated

 national administrator of the U.S. toll-free calling system. Among other functions within the


                                              -24-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 25
                                                           59 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:25404




 industry, Somos registers “responsible organizations” that are authorized to provide toll-free

 numbers to their customers and to register those numbers in the national registry that the industry

 uses to direct toll-free telephone traffic. On October 23 and 24, 2019, the FTC’s offices received

 approximately 1,000 robocalls with the following recording:

        ...social security on an immediate basis as your social has been found some
        suspicious for committing fraudulent activities across the United State. Before we
        go ahead and suspend your social security permanently, we want you to call us
        back on our department toll free number at 877-[XXX]-[XXXX]. I repeat 8-877-
        [:XXX]- [XXXX]. Do not disregard this message, and call us back as soon as
        possible. Thank you.
        73.     Upon information and belief, the toll-free 877 number appeared on the FTC’s

 caller ID as well as in the actual robocall message as the return-call number. On October 24,

 2019, an FTC investigator contacted Somos to determine which responsible organization was

 associated with that toll-free number, which Somos duly provided. The FTC investigator then

 contacted that responsible organization, who informed the investigator that the number was

 assigned to Defendants Global Voicecom and Jon Kaen.

        74.     Upon information and belief, that responsible organization provided numerous

 notices to Defendants concerning the toll-free numbers assigned to Global Voicecom and how

 they were being used to facilitate robocalling fraud, doing so 37 times between March 2019 and

 October 2019. For example, on April 8, 2019, the responsible organization emailed Defendant

 Global Voicecom: “We received a scam complaint on the number 888-[:XXX]-[:XXXX] and

 were asked to disconnect it. We dialed this number and found it was someone impersonating

 Microsoft, and is still connected.” Similarly, on June 11, 2019, the responsible organization

 emailed Defendant Global Voicecom: “Please know that we have rec[ei]ved a serious complaint

 on TFN 888-[:XXX]-[:XXXX], which we see i[s] assigned to your account. This number was



                                                -25-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 26
                                                           60 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:26405




 reported as a part of an “Amazon Customer Support Scam.” On August 26, 2019, the responsible

 organization emailed Defendant Global Voicecom: “Please note that we have received reports

 that 877-[XxX]-[XXXX] is being used to spoof Bank of America. Can you please look into this,

 inform us of your results and take action if necessary?” To each of the dozens of notices,

 Defendants responded to the effect that the “offending” number has been blocked, as if the

 spoofed telephone number and not the caller were committing fraud, but never that they

 terminated the sources of the fraudulent robocalls.

        75.     The FTC’s Consumer Sentinel reflects more than 1,400 complaints associated

 with the toll-free numbers assigned to Defendant Global Voicecom.

        76.     Upon information and belief, not only do Defendants knowingly pass fraudulent

 robocalls by the millions into the U.S. telephone system, but they also provide return-calling

 services to fraudsters so that potential victims can call them back. These toll-free telephone

 numbers and related services are provided in the robocall message as call-back numbers, and

 appear to be U.S. telephone numbers and thus enable fraudsters to further deceive individuals

 about the robocall’s origin and the identities and locations of the fraudsters at the other end of the

 call. In reality, what appears to the individual to be a U.S. telephone number is just a telephone

 number that Defendants register to an internet address designated by the fraudsters. Thus, the

 toll-free numbers can be used to ring telephones anywhere in the world.

        77.     Upon information and belief, while toll-free numbers used for return-calling

 purposes cannot be “spoofed” like outgoing robocalls, the use of a U.S. toll-free number in

 Defendants’ robocalls schemes serves much the same purpose as spoofing--deception. The toll-

 free services provided by Defendants use VoiP technology to direct potential victims’ return

 calls from the United States to the foreign fraudsters’ call centers. The Defendants have



                                                 -26-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 27
                                                           61 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:27406




 knowingly provided toll-free numbers and associated calling services to foreign robocall

 fraudsters.

           78.      Upon information and belief, all toll-free numbers in the United States are

 administered by Somos, Inc., a company designated by the Federal Communications

 Commission (“FCC”) as the national administrator of the U.S. toll-free calling system and its

 database. Among other functions within the industry, Somos registers “Responsible

 Organizations,” that are authorized to provide toll free numbers to their customers and to register

 those numbers in the national registry that the industry uses to direct toll-free telephone traffic.

 Defendants obtain toll-free numbers on behalf of their customers from one or more Responsible

 Organizations.

           79.      Upon information and belief, on July 31, 2019, an employee of a Responsible

 Organization sent the message below to Nicholas Palumbo via his @tollfreedeals.com email

 address:

           Hello,
           We received a call yesterday (at 6 pm) that we didn’t answer. Calling Number:
           +844[XXXXXXX] Requesting to call back: 844-[XX:X:]-[XXXX] Please see the
           attached audio and screenshot of the voicemail transcript. Shut down this user
           immediately as it was associated with the customer account of [TollFreeDeals
           customer]. These types of scam calls are prohibited from our network and further
           fi·audulent calls from the same customer account will result in termination of said
           customer account. The number of 844-[XX:X:]-[X:X:XX] has been removed
           from your account in order to protect the integrity of our network.
           80.      Upon information and belief, the attached audio file of a voicemail message

 stated:

           tomorrow $399.99 is going to be deducted from your account for the remainder of
           your computer services. If you want to cancel the subscription, please press 1 to
           talk to our cancellation officer. Or you can call us back on our help line number l-


                                                  -27-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 28
                                                           62 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:28407




        844-[XX:X:]-[XX:X:X]. I’ll repeat the help line number 1-844-[XX:X:]-
        [XXXX]. Thank you.
        81.     Upon information and belief, over the course of the next two weeks, employees of

 the Responsible Organization sent an additional six emails to Nicholas Palumbo, notifying him

 that the Responsible Organization was removing eight additional toll-free numbers from the

 accounts of two TollFreeDeals customers, because those numbers had been shown to be used in

 Tech Support impersonation scams and scams impersonating Amazon customer service. In

 response to each email, Nicholas Palumbo responded simply that he had let the customer of

 TollFreeDeals know.

        82.     Upon information and belief, on August 12,2019, an employee of the Responsible

 Organization emailed Nicholas Palumbo and stated:

        Good afternoon Nick,
        I wanted to reach out to inform you that we have disabled the account of
        [TollFreeDeals customer] due to fraudulent complaints. Unfmiunately, we do get
        a lot of complaints about customers under your reseller account. Our first line of
        defense when issues like arise we deactivate the customer’s account. I am
        informing you that if we do receive any additional complaints about any of your
        other customers under your re-seller account, we will be forced to deactivate your
        account.
        83.     Upon information and belief, Nicholas Palumbo responded “I let him know,” then

 responded further, “I will be porting clients over[.] Can’t take that chance.” In the

 telecommunications industry, to “port a number” means to move an existing phone number from

 one provider to another. In effect, Nicholas Palumbo was stating that he planned to take the toll-

 free numbers registered to his customers through the Responsible Organization who had warned

 him about fraudulent calls, and move those same numbers to another provider on behalf of his

 customers.



                                               -28-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 29
                                                           63 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:29408




                                           Harm to Victims
         84.     Upon information and belief, Defendants’ fraudulent schemes have caused

 substantial harm to numerous victims, including many victims located in the Eastern District of

 New York. It is estimated that Defendants and their foreign co-conspirators defrauded victims

 out of millions of dollars per year through fraudulent robocalls and return-calling services. If

 allowed to continue, these losses will continue to rise and result in further harm to victims.

         85.     In addition to the massive cumulative effect of these fraud schemes on U.S.

 victims, the harm can be devastating to individual victims. Victims have faced terrifying threats

 from fraudsters impersonating government officials and have lost substantial sums of money.

         86.     Defendants’· fraudulent schemes are ongoing and wide-ranging. Absent

 injunctive relief by this Court, the Defendants will continue to cause injury to victims in this

 District and throughout the United States, and the victims’ losses will continue to mount.


                                         Government Action
         87.     The Government has filed two actions on these facts, USA v. Palumbo, et al.,

 EDNY case no. 20-cv-473, and USA v. Kahen, et al., EDNY case no. 20-474.


                         AS AND FOR A FIRST CLAIM FOR RELIEF
         88.     Plaintiff repeats and re-alleges each of the foregoing allegations with the same

 force and effect as if more fully set forth herein.

         89.     The plaintiff, and each member of the proposed plaintiff class, has received

 numerous robocalls which, upon information and belief, were carried, processed, connected,

 placed, routed, and/or facilitated by the defendants and/or the agents, servants, employees, and

 related entities.




                                                  -29-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 30
                                                           64 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:30409




          90.   By their conduct, Defendants have violated the Telephone Consumer Protection

 Act (“TCPA”), 47 U.S.C. § 227.

          91.   The depth and breadth of Defendants’ violation of the TCPA is astonishing, as it

 continued for years, involved hundreds of millions of calls, and continued despite multiple

 complaints, inquiries, and warnings, and thus could only have been deliberate conduct.

          92.   Defendants disregarded all laws and regulations, ignored do-not-call lists, and

 acted with complete lawlessness.

          93.   Pursuant to the TCPA, Plaintiff, and each member of the plaintiff class, may

 recover the greater of actual damages or $500, and the Court may, in its discretion, increase the

 amount of the award up to three times that amount.

          94.   The defendants are jointly and severally liable.

          95.   By reason of the foregoing, Plaintiff, and each member of the plaintiff class, is

 entitled to recover the full extent of his damages, in an amount to be determined by the jury at

 trial.


                                    JURY TRIAL DEMANDED
          96.   Plaintiff demands a trial by jury of all issues triable to a jury.

          WHEREFORE, the plaintiff demands judgment against the defendants in the amounts

 and for the relief requested herein, plus attorney’s fees to the extent permitted by law.




                                                  -30-
Case 1:20-cv-00510-BMC
  Case  1:20-cv-00510-BMCDocument 37-2
                           Document    Filed 01/29/20
                                    1 Filed  07/13/20 Page
                                                      Page 31
                                                           65 of
                                                              of 31
                                                                 212PageID
                                                                     PageID#:#:31410




 Dated:   Brooklyn, New York
          January 29, 2020
                                      Yours,

                                      THE BERKMAN LAW OFFICE, LLC
                                      Attorneys for the plaintiff



                                      by:
                                            Robert J. Tolchin

                                      111 Livingston Street, Suite 1928
                                      Brooklyn, New York 11201
                                      (718) 855-3627




                                        -31-
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 66 of 212 PageID #: 411




                         EXHIBIT 2
Case
 Case1:20-cv-00510-BMC   Document
       1:20-cv-00473-ERK-RLM      37-2 Filed
                              Document       07/13/20
                                       1 Filed         Page
                                                01/28/20    67 of
                                                          Page    212
                                                               1 of 22PageID
                                                                       PageID#: 412
                                                                      FI LED #: 1
                                                                                   IN CLERK'S OFFICE
                                                                             U.S. DISTRICT COURT E.D.N.Y.


 UNITED STATES DISTRICT COURT
                                                                             *      JAN 2 8 2020       *
 EASTERN DISTRICT OF NEW YORK                                                  BROOKLYN OFFICE


  UNITED STATES OF AMERICA,                                           COMPLAINT

                            Plaintiff,
                   v.
  NICHOLAS PALUMBO, NATASHA
                                                                      2
                                                              KORMAN, J.
                                                                          1ati:N
                                                                                    4
  PALUMBO, ECOMMERCE NATIONAL, LLC
  d/b/a Tollfreedeals.com, and SIP RETAIL d/b/a
  sipretail.com,                                              MANN. M.J.
                          Defendants.




        Plaintiff, the UNITED STATES OF AMERICA, by and through the undersigned

 attorneys, hereby alleges as follows:

                                         INTRODUCTION

         L      The United States brings this action for a temporary restraining order, preliminary

 and permanent injunctions, and other equitable relief pursuant to 18 U.S.C. § 1345, in order to

 enjoin the ongoing commission of criminal wire fraud in violation of 18 U.S.C. § 1343 and

 conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349. The United States seeks to

 prevent continuing and substantial injury to the victims of fraud.

        2.      Since at least 2016 and continuing through the present, Defendants, together with

 one or more co-conspirators, have used the U.S. telephone system to engage in predatory wire

 fraud schemes that victimize individuals throughout the United States, including individuals within

 the Eastern District of New York and significant numbers of elderly and vulnerable victims.
Case
 Case1:20-cv-00510-BMC   Document
       1:20-cv-00473-ERK-RLM      37-2 Filed
                              Document       07/13/20
                                       1 Filed         Page
                                                01/28/20    68 of
                                                          Page    212
                                                               2 of 22PageID
                                                                       PageID#:#:413
                                                                                  2



 Defendants are VoIP 1 carriers, and their principals, that serve as "gateway caniers,"2 facilitating

 the delivery of millions of fraudulent "robocalls" 3 every day from foreign call centers and foreign

. VoIP carriers to the U.S. telecommunications system and ultimately to phones throughout the

 United States. The Defendants thus provide foreign fraudsters the means to access the U.S.

 telephone system, knowingly passing millions of fraudulent robocalls intended to deceive the

 recipient into: (1) answering or returning the call, and (2) paying money to the perpetrators of the

 schemes.

        3.      Through these robocalls, fraudsters operating overseas impersonate government

 entities and well-known businesses by "spoofing" 4 legitimate phone numbers and sending

 recorded messages that are transmitted across the internet to telephones throughout the United

 States. These robocalls purport to be from federal government agencies, elements of foreign

 governments, and legitimate businesses, conveying alarming messages, such as that the call

 recipient's social security number or other personal information has been compromised or

 otherwise connected to criminal activity; the recipient faces imminent arrest; the recipient's

 assets are being frozen; the recipient's bank and credit accounts have suspect activity; the

 recipient's benefits are being stopped; the recipient faces imminent deportation; or combinations


        1VoIP stands for voice-over-internet protocol and allows users to place phone calls over
 a broadband internet connection.
        2 As set fmih in greater detail herein, "gateway carriers" are the first in a chain of VoIP
 caniers located in the United States that facilitate the delivery of foreign VoIP calls to recipients
 in the United States.
        3 "Robocall" means a call made through an automatyd process that places large volumes
 of telephone calls over the internet in order to deliver recorded messages, in contrast to calls
 placed one at a time by a live person.
        4The practice of making a false number appear on the recipient's caller ID is known as
 "spoofing."

                                                   2
Case
 Case1:20-cv-00510-BMC   Document
       1:20-cv-00473-ERK-RLM      37-2 Filed
                              Document       07/13/20
                                       1 Filed         Page
                                                01/28/20    69 of
                                                          Page    212
                                                               3 of 22PageID
                                                                       PageID#:#:414
                                                                                  3



 of these things-all lies intended to induce potential victims to speak to the fraudsters. When

 individuals answer the calls or return voicemail messages, the fraudsters offer to "resolve" these

 legal matters by inunediate transfers of funds to settle the purported legal obligation, or to hold

 the individual's assets only temporarily while the crisis resolves. In reality, the individual is

 neither under investigation nor in legal jeopardy, and the same threatening robocall was made

 simultaneously to thousands of other U.S. telephones.

        4.      Not only do Defendants deliver vast numbers of fraudulent robocalls every day,

 but they also participate in the fraudulent schemes by providing return-calling services the

 fraudsters use to establish contact with potential victims. Robocall messages will often provide

 domestic and toll-free call-back numbers; potential victims who call these numbers connect to

 the overseas fraudsters, who then try to extmi and defraud the potential victims.

        5.      Defendants profit from these fraudulent robocall schemes by receiving payment

 from their co-conspirators for the services Defendants provide. Often, these payments consist of

 victim proceeds, a potiion of which is deposited directly into Defendants' accounts in the United

 States, before the remainder is transmitted to the fraudsters overseas.

        6.       Since at least 2016 and continuing through the present, as a result of their

 conduct, Defendants and their co-conspirators have defrauded numerous victims out of millions

 of dollars, including victims in the Eastern District of New York.

        7.      For the reasons stated herein, the United States requests injunctive relief pursuant

 to 18 U.S.C. § 1345 to enjoin Defendants' ongoing schemes to conunit wire fraud in violation of

 18 U.S.C. § 1343 and conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349. 5


        5 This case is one of two cases being filed simultaneously in which the United States
 Department of Justice, for the first time, seeks to enjoin telecommunications companies from
 patiicipating in robocalling fraud schemes pursuant to 18 U.S.C. § 1345.

                                                   3
Case
 Case1:20-cv-00510-BMC   Document
       1:20-cv-00473-ERK-RLM      37-2 Filed
                              Document       07/13/20
                                       1 Filed         Page
                                                01/28/20    70 of
                                                          Page    212
                                                               4 of 22PageID
                                                                       PageID#:#:415
                                                                                  4




                                 JURISDICTION AND VENUE
        8.      The Court has subject matter jurisdiction over this action pursuant to 18 U.S.C.

 § 1345 and 28 U.S.C. §§ 1331 and 1345.

        9.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(2).

                                             PARTIES
        10.     Plaintiff is the United States of America.

        11.     Defendants Nicholas and Natasha Palumbo own and control Ecommerce

 National, LLC, doing business as TollFreeDeals.com and SIP Retail, LLC, also doing business

 as SipRetail.com (the "Corporate Defendants"), which the Palumbos utilize in furtherance of the

 fraudulent robocall schemes. The Palumbos operate the Corporate Defendants from their home

 in Paradise Valley, Arizona, and on infotmation and belief, the Palumbos operate SIP Retail as

 an alter ego ofEcommerce. From their home in Paradise Valley, Arizona, the Palumbos operate

 the Corporate Defendants as fraudulent enterprises.

        12.     Defendant Ecommerce is a corporation organized and existing under the laws of

 the State of Arizona. Ecommerce does business as TollFreeDeals.com, and will be refen-ed to

 throughout this Complaint as TollFreeDeals. TollFreeDeals' principal place of business is

 located at the Palumbos' home in Paradise Valley, Arizona. Nicholas Palumbo is the Chief

 Executive Officer ofTollFreeDeals and Natasha Palumbo is the Vice President of Business

 Development.

        13.     Defendant SIP Retail, LLC, also doing business as SipRetail.com ("SIP Retail"),

 is a corporation organized and existing under the laws of the State of Arizona. SIP Retail's

 principal place of business is located at the Palumbos' home in Paradise Valley, Arizona.

 Natasha Palumbo is the Chief Executive Officer of SIP Retail. SIP Retail provides VoIP carrier

 services for some of the same customers as TollFreeDeals, including foreign VoIP carriers that

                                                  4
Case
 Case1:20-cv-00510-BMC   Document
       1:20-cv-00473-ERK-RLM      37-2 Filed
                              Document       07/13/20
                                       1 Filed         Page
                                                01/28/20    71 of
                                                          Page    212
                                                               5 of 22PageID
                                                                       PageID#:#:416
                                                                                  5



 transmit millions of calls every week destined for the phones of residents of the Eastern District

 ofNew York.

                  OVERVIEW OF THE ROBOCALLING FRAUD SCHEMES

    A. Robocalling Fraud Targeting Individual in the United States

        14.      The robocalling fraud schemes in which the Defendants are engaged share the

 same characteristics. Individuals at call centers located abroad, many of which are operating out

 ofindia, are bombarding the U.S. telephone system daily with millions ofrobocalls intended to

 defraud individuals in the United States. Many of these fraudsters impersonate U.S. government

 officials, foreign govermnent officials, or well-known American businesses, in order to threaten,

 defraud, and extort money from robocall recipients. Robocalling technology, which allows

 fraudsters to send millions of calls per day all transmitting the same pre-recorded, fraudulent

 message, enables fraudsters to cast a wide net for elderly and vulnerable victims who are

 patiicularly susceptible to the threatening messages the fraudsters are sending. Even if only a

 small percentage of the recipients of a fraudulent call center's robocalls connect with potential

 victims, the fraudsters can still reap huge profits from their schemes.

        15.      Foreign fraudsters operate many different scams targeting individuals in the

 United States, but the Defendants' robocall schemes include the following categories of

 impersonation scams:

              a. Social Security Administration ("SSA") Imposters: Defendants transmit recorded

                 messages in which SSA imposters falsely claim that the call recipient's social

                 security number has been used in criminal activity, the recipient's Social Security

                 benefits will be suspended, the recipient has failed to appear before a grand jury

                 and faces imminent an-est, or the recipient's social security number will be



                                                  5
Case
 Case1:20-cv-00510-BMC   Document
       1:20-cv-00473-ERK-RLM      37-2 Filed
                              Document       07/13/20
                                       1 Filed         Page
                                                01/28/20    72 of
                                                          Page    212
                                                               6 of 22PageID
                                                                       PageID#:#:417
                                                                                  6



              terminated. When a recipient calls back or connects to the fraudster, the fraudster

              claims to be an SSA employee and typically tells the individual to transfer

              substantial funds to the SSA for safekeeping until a new social security number

              can be issued, at which point the funds purportedly will be returned.

           b. Internal Revenue Service ("IRS") Imposters: Defendants transmit recorded

              messages in which IRS imposters falsely claim that the call recipient has been

              implicated in tax fraud, has avoided attempts to enforce criminal laws, has

              avoided comt appearances, or the recipient faces imminent a1Test. When a

              recipient calls back or connects to the fraudster, the fraudster claims to be an IRS

              or Treasury employee and typically directs the recipient to transfer funds to the

              IRS to resolve various fictitious tax and legal liabilities, or for safekeeping in

              order to avoid seizure of assets.

           c. United States Citizenship and Immigration Services ("USCIS") Imposters:

              Defendants transmit recorded messages in which users imposters falsely claim

              that the recipient has failed to fill out immigration fonns co1Tectly, the recipient

              faces imminent arrest or dep01tation, the recipient's home country has taken

              formal action against the recipient that may result in deportation, or the recipient

              has transferred money in a way that will result in deportation. When a recipient

              calls back or connects to the fraudster, the fraudster claims to be a users

              employee and typically tells the recipient to pay various fees or fines to avoid

              immigration consequences.

           d. Tech Support Imposters: Defendants transmit recorded messages in which

              fraudsters operating tech suppo1t scams impersonate various well-known tech



                                                  6
Case
 Case1:20-cv-00510-BMC   Document
       1:20-cv-00473-ERK-RLM      37-2 Filed
                              Document       07/13/20
                                       1 Filed         Page
                                                01/28/20    73 of
                                                          Page    212
                                                               7 of 22PageID
                                                                       PageID#:#:418
                                                                                  7



                 companies such as Apple or Microsoft, and falsely claim that the recipient has

                 computer security problems that require assistance. When an individual connects

                 with the fraudster, the fraudster instructs the individual to pay for fictitious tech

                 support and computer security services, and to allow the fraudster remote access

                 to the victim's bank accounts.

              e. Loan Approval Scams: Defendants transmit recorded messages in which

                 fraudsters operating loan approval scams impersonate a "lender" offering a great,

                 guaranteed rate on a "pre-approved" loan. When a customer connects with the

                 fraudster, the fraudster will emphasize that a poor credit history does not matter,

                 and all the call recipient has to do to secure the pre-approved loan is pay a one-

                 time fee up front.

        16.      These robocalls are often "spoofed" so that they falsely appear on a victim's

 caller ID to originate from U.S. federal government agency phone numbers, such as the SSA's

 main customer service number, local police departments, 911, or the actual customer service

 phone numbers of legitimate U.S. businesses. These "spoofed" numbers are used to disguise the

 origin of the robocalls and the caller's identities, and to cloak them with the authority of

 government agencies or large businesses to induce potential victims to answer or return the calls.

 In reality, the calls originate from fraudsters operating abroad, and have no com1ection to any

 U.S. govermnent agency or other legitimate enterprise.

        17.      Individuals who answer or return these calls eventually speak to live fraudsters

 who tell the individuals lies intended to frighten and confuse them so that the fraudsters may

 begin to control their behavior and isolate them from authorities, friends, and family members.

 These lies often include that the in_dividual's social security number or other personal



                                                    7
Case
 Case1:20-cv-00510-BMC   Document
       1:20-cv-00473-ERK-RLM      37-2 Filed
                              Document       07/13/20
                                       1 Filed         Page
                                                01/28/20    74 of
                                                          Page    212
                                                               8 of 22PageID
                                                                       PageID#:#:419
                                                                                  8



 information has been implicated in criminal activity, that the individual faces imminent arrest or

 deportation, and that the individual's assets are about to be forfeited to the government. Once an

 individual is overcome by fear and panic, the fraudsters keep them on the phone and offer

 reassurances that the individual's purported legal problems can be resolved through payment of

 money, or that the individual's money must be transfe1Ted to the government agency the

 fraudsters are impersonating. The fraudsters often claim that the victim's payment will be

 returned in the immediate future. In reality, once the fraudsters are convinced they have extorted

 as much money as possible from the victim, they drop all contact, leaving the victim without

 meaningful recourse. Fraudsters receive victims' money through retail gift cards, bank wires,

 cash payments, cryptocurrency transfers, and other methods.

        18.     Since October 2018, the most prolific robocalling scam impersonating U.S.

 government officials-and one engaged in by Defendants-is impersonation.of the SSA. For

 example, a robocall sent to millions of phones in the United States in early 2019 contained the

 following message:

        Hello this call is from Department of Social Security Administration the reason
        you have received this phone call from our department is to inform you that there
        is a legal enforcement actions filed on your social security number for fraudulent
        activities so when you get this message kindly call back at the earliest possible on
        our number before we begin with the legal proceedings that is 619-XXX-XXXX I
        repeat 619-XXX-XXXX thank you.
        19.      SSA received more than 465,000 complaints about fraudulent telephone

 impersonation of the Administration from October 1, 2018 tlu·ough September 30, 2019. Losses

 associated with these complaints exceed $14 million. Similarly, the Federal Trade Commission

 ("FTC") repmted that during 2018, its Consumer Sentinel database received more than 39,000

 fraud complaints about SSA imposters, with estimated victim losses of approximately $11.5

 million; for 2019, the FTC repmted that SSA imposter call complaints rose to approximately


                                                  8
Case
 Case1:20-cv-00510-BMC   Document
       1:20-cv-00473-ERK-RLM      37-2 Filed
                              Document       07/13/20
                                       1 Filed         Page
                                                01/28/20    75 of
                                                          Page    212
                                                               9 of 22PageID
                                                                       PageID#:#:420
                                                                                  9



 166,000 with associated losses of more than $37 million. 6 Complaint numbers substantially

 underrepresent the extent of the problem, because most victims do not report their losses to the

 government.

    B. How Calls From Foreign Fraudsters Reach U.S. Telephones

        20.     The Defendants' robocalling fraud schemes, which involve robocalls that

 originate abroad and target individuals in the United States, are all dependent on VoIP and

 related technology to create the calls. VoIP calls use a broadband Internet connection - as

 opposed to an analog phone line - to place telephone calls locally, long distance, and

 internationally, without regard to whether the call recipient uses a cellular phone or a traditional,

 wired phone. The robocalling fraud schemes also require U.S. based telecommunications

 companies - referred to as "gateway carriers" - to introduce the foreign phone traffic into the

 U.S. phone system. A foreign call center or telecommunications company that places VoIP calls

 to U.S. telephones must have a relationship with a U.S. gateway ca1rier. From the gateway

 carrier, most VoIP calls will pass through a series ofU.S.-based VoIP carriers before reaching a

 consumer-facing "common carrier" such as AT&T or Verizon, and ultimately a potential

 victim's phone. One of the Defendants' roles in the fraudulent schemes is to serve as a gateway

 carrier for the fraudulent robocalls.

        21.      Each provider in the chain that transmits a VoIP call maintains records, primarily

 for billing reasons, of all of the calls that pass through it. These records include the following

 information: the date and time of the call, the destination number (intended recipient), the source



         6
         Regarding government imposter fraud more broadly and not limited just to SSA
 imposters, the FTC's Consumer Sentinel database contains 255,223 complaints reflecting
 $128,479,054 in losses for 2018, and 389,563 complaints reflecting $152,946,623 in losses for
 2019.

                                                   9
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 7610
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:421
                                                                                    10



 number from which the call was placed (sometimes a real number and sometimes a spoofed

 number), the name of the company that sent the call to the provider, and the downstream

 company to which the provider sent the call. These records are generated automatically as a call

 is routed through telecommunications infrastructure in a manner that achieves the lowest cost to

 transmit a given call, known in the industry as "least-cost routing." Calls may be traced through

 these records back to their gateway caiTier, and thus to their foreign source. The

 telecommunications industry refers to this process as "traceback."

          22.    Tracebacks of many different robocalling fraud schemes have led to the

 identification of Defendants as a gateway carrier willing to transmit huge volumes of fraudulent

 robocalls into the country, despite clear indicia of fraud in the call traffic and actual notice of

 fraud.


  DEFENDANTS' ONGOING PARTICIPATION IN ROBOCALLING FRAUD SCHEMES

          23.    Since at least 2016, and continuing through the present, Defendants have

 knowingly provided U.S.-bound calling services to foreign fraudsters operating robocall scams,

 acting as a gateway carrier and passing robocalls into the U.S. telephone system by the millions.

 The Defendants are paid for each call they pass into and t1u·ough the U.S. phone system. In

 addition, the Defendants have provided return-calling services to the fraudsters operating the

 robocall scams, for which Defendants are also paid, enabling fraudsters to establish contact with

 unwitting individuals after the individuals are deceived by a robocall.

          24.   There is substantial evidence of the Defendants' knowledge of the fraudulent

 nature of the calls they transmit, including call records showing high percentages of short-




                                                   10
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 7711
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:422
                                                                                    11




 duration, unanswered calls 7 passing through their systems by the millions; thousands of spoofed

 calls originating from overseas, purpo1iing to be from "911" and similar numbers; dozens of

 complaints and warnings from other telecommunications compariies about fraud, spoofing, and

 shmi-duration "junk" calls; repeated warnings and inquiries from a telecommunications industry

 trade group about the fraudulent robocalls passing through the Defendants' system; and receipt

 of payment from their foreign customers in the form of large, suspicious cash deposits by various

 individuals throughout the United States directly into Defendants' bank accounts.

    A. Defendants Knowingly Introduce Fraudulent Robocalls into the U.S. Telephone
       System


        25.      Defendants provide inbound VoIP calling to the United States telecommunication

 system (refe1Ted to in the industry as "U.S. call termination") to customers located both here in

 the United States and abroad. Defendants provide unrestricted VoIP calli~g, meaning they do

 not monitor or restrict the inbound calls a customer can place for either volume of calls or call

 duration. Defendants are paid for each call they pass into and through the U.S. phone system.

        26.     Defendants specifically market their services to foreign call centers and foreign

 VoIP carriers looking to tTansmit high volumes of robocalls to individuals in the United States.

 The TollFreeDeals website states "TollFreeDeals.com is your premier connection for call center

 and dialer termination. We are always looking for the best call center routes in the telecom

 industry. We specialize in short call duration traffic or call center traffic. We understand there is

 a need for it and we want to help you find all the channels you need!"




        7  Shmi-duration and unanswered calls include calls where recipients immediately hang
 up and calls that do not cmmect, because robocalls are sent to numerous telephone numbers that
 are not in service.
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 7812
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:423
                                                                                    12



         27.    The FAQs on the TollFreeDeals website state, "Do you handle CC (Call

 Center)/Dialer Traffic? Yes - unlike many carriers we will handle your dialer and call center

 VoIP termination minutes. If you are looking for USA Dialer, Canada Dialer, or Australia Dialer

 please fill out our online interop form to test our routes."

         28.    Defendants regularly transmit massive volumes of short duration calls. For

 example, over 23 days in May and June of 2019, TollFreeDeals transmitted more than 720

 million calls. Of those calls, more than 425 million, or 59% of the total calls, lasted less than one

 second in duration. In the telecommunications industry, high volumes of sh01i-duration and

 unanswered calls are indicative of robocalls that are unwanted by the recipients, often because

 they are fraudulent. More than 24 million of those calls were placed to phone numbers with area

 codes in the Eastern District of New York. As Defendants' phone records show the ultimate

 destination number of every VoIP call they transmit, Defendants know they transmit fraudulent

 calls to potential victims in the Eastern District of New York.

         29.     During May and June of 2019, the Palumbos facilitated the delivery of more than

  182 million calls through TollFreeDeals from a single India-based VoIP carrier co-conspirator to

 phones in the United States. One thousand different source numbers (the number from which a

 call is placed, and that shows up on the recipient's caller ID) accounted for more than 90% of

 those calls. According to data obtained from a robocall blocking company about calls identified

 as fraudulent robocalls in 2019, 79% of those 1000 source numbers have been identified as

  sending fraudulent robocalls. Consequently, TollFreeDeals transmitted an estimated 143 million

 fraudulent robocalls on behalf of that single India-based co-conspirator during May and June of

 2019. Of those calls, an estimated 20% were Social Security imposter calls, 35% were loan




                                                   12
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 7913
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:424
                                                                                    13



 approval scams, and 14% were Microsoft refund scams. The remaining calls were a mixture of

 IRS imposter, U.S. Treasury imposter, miscellaneous tech support imposter and other schemes.

        30.     Defendants' knowledge of the fraudulent nature of the telephone calls they deliver

 to potential victims on behalf of their co-conspirators is also evidenced by the numerous

 complaints, inquiries, and warnings regarding fraudulent robocalls that Defendants received from

 other teleconnnunications caniers and a telecommunications industry trade association since at

 least 2017. Despite receiving these complaints, inquiries, and warnings, Defendants nevertheless

 continued to transmit massive volumes of fraudulent robocalls from their co-conspirators to

 potential victims in the United States.

        31.     For example, in May 2017, AT&T notified Nicholas Palumbo that it had traced

 back to TollFreeDeals robocalls received by its customers that spoofed phone numbers belonging

 to USCIS and the Office of the Inspector General of the U.S. Department of Homeland Security

 ("DHS-OIG"). AT&T info1med Nicholas Palumbo that the callers who spoke to AT&T's

 customers impersonated U.S. Immigration Officers, and that AT&T had confirmed with USCIS

 and DHS-OIG that those agencies did not use any of the phone numbers at issue as a legitimate

 outbound caller ID. Nicholas Palumbo responded that the calls were transmitted to

 TollFreeDeals from an India-based VoIP carrier, and that he had blocked those two specific

 phone numbers. Blocking specific numbers is an ineffective means to stop fraudsters who are

 willing and have the ability to spoof any number as the caller ID number for their fraud calls.

         32.    In February 2019, AT&T notified Nicholas Palumbo that it had traced back 19

 separate calls to AT&T customers that spoofed a USCIS phone number in order to "extort

 money from our customers." In Nicholas Palumbo's response to AT&T, he aclmowledged that

 those calls were transmitted to TollFreeDeals from the same India-based VoIP carrier that had



                                                 13
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 8014
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:425
                                                                                    14



 transmitted spoofed USCIS calls in 2017. Despite repeated warnings from AT&T that this

 foreign VoIP can-ier was transmitting fraudulent government-impersonation robocalls, the

 Palumbos continued transmitting VoIP calls on behalf of this customer through at least as

 recently as June 2019.

         33.     The Palumbos have also received numerous warnings from telecommunications

 industry trade association USTelecom that both TollFreeDeals.com and SIP Retail have

 transmitted fraudulent robocalls, including government impersonation robocalls.

         34.     From May 2019 through January 2020, TollFreeDeals received 144 notifications

 from USTelecom that a fraudulent robocall had been traced back to TollFreeDeals. Of these

 notifications, 83 referenced SSA imposter fraud calls, 24 referenced Tech Supp01i imposter fraud

 calls, ten referenced IRS imposter fraud calls, and one referenced USCIS impersonation fraud

 calls. Each of these emails were sent to Nicholas Palumbo at his @tollfreedeals.com email

 address. Each email stated that a suspicious call had been traced back to TollFreeDeals's

 network and provided the call date, time and the source and destination phone numbers, to allow

 TollFreeDeals to identify the specific call at issue in its call logs (referred to in the industry as

 "call detail records"). Each email also provided a link to USTelecom's web-based traceback

 portal, where fmiher information was provided about the specific fraudulent call at issue,

 included a recording of the fraudulent voicemail message that was sent to the recipient's phone.

 In every case, either the email itself or the traceback p01ial included a short description of the

 type of fraud at issue and the details of the fraudulent robocall campaign, such as:

         Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD.
         Caller is impersonating a federal official. Automated voice claims suspicious
         activity on your social security number; press 1. Calls are from apparently random
         8XX numbers or other geographic numbers. Call volume estimated at over a million




                                                    14
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 8115
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:426
                                                                                    15



         per day. Because Caller-ID changes with each call, blocking the ANI ["Automatic
         Number Identification" 8] is not effective.

         35.      After receiving each of these notifications from USTelecom, Nicholas Palumbo

 logged into the USTelecom portal and provided information regarding the customers of

 TollFreeDeals that had transmitted the fraudulent calls. Many of these fraudulent calls

 repeatedly traced back to the same India-based customers ofTollFreeDeals.

         36.      From August 2019 through January 2020, USTelecom also notified SIP Retail of

 35 tracebacks of fraudulent robocalls, including 19 tracebacks of SSA impersonation fraud calls,

 three tracebacks of Tech Support impersonation fraud calls, and one traceback ofUSCIS

 Impersonation fraud calls. Those notifications were emailed to help@sipretail.com. Upon

 infonnation and belief, the Palumbos are the only individuals who monitor email traffic to

  @sipretail.com domain email addresses. SIP Retail logged into the USTelecom traceback portal

  and notified USTelecom that all 10 of the SSA impersonation calls were sent to SIP Retail by

  two India-based companies. Both of these companies were also sending fraudulent SSA

  imposter call traffic through TollFreeDeals.com, as the Palumbos have been notified by

  US Telecom on multiple occasions.

         3 7.     Further, Defendants regularly receive payment from their customers in the fom1

  of substantial cash deposits directly into Ecommerce's bank account, from locations throughout

 the United States raising red flags about the nature of the business of Defendants' customers.

     B. Defendants Provide Toll-Free Services for Robocall Schemes

         38.      Not only do Defendants knowingly pass fraudulent robocalls by the millions into

  the U.S. telephone system, but they also provide return-calling services to fraudsters so that



         8   ANI refers to the origination telephone number from which a call is placed.

                                                   15
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 8216
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:427
                                                                                    16



 potential victims can call them ba(?k. These toll-free telephone numbers and related services are

 provided in the robocall message as call-back numbers, and appear to be U.S. telephone numbers

 and thus enable fraudsters to further deceive individuals about the robocall's origin and the

 identities and locations of the fraudsters at the other end of the call. In reality, what appears to

 the individual to be a U.S. telephone number is just a telephone number that Defendants register

 to an internet address designated by the fraudsters. Thus, the toll-free numbers can be used to

 ring telephones anywhere in the world.

         39.      While toll-free numbers used for return-calling purposes cannot be "spoofed" like

 outgoing robocalls, the use of a U.S. toll-free number in Defendants' robocalls schemes serves

 much the same purpose as spoofing--deception. The toll-free services provided by Defendants

 use VoIP technology to direct potential victims' return calls from the United States to the foreign

 fraudsters' call centers.    The Defendants have knowingly provided toll-free numbers and

 associated calling services to foreign ro bocall fraudsters.

         40.      All toll-free numbers in the United States are administered by Somos, Inc., a

 company designated by the Federal Communications Commission ("FCC") as the national

 administrator of the U.S. toll-free calling system and its database. Ani.ong other functions within

 the industry, Somos registers "Responsible Organizations," that are authorized to provide toll-

 free numbers to their customers and to register those numbers in the national registry that the

 industry uses to direct toll-free telephone traffic. Defendants obtain toll-free numbers on behalf

 of their customers from one or more Responsible Organizations.

         41.      On July 31, 2019, an employee of a Responsible Organization sent the message

 below to Nicholas Palumbo via his @tollfreedeals.com email address:

         Hello,



                                                   16
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 8317
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:428
                                                                                    17




         We received a call yesterday (at 6 pm) that we didn't answer.
         Calling Number: +844[XXXXXXX]
         Requesting to call back: 844-[XXX]-[XXXX]

         Please see the attached audio and screenshot of the voicemail transcript. Shut down
         this user immediately as it was associated with the customer account of
         [TollFreeDeals customer]. These types of scam calls are prohibited from our
         network and further fraudulent calls from the same customer account will result in
         termination of said customer account. The number of 844-[XXX]-[XXXX] has
         been removed from your account in order to protect the integrity of our network.


 The attached audio file of a voicemail message stated:
         tomon-ow $399.99 is going to be deducted from your account for the remainder of
         your computer services. If you want to cancel the subscription, please press 1 to
         talk to our cancellation officer. Or you can call us back on our help line number 1-
         844-[XXX]-[XXXX]. I'll repeat the help line number 1-844-[XXX]-[XXXX].
         Thank you."
         42.    Over the course of the next two weeks, employees of the Responsible

 Organization sent an additional six emails to Nicholas Palumbo, notifying him that the

 Responsible Organization was removing eight additional toll-free numbers from the accounts of

 two TollFreeDeals customers, because those numbers had been shown to be used in Tech

 Support impersonation scams and scams impersonating Amazon customer service. In response

 to each email, Nicholas Palumbo responded simply that he had let the customer ofTollFreeDeals

 know.

         43.    On August 12, 2019, an employee of the Responsible Organization emailed

 Nicholas Palumbo and stated:

         Good afternoon Nick,

         I wanted to reach out to info1m you that we have disabled the account of
         [TollFreeDeals customer] due to fraudulent complaints. Unf01iunately, we do get
         a lot of complaints about customers under your reseller account. Our first line of
         defense when issues like arise we deactivate the customer's account. I am
         infmming you that if we do receive any additional complaints about any of your
         other customers under your re-seller account, we will be forced to deactivate your
         account.

                                                 17
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 8418
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:429
                                                                                    18




 Nicholas Palumbo responded "I let him know," then responded further, "I will be porting clients

 over[.] Can't take that chance." In the telecommunications industry, to "port a number" means

 to move an existing phone number from one provider to another. In effect, Nicholas Palumbo

 was stating that he planned to take the toll-free numbers registered to his customers through the

 Responsible Organization who had warned him about fraudulent calls, and move those same

 numbers to another provider on behalf of his customers.


                                        HARM TO VICTIMS


         44.     Defendants' fraudulent schemes have caused substantial harm to numerous

 victims throughout the United States, including many victims located in the Eastern District of

 New York. It is estimated that Defendants and their foreign co-conspirators defrauded victims

 out of millions of dollars per year through fraudulent robocalls and return-calling services. If

 allowed to continue, these losses will continue to rise and result in further harm to victims.

         45.     In addition to the massive cumulative effect of these fraud schemes on victims

 throughout the United States, the harm can be devastating to individual victims. Victims have

 faced tenifying threats from fraudsters impersonating government officials and have lost

  substantial sums of money.

         46.     Defendants' fraudulent schemes are ongoing and wide-ranging. Absent injunctive

  relief by this Court, the Defendants will continue to cause injury to victims in this District and

  throughout the United States, and the victims' losses will continue to mount.




                                                   18
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 8519
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:430
                                                                                    19



                                                COUNTI
                                  (18 U.S.C. § 1345 - Injunctive Relief)

          47.      The United States realleges and incorporates by reference paragraphs 1 through

 46 of this Complaint as though fully set forth herein.

          48.      By reason of the conduct described herein, Defendants violated, are violating, and

 are about to violate 18 U.S.C. §§ 1343 and 1349 by executing or conspiring to execute schemes

 or artifices to defraud, or for obtaining money or prope1ty by means of false or fraudulent

 pretenses with the intent to defraud, and in so doing, transmitting or causing to be transmitted by

 means of wire, radio, or television communication in interstate or foreign commerce, writings,

 signs, signals, pictures, or sounds for the purpose of executing such schemes or artifices.

          49.      Upon a showing that Defendants are committing or about to commit wire fraud,

 conspiracy to commit wire fraud, or both, the United States is entitled, under 18 U.S.C. § 1345,

 to a temporary restraining order, a preliminary injunction, and a permanent injunction restraining

 all future fraudulent conduct and any other action that this Court deems just in order to prevent a

 continuing and substantial injury to the victims of fraud.

          50.      As a result of the foregoing, Defendants' conduct should be enjoined pursuant to

  18 u.s.c. § 1345.

                                        PRAYER FOR RELIEF
 WHEREFORE, the plaintiff United States of America requests of the Court the following relief:

     A.         That the Court issue an order, pursuant to 18 U.S.C. § 1345, pending a hearing and

                determination on the United States' application for a preliminary injunction, that

                Defendants, their agents, officers and employees, and all other persons and entities in

                active concert or pmticipation with them are temporarily restrained from:




                                                     19
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 8620
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:431
                                                                                    20



           1.       committing and conspiring to commit wire fraud, as defined by 18 U.S. C. §§

                     1343 and 1349;

          11.       providing, or causing others to provide call termination services for calls

                    terminating in the United States or carrying any VoIP calls terminating in the

                    United States;

          iii.      providing toll-free telephone services for calls originating in the United States,

                    including providing toll-free phone numbers to other individuals or entities;

          1v.       destroying, deleting, removing, or transferring any and all business, financial,

                    accounting, call detail, and other records concerning Defendants' operations and

                    the operations of any other corporate entity owned or controlled, in whole or in

                    part, by Defendants.

     B.          That the Court further order, pursuant to 18 U.S.C. § 1345, that within two days from

                 Defendants' receipt of this Temporary Restraining Order and Order to Show Cause,

                 Defendants shall provide copies of this Temporary Restraining Order and Order to

                 Show Cause to all of their customers for whom they provide (I) United States call

                 termination services, (2) United States toll-free call origination services; and to all

                 entities (a) with whom Defendants have a contractual relationship for automated or

                 least-cost call routing, or (b) from whom Defendants acquire toll-free numbers.

                 Within four days from Defendants' receipt of the Temporary Restraining Order and

                 Order to Show Cause, Defendants shall provide proof of such notice to the Comi and

                 the United States, including the names and addresses or email addresses of the entities

                 and/or individuals to whom the notice was sent, how the notice was sent, and when

                 the notice was sent.



                                                       20
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 8721
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:432
                                                                                    21



    C.     That the Court finiher order, pursuant to 18 U.S.C. § 1345, Somos, Inc., in its

           capacity as the entity designated by the Federal Communications Commission to

           administer the U.S. toll-free calling system and its database, to temporarily suspend

           all toll-free numbers registered by or on behalf of any Defendant in this matter, until

           fmiher order of this Comi.

    D.     That the Comi furi:her order, pursuant to 18 U.S.C. § 1345, that any Toll-Free Service

           Provider that receives notice of this Temporary Restraining Order and Order to Show

           Cause and has a contractual relationship with one of the Defendants in this matter to

           provide toll-free numbers, shall provide to Somos, Inc. a list of all toll-free numbers

           provided to that Defendant that are currently active.

    E.     That the Court further order, pursuant to 18 U.S.C. § 1345, that any individual or

           entity who has obtained a toll-free number through one of the Defendants in this

           matter, either directly or through another inte1mediate entity, and wishes to continue

           using that toll-free number may submit a request to the Cami, copying counsel for the

           United States, and identifying: (1) the individual or entity's nan1e, address, phone

           nU111ber, email address, website URL, and the nature of their business; (2) the end-

           user of the toll-free number's name, address, phone number, email address, and

           website URL if the end-user did not obtain the toll-free number directly from

           Defendants; (3) the nature of the end-user's business; (4) the purpose for which the

           end-user utilizes the toll-free number; (5) the date on which the individual or entity

           obtained the toll-free number and, if applicable, provided it to the end-user; and (6)

           whether the toll-free number is used by the individual, entity, or end-user in

           connection with robocalls. The United States shall then notify the Court within four



                                                21
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-ERK-RLM       37-2 1Filed
                            Document          07/13/20
                                          Filed 01/28/20Page 8822
                                                          Page  of of
                                                                   21222PageID
                                                                         PageID#:#:433
                                                                                    22



           business days whether the United States has any objection to removing the

           specifically identified toll-free number from the list of suspended numbers.

    F.     That the Court issue a preliminary injunction on the same basis and to the same

            effect.

    G.     That the Court issue a permanent injunction on the same basis and to the same effect.

    H.     That the Court order such other and fmther relief as the Comt shall deem just and

           proper.

 Dated: January 28, 2020

 Respectfully submitted,
 RICHARD P. DONOGHUE                           JOSEPH H. HUNT
 United States Attorney                        Assistant Attorney General
                                               Civil Division
                                               United States Department of Justice

 DARA OLDS                                     DAYID M. MORRELL
 BONNI J. PERLIN                               Deputy Assistant Attorney General
 Assistant United States Attorneys
 Eastern District of New York                  GUSTAV W. EYLER
 271-A Cadman Plaza East                       Director
 Brooklyn, New York 11201                      Consumer Protection Branch
 Tel. (718) 254-7000
 Fax: (718) 254-6081
 dara.olds@usdoj.gov
 bonni.perlin@usdoj.gov


                                               ANN F. ENTWISTLE
                                               CHARLES B. DUNN
                                               Trial Attorneys
                                               U.S. Depmtment of Justice
                                               P.O. Box 386
                                               Washington, D.C. 20044
                                               Tel. (202) 307-0066
                                               Tel. (202) 305-7227
                                               Fax: (202) 514-88742
                                               Ann.F.Entwistle@usdoj.gov
                                               Charles.B.Dunn@usdoj.gov


                                               22
             Case
             Case1:20-cv-00510-BMC   Document
                  1:20-cv-00473-ERK-RLM       37-2 1-1
                                         Document   FiledFiled
                                                          07/13/20   PagePage
                                                               01/28/20   89 of1212
                                                                                 of 2PageID
                                                                                     PageID#:
                                                                                            #:434
                                                                                               23
JS 44 (Rev. 02/19)                                                                       CIVIL COVER SHEET
                                 th
~:v~le~tii!~1~fe !h~;~:;. ~Psf1=~i~;p~~~~ i;d~:rt~i~f!lhc~~~~:~ ~:~r ~;;f~~W::i~~~e~
                                                                                                                                           1
                                                                                                                                            l;t:;~:be:W1~~\!~~~:re':f f~~fhf~f:~ftlt~e~,~~k~~t:~~ f~~~h~t as
gurpose o?initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGH OF THIS FORM.)
                                                                                                                                    DEFENDANTS
I. (a) PLAINTIFFS                                                                                                                  NICHOLAS PALUMBO, NATASHA PALUMBO, ECOMMERCE
                                                                                                                                   NATIONAL, LLC d/b/a Tollfreedeals.com, and SIP RETAIL d/b/a
UNITED STATES OF AMERICA
                                                                                                                                   sipretail .com
                                                                                                                                    County of Residence ofFirst Listed Defendant _.:. .M__:a. .;.r__:ic--'o_.p_a_______
     (b) County of Residence of First Listed Plaintiff



                 CV 2"(f:,#4·7 3
                                                                                                                                                            (IN U.S. /'/..A/NT/FF CASES ONLY)
                                                                                                                                     NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                THE TRACT OF LAND INVOLVED.

                                                                                                                                      Attorneys (/f Knaw11)
   (C} Attom~s (Firm Name, Address, and Telepho11e Number)
 Dara Olds, Bonni Perlin
                                                                                                                                                                                              FI LED
 U.S. Attorney's Office, Eastern District of New York ·
                                                                                                                                                                                   IN CLERK'S OFFICE
                                                                                                                                                                              U.S. DISTRICT COURT E.O.N.Y.
 271-A Cadman Plaza East, 7th Fl., Brooklyn, NY 11201; (718) 254-7000

II. BASIS OF JURISDICTION (Place an "X" i110ne Box Only)                                                       III. CITIZENSHIP OF PRINCIP Alf PA                                                                            ar Plaintiff
                                                                                                                                 (For Diver.vity Cases Only)                                           and One Box for Defendant)
                                                                                                                                                            PTF        DEF                                            PTF       DEF
~ 1 U.S. Government                            0 3        Federal Question
                                                                                                                            Citizen of This State           a      I   a           1-i:e>F FICE"                                a
       Plaintiff                                               (LJ.S.   ~O')J •                                                                                                                                                     4


 0 2 U.S. Government                                                                                                        Citizen of Another State        0 2        0      2    Incorporated and Principal Place    a        a   5
                                                                                                                                                                                      of Business In Another State
            Defendant
                                                                                                                                                            0 3         0     3    Foreign Nation                       0   6    0 6


 IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                   .    ..                                                                                                                            I
I ·~·..L..:r:;:_JCONTRA«r':_:•.. :· -~-:   ~   ...... -    -   ---      ... ~~:···.-TORTS:·                    •   ..   :    : FORFEITURE/PENALTY .                         ·BANKRUPTCY:, ... ;::. '.j -·- ...:10THERSTATUTES .

     1IO Insurance                           PERSONAL INJURY                             PERSONAL INJURY                    0 625 Drug Related Seizure             0 422 Appeal 28 USC 158          0 375 False Claims Act
 0
                                           0 3 IO Airplane                            0 365 Personal Injury -                     of Property 21 USC 881           0 423 Withdrawal                 0 376 Qui Tam (31 USC
 0   120Marine
                                           0 315 Airplane Product                           Product Liability               0 690 Other                                  28 USC 157                         3729(a))
 0   130 Miller Act
 0   140 Negotiable Instrument                   Liability                            0 367 Health Care/                                                                                            0 400 State Reapportionment
 0   150 Recovery of Overpayment           0 320 Assault, Libel &                           Pharmaceutical                                                            · PROPERTY:RIGHTS .; : .; 0 410 Antitrust
         & Enforcement of Judgment               Slander                                    Personal Injury                                                        0 820 Copyrights                 0 430 Banks and Banking
                                           a 330 Federal Employers'                         Product Liability                                                      0 830 Patent                     0 450 Commerce
·O   151 Medicare Act
iJ   152 Recovery of Defaulted                   Liability                            0 368 Asbestos Personal                                                      0 840 Trademark                  0 460 Deportation
         Student Loans                     0 340 Marine                                      Injury Product                                                                                         0 470 Racketeer Influenced and
         (Excludes Veterans)               0 345 Marine Product                              Liability                                ·. I.ARQR: .. • :     -       .. SOCIAL SEC1111ffY -~ .. ·. :        Corrupt Organizations
                                                                                                                                                                                                    0 480 Consumer Credit
 0   153 Recovecy of Overpayment                  Liability                            PERSONAL PROPERTY                    0 710 Fair Labor Standards             0 861 HIA (1395ft)
         of Veteran's Benefits             0 350 Motor Vehicle                        0 370 Other Fraud                             Act                            0 862 Black Lung (923)           0 490 Cable/Sat TV
 0   160 Stockholders' Suits               0 355 Motor Vehicle                        0 371 Truth in Lending                0 720 Labor/Management                 0 863 DIWC/DIWW (405(g))         a 850 Securities/Commodities/
                                                 Product Liability                    0 380 Other Personal                          Relations                      0 864 SSID Title XVI                     Exchange
 0   190 Other Contract
 0   195 Contract Product Liability        0 360 Other Personal                             Property Damage                 0 740 Railway Labor Act                0 865 RSI (405(g))               rlt 890 Other Statutory Actions
 0   196 Franchise                               Injury                               0 385 Property Damage                 0 1S l Family and Medical                                               0 891 Agriculture! Acts
                                           0 362 Personal Injury •                          Product Liability                       Leave Act                                                       0 893 Environmental Matters
                                                 Medical Malomctice                                                         0 790 Other Labor Litigation                                            a 895 Freedom oflnfonnation
 I~-· .- ''REAL!PROPERTY ..                    -· ·:'.CMLRIGHTS··.;                 ' ··pRfSQNERPETITIONS !                 0 791 Employee Retirement                   FEDERAVfAX1SUITS•: .. ;             Act
                                               0 440 Other Civil Rights                 Habeas Corpus:                             Income Security Act             0 870 Tmces (U.S. Plaintiff      0 896 Arbitration
 0    2 IO Land Condemnation
 0    220 Foreclosure                          0 441 Voting                           0 463 Alien Detainee                                                                 or Defendant)            0 899 Administrative Procedure
 0    230 Rent Lease & Ejecbnent               0 442 Employment                       0 510 Motions to Vacate                                                      0 871 IRS-Third Party                    Act/Review or Appeal of
 0    240 Torts to Land                        0 443 Housing/                               Sentence                                                                       26 USC 7609                      Agency Decision
 0    245 Tort Product Liability                     Accommodations                   0 530 General                                                                                                 0 950 Constitutionality of
 0    290 All Other Real Property              0 44S Amer. w/Disabilities -           a 53S Death Penalty                         IMMIGRATION .                                                             State Statutes
                                                     Employment                         Other:                              0 462 Naturalization Application
                                               0 446 Amer. w/Disabilities -           0 540 Mandamus & Other                0 46S Other Immigration
                                                     Other                            0 550 Civil Rights                          Actions
                                               0 448 Education                        0 555 Prison Condition
                                                                                      0 560 Civil Detainee -
                                                                                            Conditions of
                                                                                            Confinement

 V. ORIGIN (P/acean "X"inOneBox011/y)
 ~ 1 Original                O 2 Removed from                                0 3     Remanded from             0 4 Reinstated or                O 5 Transferred from                O 6 Multidistrict
          Proceeding             State Court                                         Appellate Court               Reopened                         Another District                    Litigation
                                                                                                                                                       (specify)
                        Cite the U.S, Civil S~tute under which YQI.\ are filj{lg (D9 not cite jurisdictional statutes unless diversity):
                         Request ,or rehef pursuant to 16 u.S.C 9 7345
  VI. CAUSE OF ACTION t:B:-n:-.e-:-fd~e-sc-ri:-pt-:-io_n_o-:f-ca-u-se-:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                        Violations of wire fraud statutes, 18 U.S.C. §§ 1343, 1349
  VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION           DEMAND$                                                                                                       CHECK YES only if demanded in complaint:
       COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                                               JURY DEMAND:         0 Yes     ~No

  Vlll. RELATED CASE(S)
                                                          (See instructions):
            IF ANY                                                                                                                                                     DOCKET NUMBER
     DATE
                                                          '2U

      RECEIPT#                       AMOUNT                                                   APPL YING IFP                                         JUDGE                                 MAG.JUDGE
       Case
       Case1:20-cv-00510-BMC   Document
            1:20-cv-00473-ERK-RLM       37-2 1-1
                                   Document   FiledFiled
                                                    07/13/20   PagePage
                                                         01/28/20   90 of2212
                                                                           of 2PageID
                                                                               PageID#:
                                                                                      #:435
                                                                                         24
                         CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money dama~es only in an amount not in excess of$150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages 1s presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration     D
                                                            , counsel for _ ___:u:.:..::nit=ed:....:S:..:.:ta.:.:.te:....:so:....:fAm_en_·ca_ _~, do hereby certify that the above captioned civil action is ineligible for
I Dara Olds
c'ompulsory arbitration for the following reason(s):



        ~
                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,


        □               the matter is otherwise ineligible for the following reason

                                   DISCLOSURE STATEMENT- FEDERAL RULES CIVIL PROCEDURE 7.1
                                    Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                    RELATED CASE STATEMENT (Section VIII on the Front of this Form)

 Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that "A civil case is •related"
 to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
 substantial saving of Judicial resources is likely to result from assigning both cases to the same judge and magistrate judge." Rule 50.3.1 (b) provides that• A civil case shall not be
 deemed "related" to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involve$ the same parties." Rule 50.3.1 (c) further provides that
 "Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be "related" unless both cases are still
 pending before the court.·

                                                            NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


 1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
             County?                     D
                                         Yes               No     121
 2.)         If you answered "no" above:
             a) Did the events or omissions givi~~ to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
             County?             {fio 1f1
                                     Yes      [g' No
             b) Did the events-or omissions givillS,.rise to the claim or claims, or a substantial part thereof, occur in the Eastern
             District?               Yes 121     LI No                                                                              .

             c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
             received:                                        .•

 If your answer to q~estio~ 2 (b) is "No," ~oes the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
 Suffolk County, or, ma mtemleader i5on, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
 Suffolk County?              Yes                No
           (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                                BAR ADMISSION

             I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                           121                Yes
                                                                                                                            □            No

             Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                           □                  Yes          (If yes, please explain                          121          No




             I certify the accuracy of all information provided above.

             Signature:               ~~
                                                                                                                                                                                                Last Modified: 11/27/2017
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-2
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   91 of1212
                                                                    of 6PageID
                                                                        PageID#:
                                                                               #:436
                                                                                  25
                                                                         Fl LED
                                                                                           IN CLERK'S OFFICE
                                                                                     U.S. DISTRICT COURT E.D.N.Y.

                                                                                     *       JAN 28 2020      *
   UNITED STATES DISTRICT COURT
                                                                                        BROOKLYN OFFICE
   EASTERN DISTRICT OF NEW YORK




     UNITED STATES OF AMERICA,

                              Plaintiff,
                                                                  CV20-473Civil Action No.

                     V.                                            KORMAN, J.
     NICHOLAS PALUMBO, NATASHA
     PALUMBO, ECOMivlERCE NATIONAL, LLC
     d/b/a Tollfreedeals.com, and SIP RETAIL d/b/a
     sipretail.com,
                                                                  MANN. M.J.
                            Defendants.




                             DECLARATION OF SAMUEL BRACKEN
           I, Samuel Bracken, have personal knowledge of the facts set forth below, and if called as

   a witness I would testify as follows:


           1.     I have been a Postal Inspector with the United States Postal Inspection Service

   ("USPIS") since February 2004. I am currently assigned ·to the Elder Fraud Task Force at the

   Department of Justice, Consumer Protection Branch. I am assigned to investigate violations of

   federal law, including mail fraud and wire fraud, in violation of Title 18, United States Code,

   Sections 1341 and 1343, respectively. I have received training in investigating elder fraud,

   social security fraud, IRS fraud, identity theft, credit card fraud, counterfeit check fraud,

   counterfeit identification card fraud, mail, and wire fraud offenses, including attending seminars

   and conferences hosted by the Inspection Service, the United States Department of Justice, the

   International Association of Financial Crimes Investigators, and various other law enforcement

   entities. During my employment as an Inspector, I have participated in hundreds of
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-2
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   92 of2212
                                                                    of 6PageID
                                                                        PageID#:
                                                                               #:437
                                                                                  26




   investigations involving identity fraud, aggravated identity theft, mail fraud and wire fraud. In

   addition, I have been the Inspection Service's case agent on numerous investigations involving

   these offenses.

           2.        The facts set forth in this affidavit are based on my personal knowledge,

   knowledge obtained during my participation in this investigation, information from other

   individuals including other law enforcement officers, complainants, and other parties, witness

   interviews, and my review of documents, public records, USPIS records, and other sources.

   Because this declaration is submitted for the limited purpose of establishing probable cause in

   support of the application for a temporary restraining order, it does not set forth each and every

   fact that I learned during the course of this investigation.

                          SUSPICIOUS PAYMENTS TO TOLLFREEDEALS

          3.         In the course of this investigation, records were obtained from Wells Fargo Bank

   regarding an account held in the name ofEcommerce National LLC with a signer ofNicholas

   Palumbo. For the time period of May 28, 2019 through September 11, 2019, the account

   received nineteen cash deposits totaling $130,250.00. These deposits occurred in locations

   across the United States, including in Minnesota, South Carolina, Florida, Alabama, and New

   Jersey. None of these cash deposits occurred in Arizona, the principle location of business for

   Ecommerce National.

          4.      Within days of receiving these cash deposits, Nicholas Palumbo would transfer

   the funds from the Wells Fargo Account, via wire transfers or checks maybe payable to

   Ecommerce National LLC, to two accounts held in the name of Ecommerce National LLC at JP

   Morgan Chase. The sixteen transactions totaled $131,584.00.




                                                     2
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-2
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   93 of3212
                                                                    of 6PageID
                                                                        PageID#:
                                                                               #:438
                                                                                  27




           5.       Through my training and experience, I know that accounts known as "interstate

   funnel accounts" are one of the most efficient means for criminal orgnanizations to rapidly move

   illicit proceeds within the U.S. and abroad. Based on my training as a federal law enforcement

   officer and fraud investigator, I know that funnel accounts offer the rapid movement of money

   across great distances with minimal fees and the anonymity of the depositors, since the deposits

   are usually under the reporting thresholds. Analysis of Bank Secrecy Act (BSA) reporting has

   identified that the following account activity is often associated with funnel accounts:

                •   out-of-state, anonymous cash deposits in multiple states;

                •   rapid cash withdrawals for amounts similar to cash deposits;

                •   use of counter deposit slips;

                •   individual deposits and withdrawals intentionally under $10,000 (structuring);

                •   limited account credits besides cash deposits (i.e., no payroll, wire transf~rs);

                •   no legitimate business purpose evident;

                •   and deposit activity greater than expected income.

   Based on my training and experience, it appears that TollFreeDeals is utilizing the Wells Fargo

   bank account as a funnel account to receive fraud proceeds from co-conspirators.



        NEW YORK VICTIMS OF DEFENDANTS' FRAUDULENT ROBOCALLING
                              CONSPIRACIES
          6.        On January 16, 2020, I interviewed victim J.K., an 84-year-old man who is a

   former member of the United States Marine Corps and who resides in Belle Harbor, New York.

   J.K. was the victim of a social security imposter scam. J.K. received a message on his cellular

   telephone on May 23, 2019, concerning his social security number. J.K. called back the phone

   number left in the message, 512-XXX-:XXXX, and spoke with an individual who stated that he


                                                     .3
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-2
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   94 of4212
                                                                    of 6PageID
                                                                        PageID#:
                                                                               #:439
                                                                                  28




   was from the U.S. Marshals Service and that a warrant had been issued for J.K. 's arrest. He then

   transferred J.K. to a man named who claimed his name was "David" and that he was an

   employee with the Social Security Administration ("SSA"). David told him that a car had been

   rented in Houston, Texas using J.K. 's personal information, including his social security number,

   and that the car was fow1d by local police with evidence of drugs and money laundering. J.K.

   was told there was a wa1Tant for his arrest based on this activity.


          7.      David told J.K. he would help J.K. to straighten this situation out, and that J.K.

   needed to protect his bank accounts from forfeiture and that the government was going to seize

   his funds due to the criminal activity. David asked J.K. about his bank accounts, and directed

   J.K. to wire transfer all of the money out of his account to an accowit number David provided.

   David informed J.K. that his money was being wired to the U.S. Marshals Service, who would

   provide his money back to him at a later date after the situation with the warrant was cleared up.

   J.K. proceeded to transfer $9,800.00 from his bank account to the account provided by David.

   J.K. spent several hours on the phone during this interaction. J.K. became suspicious after he

   wired the money, told David he would not be sending any more, and ended the phone call.


          8.      J.K. then received a call from an individual claiming to be with the warrant squad

   of the New York City Police Department (NYPD). The individual claiming to be from the

   NYPD told J.K. that in order to get the warrant lifted, J.K. needed to call David back. J.K.

   received several more calls, but he did not answer them. J.K. contacted his bank in an attempt to

   stop the wire transfer, and was told that the money had already been removed from the account

   to which it was sent.

          9.      I reviewed call detail records obtained from TollFreeDeals, and confirmed that

   multiple calls were made to J.K.' s cell phone on May 23, 2019. All of the calls spoofed the main

                                                     4
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-2
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   95 of5212
                                                                    of 6PageID
                                                                        PageID#:
                                                                               #:440
                                                                                  29




   SSA toll-free customer service number, and were all sent to TollFreeDeals by the same India-

   based VoIP carrier.


           10.    On January 16, 2020, I spoke with C.E., who was a victim of an SSA

   impersonation scam. C.E. is a 36-year-old man who recently received U.S. citizenship and

   resides in Brooklyn, New York. C.E. received a telephone call on June 6, 2019, from a man who

   claimed his name was "George" and that he was from SSA. George told C.E. that SSA was

   investigating his name and social security number being used in connection with money
                              .                                          '
   laundering. George told C.E. that there was a warrant out for his arrest, and George already
                                                                         i
   knew C.E. 's social security number. George told C.E. that the next step he needed to take to

   protect himself was to file a report with a police officer. George then fonnected C.E.'s phone

   call with a man claiming to be a police officer.


          11.     The police officer told C.E. that he had to secure his b t accounts by moving the
                                                                         I
   money out of his accounts, so the money wouldn't be seized. The police officer instructed C.E.

   to go to Best Buy and purchase gift cars using his debit card to remove the money from his bank
                                                                          I
                                                                          I
   account. C.E., who was working as a driver for Uber, then drove to a rest Buy in Queens, New

   York, where he purchased two Hotels.com gift cards with a combined lalue of $700.00. He then

   provided the gift card numbers to the man on the phone. The man on the phone then requested

   more money, but C.E. didn't have any more money in his bank accouJlts. After he got off the

   phone, C.E. realized he had been scammed, and he filed a police repo and a complaint with the

   Federal Trade Commission ("FTC"). C.E. stated that he received ano!er call from the same

                                                                         I
   people later that day, and the caller told him that they would be comin to his apartment to

   provide him with his new social security number.




                                                      5
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-2
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   96 of6212
                                                                    of 6PageID
                                                                        PageID#:
                                                                               #:441
                                                                                  30




                        12.                 I reviewed call detail records obtained from TollFreeD ls, and confirmed that a

    call to C.E.'s phone lasting almost two hours was sent through TollF) eDeals on June 6, 2019,

    from India-based VoIP carrier Company A.


                        13.                I have also reviewed a complaint filed with the Feder Trade Commission by

    L.U., a man in his forties who resides in Roosevelt, New York, in N Isau County. LU
                                                                                      . . reported
   to the FTC that he received a call on June 5, 2019, from 877-382-435 . That is the phone

   number of the FTC's Consumer Response Center. On the FTC's web ite, FTC states that while

   they receive inbound calls at that number, FTC does not make outbou d calls from that number.

   L.U. reported that the person who called him posed as the SSA, and i formed L.U. that his social

   security number was going to be suspended due to criminal activity if e did not provide his

   personal information. L.U. reported that he lost $2,200.00 as a result fthis SSA imposter scam.

                       14.                 I have reviewed call detail records obtained from Toll eeDeals, and confirmed
                                                                                                           '
   that two calls were sent from Company A through TollFreeDeals to L                               . 's phone number on

   June 5, 2019. Both calls spoofed FTC's Consumer Response Center                                  the source number.




                       Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty o perjury that the foregoing

   is true and correct to the best of my knowledge and belief. Executed n January 27, 2020, in

   -~...:.......;....:;o<Ll\-.,;;;;;;;....;;...=..•-=-~~ ~ - - - - '   Arizona.




                                                                                      Samuel B                   ector
                                                                                      United Stat   stal Inspection Service



                                                                                  6
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   97 of
                                                          Page  1 212
                                                                  of 29PageID
                                                                        PageID#:#:442
                                                                         FI LED    31
                                                                                        IN CLERK'S OFFICE
                                                                                  U.S. DISTRICT COURT E.D.N.Y.

                                                                                         JAN 2 8 2020
  UNITED STATES DISTRICT COURT
                                                                                  *                        *
                                                                                    BROOKLYN OFFICE
  EASTERN DISTRICT OF NEW YORK




    UNITED STATES OF AMERICA,
                             Plaintiff,
                    v.                                         KORMAN, J.
   NICHOLAS PALUMBO, NATASHA
   PALUMBO, ECOMMERCE NATIONAL, LLC
   d/b/a Tollfreedeals.com, and SIP RETAIL d/b/a
                                                                MANN. M.J.
   sipretail.com,
                           Defendants.



                             DECLARATION OF MARCY RALSTON
           I, Marcy Ralston, have personal knowledge of the facts set forth below, and if called as a

  witness I would testify as follows:


           I.     I have been a Special Agent with the Social Security Administration's Office of

  Inspector General ("SSA OIG"), Office of Investigations since October 2004.           I have been

  employed as a federal law enforcement officer for approximately 16 years. From approximately

  August 2002 until December 2003, I was employed as a Postal Inspector with the United States

  Postal Inspection Service. My current duties include investigating violations of Federal and State

  laws, primarily as they relate to misuse of social security numbers and violations of laws and

  regulations administered by the SSA. This includes crimes of mail fraud, identity deception,
       "
  welfare fraud, theft, petjury and forgery. I have participated in multiple search warrants. I have

  worked several large scale, multi-agency investigations and have interviewed multiple witnesses,

  suspects and cooperating individuals as a pait of my duties. Before this, I received a Bachelor's

  Degree from Indiana University in Criminal Justice in 1997. I have attended twelve weeks of
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   98 of
                                                          Page  2 212
                                                                  of 29PageID
                                                                        PageID#:#:443
                                                                                   32




  federal law enforcement training from the Inspection Service, as well as continuing education with

   SSA-OIG.

          2.      The facts set forth in this affidavit are based on my personal knowledge, knowledge

  obtained during my patticipation in this investigation, information from other individuals

   including other law enforcement officers, complainants, and other parties, witness interviews, and

  my review of documents, public records, USPIS records, and other sources.                Because this

  declaration is submitted for the limited purpose of establishing probable cause in suppott of the

  application for a temporary restraining order, it does not set forth each and every fact that I learned

  during the course of this investigation.

          3.      SSA Imposter fraud has resulted in the filing of hundreds of thousands of

   complaints with the Administration in just the last fifteen months. Specifically, analysis of our

   complaints database reveals 465,000 complaints about fraudulent telephone impersonation of the

  Administration between October I, 2018 and September 30, 2019; these complaints reflect

   aggregated losses of over $14 million.

          4.      In addition, the Federal Trade Commission ("FTC") collects complaints in its

   Consumer Sentinel database on SSA and other government imposter scams. For 2018, the FTC

   received more than 39,000 fraud complaints about SSA imposters, with related victim losses of

   approximately $11.5 million. SSA imposter fraud complaints for 2019 include approximately

   166,000 complaints relating more than $37 million in losses. 1 In my experience, these complaint




          -1 Regarding government imposter fraud more broadly and not limited just to SSA
   imposters, the FTC's Consumer Sentinel database contains 255,223 complaints reflecting
   $128,479,054 in losses for 2018, and 389,563 complaints reflecting $152,946,623 in losses for
   2019.

                                                     2
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   99 of
                                                          Page  3 212
                                                                  of 29PageID
                                                                        PageID#:#:444
                                                                                   33




  numbers substantially underrepresent the extent of fraudulent activity because most victims do not

  repmi their losses to the government.


                  OVERVIEW OF DEFENDANTS' WIRE FRAUD SCHEME


           5.    This investigation involves a wire fraud scheme conducted and facilitated by

   husband and wife Nicholas and Natasha Palumbo ("the Palumbos") through the entities

  Ecommerce National LLC d/b/a TollFreeDeals.com ("TollFreeDeals") and SIP Retail, LLC d/b/a

   SIPRetail.com ("SIP Retail") (collectively, "Defendants"). The Palumbos operate and control the

  named entities from their home in Paradise Valley, Arizona.


           6.    As relevant to this Declaration, "robocalling" refers to an automated process of

  placing large volumes of telephone calls over the internet in order to deliver recorded messages,

   in contrast to calls placed one at a time by a live person. SSA OIG is investigating criminal

  schemes perpetrated by individuals operating one or more call centers located in India and other

  foreign locations. Fraudsters at the call centers impersonate government agencies and other

  entities - including the SSA, other government agencies, and businesses - and place millions of

  robocalls to phones in the United States. These robocalls convey recorded messages instructing

  the recipients to contact the impersonated entity regarding problems with their social security

  numbers, missed comi dates, imminent asset freezes, and other such lies that are intended to secure

  the recipient into establishing phone contact with a criminal. In all of these schemes, the criminals

  attempt to defraud and extort money from anyone who contacts them in response to their messages.


           7.    Since at least 2016, despite repeated warnings from various government entities

  and industry actors, the Palumbos and the entities they control have provided robocallers with

  unfettered access to the U.S. phone system and thus the ability to deluge U.S. residents with



                                                   3
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-3
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   100 of 212
                                                                 4 of 29PageID
                                                                        PageID#:
                                                                               #:445
                                                                                  34




   millions of fraudulent robocalls. The Palumbos, through their companies, have also provided

   fraudsters with toll-free phone numbers used in fwtherance of the robocall fraud schemes that

   allow victims to return calls to the fraudsters in foreign locations at what appears to the potential

   victim to be a legitimate U.S. toll-free phone number.


           8.     Defendants' participation in these fraudulent robocall schemes is essential to the

   success of the schemes. Without someone willing to accept the fraudsters' robocall traffic into the

   U.S. telephone system, even though the fraudsters have internet access they would be unable to

   contact any potential victims in the first instance. The Palumbos provide the crucial interface

   between foreign internet-based phone traffic and the U.S. telephone system, and our investigation

   reveals that they do so with full knowledge that they are participating in massive frauds. Similarly,

   by providing toll-free services, Defendants not only enable initial contact with potential victims,

   but also provide legitimate U.S. toll-free numbers that cloak the fraud in a fa9ade of legitimacy

   and allow the unwitting to become victims when they return calls to fraudsters after they receive

   a robocall voicemail message.


          9.      The robocall imposters in this investigation use a variety of methods to receive

   funds from victims, including but not limited to asking victims to: purchase gift cards or other

   stored value cards and transmit the numbers from the back of the cards to the fraudsters; send

   bank wires; and send cash payments by overnight carrier.

           10.    Victims will often send these funds to individuals referred to by law enforcement

   as "money mules" located in the United States, who receive and collect victim payment funds from

   fraud schemes, and then conduct transactions on behalf of their "handlers," who will instruct them

   what to do with the funds. "Money mules" will often send money from the United States back to

   India, via money transmitting businesses, and/or pay the business expenses for the call centers,

                                                    4
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-3
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   101 of 212
                                                                 5 of 29PageID
                                                                        PageID#:
                                                                               #:446
                                                                                  35




   including paying U.S. based companies that are helping to route scam calls to U.S. victims. These

   payments will often consist of cash deposits into the bank accounts of the U.S. based companies.

          11.       In the course of this investigation, we have learned that TollFreeDeals and SIP

   Retail have transmitted robocalls as part of numerous fraudulent robocalling schemes, including:

                a) SSA Imposters - SSA Imposters send recorded messages falsely claiming that the

                   recipient's social security number has been used in criminal activity, the recipient's

                   social security benefits will be suspended, the recipient failed to appear before a

                   grand jury and faces imminent arrest, or the recipient's social security number will

                   be terminated. When an individual calls back or connects to the fraudster, the

                   fraudster claims to be an SSA employee and typically tells the individual to transfer

                   substantial funds to the SSA for safekeeping until the individual is issued a new

                   social security number, at which point the individual's funds will be returned.

                b) Internal Revenue Service ("IRS") Imposters:          IRS imposters send recorded

                   messages falsely claiming that the recipient has been implicated in tax fraud, the

                   individual has avoided attempts to enforce criminal laws, the individual has avoided

                   comt appearances, or the individual faces imminent arrest. When a recipient calls

                   back or connects to the fraudster, the fraudster claims to be an IRS or Treasury

                   employee and typically tells the recipient to transfer funds to the IRS to resolve

                   various fictitious tax and legal liabilities, or for safekeeping in order to avoid

                   seizure of assets.

                c) United States Citizenship and Immigration Services ("USCIS") Imposters: USCIS

                   imposters send recorded messages falsely claiming that the recipient has failed to

                   fill out immigration forms correctly, the recipient faces imminent arrest or



                                                     5
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-3
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   102 of 212
                                                                 6 of 29PageID
                                                                        PageID#:
                                                                               #:447
                                                                                  36




                     depmiation, that the recipient's home country has taken formal action against the

                     recipient that may result in deportation, or the recipient has transferred money in a

                     way that will result in deportation. When a recipient calls back or connects to the

                     fraudster, the fraudster claims to be a USCIS employee and typically tells the

                     recipient to pay various fees or fines to avoid immigration consequences.

                 d) Tech Suppmi Imposters: Fraudsters operating tech suppo1i scams impersonate

                     various well-known tech companies, such as Apple or Microsoft, and send recorded

                     messages falsely claiming that the recipient has computer security problems that

                     require assistance. When an individual connects with the fraudster, the fraudster

                     often convinces the individual to pay for fictitious tech supp01i and computer

                     security services, and to allow the fraudster remote access to the victim's bank

                     accounts.

                 e) Loan Approval Scams: Fraudsters operating loan approval scams leave messages

                     impersonating a "lender" offering a great, guaranteed rate on a "pre-approved"

                     loan.   When a call recipient connects with the fraudster, the fraudster will

                     emphasize that a poor credit history does not matter, and all the call recipient has

                     to do to secure the pre-approved loan is a pay a one-time fee up front.


                     TECHNOLOGIES USED IN THE ROBOCALLING FRAUD SCHEMES


               12.   The technical ability to place the fraudulent calls at issue in the investigation is

   dependent on (I) voice-over-internet-protocol ("VoIP")2 calling and related technology to create

   the calls, and (2) a "gateway carrier" to introduce the foreign call traffic into the U.S. phone system.


           2VoIP stands for voice-over-internet protocol and allows users to place phone calls over
   a broadband internet connection.

                                                       6
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-3
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   103 of 212
                                                                 7 of 29PageID
                                                                        PageID#:
                                                                               #:448
                                                                                  37




   In the telecommunications industry, the term "gateway carrier" refers to a U.S. based person or

   entity that agrees with a foreign person or entity (often by contract) to accept foreign-source VoIP

   telephone traffic. VoIP uses a broadband internet connection - as opposed to an analog traditional

   phone line - to place phone calls locally, long distance, and internationally, without regard to

   whether the call recipient uses a cellular phone or a traditional wired phone. The technology

   employed by modern telecommunication providers mediates between digital VoIP signals and

   regular telephone signals so that communication is seamless between VoIP and non-VoIP users at

   either end. VoIP is used in the schemes both to place robocalls to U.S. phones and to communicate

   with individuals who either answer the robocall or call the number contained in the recorded

   robocall message.

           13.    VoIP relies upon a set of rules for electronic communication called Session

   Initiation Protocol ("SIP"). Much like the way browsing websites on the Internet use HyperText

   Transfer Protocol ("HTTP") to initiate and conduct information exchanges between devices

   through exchanges of packets of information, SIP is a set of rules used to initiate and terminate

   live sessions for things such as voice and video communication between two or more points

   connected to the Internet. Both SIP voice communication and HTTP web-browsing rely on

   exchanging data packets between two points. For example, web browsing via HTTP requires an

   individual to request information from another point on the internet, usually by clicking on a

   hyperlink or entering a web address in a browser's address bar, usually preceded by "http://www,"

   which tells the device that it is making a request for information on the World Wide Web via

   HTTP. A device receiving that request will send back information to the requesting device, and

   thus, the requesting device will display the requested website.




                                                    7
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-3
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   104 of 212
                                                                 8 of 29PageID
                                                                        PageID#:
                                                                               #:449
                                                                                  38




           14.    Similarly, a voice call via SIP starts as a data packet sent to initiate a call, a

   responsive packet sent back that indicates whether the call has been answered, and numerous other

   packets transiting back and f01th; amongst these data packets is information that machines at either

   end turn into audible signals, i.e., a conversation that can be heard by the pmticipants. In the case

   of robocalls, a recorded message is transmitted once the call is answered by a live person or by

   voicemail.


           15.    Robocalls should not be understood as traditional telephone calls, but rather,

   requests for information and responsive data packets transiting the internet via SIP. An outgoing

   robocall begins as a request for information sent by an automatic telephone dialing system known

   as an "autodialer" that-in conjunction with VoIP services-enables the caller to make millions

   of sequential requests for information (i.e., outbound VoIP phone calls) in a very sh01t time. A

   VoIP autodialer is a specialized type of telecommunications equipment having the capacity to (1)

   store or produce telephone numbers to be called, and (2) request responsive information from

   devices at the other end of the call, i.e., dial the telephone numbers. The autodialer's requests for

   information are directed to devices (here, telephones) that send back responsive information when

   the call is answered either by a live person or the person's voicemail. When the autodialer receives

   the information from the called device indicating that the call is answered, the autodialer will then

   send information back to that device (the phone) in the form of a recorded message. As relevant

   here, fraudsters created the recorded message that conveys false threats while impersonating a U.S.

   agency or the other entities described above.


            16.   A fraudster making these robocalls can not only send a recorded message to the

   potential victim's phone, but can misrepresent the origin of the call on the call recipient's caller

   ID. Normally, a recipient's caller ID will display information identifying the caller by means of a


                                                     8
Case
Case1:20-cv-00510-BMC   Document
     1:20-cv-00473-ERK-RLM       37-2 1-3
                            Document   FiledFiled
                                             07/13/20   PagePage
                                                  01/28/20   105 of 212
                                                                 9 of 29PageID
                                                                        PageID#:
                                                                               #:450
                                                                                  39




   telephone number that is automatically displayed because the caller owns the right to use that

   phone number; however, many VoIP software packages allow the caller to specify the information

   appearing on the call recipient's caller ID, much in the same way an email's subject line can be

   edited to state whatever the sender wishes. This practice of specifying what appears on the

   recipient's caller ID is called "spoofing." This feature of VoIP technology permits a caller with

   an illicit motive to spoof a legitimate phone number, such as that belonging to a government entity,

   in order to cloak the fraudsters with indicia of authority and induce the recipients to answer the

   call. Spoofing also encourages potential victims to return calls when they look up the spoofed

   number and see that it is a number used by an official government entity. In these robocalling

   schemes, spoofing serves the purpose of deceiving the potential victim about who is calling them.


            17.   Spoofing any phone number is a simple matter of editing an SIP file to state the

   desired representation on the caller ID. These files can then be loaded into an autodialer to become

   robocalls, replicated millions of times with the spoofed, fraudulent caller ID information.


            18.   The fraudulent robocalls generally leave prerecorded, threatening messages for

   recipients. Some of the fraudulent messages direct the recipient to press a key to speak with a live

   operator. Other fraudulent messages leave a domestic telephone number as a "call-back" number.

   In either case, whether the recipient presses a key or calls the call-back number, the recipient will

   be connected to a fraudster in a foreign call center.


            19.   A gateway carrier is also essential to these fraud schemes perpetrated through these

   robocall schemes. Foreign call centers and VoIP carriers cannot connect VoIP phone traffic

   directly to the U.S. telephone system from a foreign location without the assistance of a U.S.-based

   telecommunications provider willing to accept the foreign call traffic. For example, a fraudulent

   call center in India cannot directly upload tens of millions of robocalls to the U.S. telephone

                                                     9
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   10610
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:451
                                                                                   40




   system, even where they have broadband internet and VoIP service. Foreign VoIP telephone

   traffic cannot enter the U.S. telephone system without travelling through a gateway carrier willing

   to accept the foreign traffic and introduce it to the U.S. telephone system. In the course of this

   investigation, SSA OIG has determined that Defendants act as gateway carriers for calls

   originating abroad that are bound for the United States. In the context of the schemes, fraudulent

   robocalls are "US terminat[ ed]" calls, and return calls to fraudsters in other countries are

   "international voice terminat[ ed]" calls.


           20.    In the course of this investigation, I learned that with little more than off-the-shelf

   VoIP technology, an autodialer, and a business relationship with a gateway carrier, any individual

   or entity with a broadband internet connection can introduc_e unlimited numbers of robocalls into

   the U.S. telephone system from any location in the world.


                      LEAST-COST CALL ROUTING AND TRACEBACKS

          21.      When foreign call centers route fraudulent robocalls through Defendants to

   recipients in the United States through VoIP technology, the calls typically pass through many

   different VoIP carriers. First, the calls typically pass from a foreign VoIP carrier to Defendants as

   the U.S. gateway carrier. From Defendants, calls typically pass through multiple other carriers

   until they reach a common carrier such as AT&T or Verizon. Consumer-facing companies like

   Verizon and AT&T are known in the industry as "common carriers."

           22.     With modern telecommunications infrastructure, outbound VoIP calls do not take

   a defined path from their origin to the final destination. Rather, the system routes calls through

   automated equipment that determines the lowest possible connection cost at each routing step,

   depending on preexisting contractual relationships between the various entities. Typically, the

   company at each routing step will have numerous existing contracts through which it can route

                                                    JO
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   10711
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:452
                                                                                   41




   outbound calls through intermediate providers to the common carriers as the last routing step

   before an individual in the United States can answer the call. This automated routing process is

   called "least-cost routing," illustrated in the following diagram beginning with a first-level U.S.

   gateway carrier:



                         Level 1                Level2                 Level3                  Level 4
                      U.S. Provider          U.S. Provider          U.S. Provider           U.S. Common
                                                                                               Carrier
                                                                         Provider.


                                             ~/~D
                                               Provider                  Provider
                                                                            E

                                              ~A~~
                                          Provl.der                                      Call Termination at



                                                               ><
                                                                         Provider.
                                      ---    B                                             ~mmon~~r

                                             -P-r-ov_i_d-er~         0
                                                                         P_f_ov_l_de-r-.. /Consumer's phone)


                                                   C                     ••·••·· G




   In this simple example, arrows represent possible routing paths between providers based on

   preexisting contracts.   Here, the gateway carrier has three contracts with second-level U.S.

   providers A, B, and C, each of which in turn has three contracts with third-level providers further

   into the U.S. phone system (denoted by Providers D, E, F, G, and H). Each of the third-level

   providers is able to pass calls to the fourth-level common carrier that provides telephone service

   to the U.S. individual. The call will move through one of many paths, depending on the effective

   contract terms between the gateway carrier, providers, and common carriers at the time the call is


                                                     11
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   10812
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:453
                                                                                   42




   routed that achieve the lowest cost to transmit the call, i.e., "least-cost routing." In real-world

   application, least-cost routing may involve more than four levels of U.S. companies.


           23.    In light of least-cost routing and the prevalence of spoofing telephone numbers,

   identifying the source of any specific robocall requires a labor-intensive process known in the

   telecommunications industry as "traceback." In order to conduct the traceback, an investigator

   must trace backwards each individual "hop" the call took in its least-cost-routing journey from the

   gateway carrier. For example and referencing the diagram above, the common carrier will be able

   to query its own system and determine which Level 3 Provider it received the call from, but it will

   not be able to see beyond that. The common carrier must contact the Level 3 Provider and ask that

   carrier to determine from its records what Level 2 Provider it received the call from. The common

   carrier must then contact the Level 2 Provider and ask them to determine which Level I provider

   they received the call from. This process continues at each "hop" until a provider identifies a

   foreign source - that carrier is then the "gateway carrier" that permitted the foreign telephone

   traffic to enter the U.S. phone system.


              DEFENDANTS' ROLE IN AND KNOWLEDGE OF ROBOCALLING
                           WIRE FRAUD CONSPIRACIES

           24.    Documents and other evidence obtained and reviewed in the course of this

   investigation, including Arizona Secretary of State and Arizona Corporation Commission records,

   the FCC 499 Filer Database, and a review of Linkedin profiles, have revealed that Nicholas

   Palumbo has been the Chief Executive Officer of Ecommerce National LLC d/b/a

   TollFreeDeals.com ("TollFreeDeals") since approximately 2003.              Those records fmiher

   demonstrate that since at least 2016, Nicholas and Natasha Palumbo have operated TollFreeDeals




                                                   12
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   10913
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:454
                                                                                   43




   as a VoIP carrier, originally out of their home in Scottsdale, Arizona, and since mid-2019 out of

   their current home in Paradise Valley, Arizona.


           25.    As of January 25, 2020, the TollFreeDeals.com website identifies Nicholas

   Palumbo as the President/Founder ofTollFreeDeals.com, and Natasha Palumbo as the Vice

   President of Business Development. Through TollFreeDeals, the Palumbos provide inbound

   VoIP calling to the United States (also known as "U.S. VoIP termination," because the calls

   "terminate" in the United States) to customers located both here in the United States and abroad.

   Defendants provide unrestricted VoIP dialing, meaning that they place no restriction on the

   number of calls their customers can place or the duration of those calls.


           26.    Through TollFreeDeals, the Palumbos specifically cater to call centers placing

   robocalls. The company's website states, "TollFreeDeals.com is your premier connection for call

   center and dialer termination. We are always looking for the best call center routes in the telecom

   industry. We specialize in short call duration traffic or call center traffic. We understand there is

   a need for it and we want to help you find all the channels you need!" The "FAQs" page of the

   website states, "Do you handle CC (Call Center)/Dialer Traffic? Yes - unlike many carriers we

   will handle your dialer and call center voip termination minutes." The website header also contains

   the statement "Call Center Minutes Terminated," followed by a number that updates every few

   seconds. As of January 23, 2020, that number was 10,491,500,323. Based on SSA OIG's

   investigation and as described above, all foreign fraudsters committing SSA impersonation fraud,

   as well as other government impersonation fraud and tech support impersonation fraud utilize

   robocalls and call centers. Defendants specifically market their U.S. call termination services to

   these types of customers.




                                                     13
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11014
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:455
                                                                                   44




           27.    A review of Arizona Corporation Commission records revealed that Natasha

   Palumbo is the registered owner and CEO of SIP Retail LLC, and has served in this capacity since

   registering the company on August 29, 2017. Arizona Corporation Commission records also

   reveal that Nicholas Palumbo is an officer/agent of SIP Retail, and that SIP Retail's current

   statutory agent address is the same as that for TollFreeDeals -the Palumbos' current home address

   in Paradise Valley, Arizona. I also viewed the website for SIP Retail, which lists Natasha Palumbo

   as the CEO and Founder and offers VoIP call termination services into the United States, just like

   TollFreeDeals. SIP Retail's website is nearly identical to the website for TollFreeDea]s, including

   listing the same phone number for customer inquiries.


           28.    The websites for both TollFreeDeals and SIP Retail state that the companies use

   the switching platform Sip Navigator to carry VoIP termination traffic.


           29.    Over the past two years, Defendants received many notices, inquiries, warnings,

   complaints, and subpoenas concerning fraudulent robocalls transiting their systems.            These

   warnings and inquiries came from other telecommunications companies, an industry trade group,

   and law enforcement agencies. Further, a review of the call detail records in the Palumbos'

   possession reveals that the call traffic transmitted by the majority of their customers is filled with

   the indicia of fraud. Nevertheless, Defendants continue to enable these massive fraud schemes to

   be perpetrated on U.S. individuals.


                        Warnings and Traceback Requests from USTeiecom


           30.    USTelecom is a nonprofit trade association for the U.S. broadband and

   communications industry. USTelecom has developed an Industry Traceback Group across the

   telephonic communications industry to trace robocalls to their sources. Based on tracebacks


                                                    14
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11115
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:456
                                                                                   45




   conducted with the assistance of the Industry Traceback Group, SSA OIG has identified

   TollFreeDeals as the number one gateway carrier of SSA imposter calls in 2019.


           31.    When the Industry Traceback Group conducts a traceback of a fraudulent robocall,

   USTelecom sends a series of email messages, starting with the common carrier whose customer

   received the fraudulent robocall, and getting information from each VoIP carrier in the chain about

   who sent the call to that VoIP carrier. These emails are referred to below as "traceback emails."


           32.    The Palumbos received USTelecom traceback emails about fraudulent calls that

   had been transmitted through TollFreeDeals and SIP Retail. Every USTelecom traceback email

   stated that a suspicious call has been traced back to TollFreeDeals or SIP Retail and provided the

   call date and time, the source number (the number that appears on the call recipient's caller ID, as

   well as in the gateway carrier's call records as the source of the call) and the call recipient's phone

   number to allow TollFreeDeals or SIP Retail to identify the specific call at issue in its call 4etail

   records. Each email also provided a link to USTelecom's web-based traceback p01tal, where

   futther information is provided about the specific fraudulent call at issue, including a recording of

   the fraudulent voicemail message that was left on a recipient's voicemail. USTelecom traceback

   emails were sent to the Palumbos at nick@tollfreedeals.com or to help@sipretail.com.


           33.    Each traceback email from USTelecom included a shott description of the type of

   fraudulent robocall at issue and the details of the fraudulent robocall campaign. Prior to August

   2019, those descriptions were included in the traceback po1tal, but beginning in August 2019, those

   descriptions were also included in the text of the traceback email itself. An example of a traceback

   email sent to TollFreeDeals on August 14, 2019, is attached hereto as Exhibit I. That email

   includes the following description of the fraud scheme:



                                                     15
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11216
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:457
                                                                                   46




                   Captured recordings suggest these calls are perpetrating a
                   SERIOUS FRAUD. Caller is impersonating a federal official.
                   Automated voice claims suspicious activity on your social security
                   number; press 1. Calls are from apparently random 8XX numbers
                   or other geographic numbers. Call volume estimated at over a
                   million per day. Because Caller-ID changes with each call,
                   blocking the AN! is not effective.
   The abbreviation "AN! "stands for "Automatic Number Identification," and for these purposes

   refers to the purported source number. Evidence obtained in this investigation indicates that, in

   response to traceback emails, Defendants blocked the single source number identified in the each

   email.


            34.   The traceback emails include a hyperlink that when clicked leads to USTelecom's

   online traceback potial, specifically, to a page with information regarding the specific fraudulent

   robocall that was the subject of the email. The p011al includes audio of the voicemail message left

   as pati of this SSA imposter robocalling campaign. I listened to the recorded audio linked to a call

   transmitted by TollFreeDeals on December 19, 2019, which states:


                  We have been forced to suspend your social security number with
                  immediate effect. Due to this, all your social benefits will be
                  cancelled until further clearance. In case you feel this is due to an
                  error, you may connect with legal [unintelligible] Social Security
                  Administration. In order to connect with a Social Security
                  Administration officer, press one now. In case we do not hear from
                  you your social will be blocked permanently. To connect with the
                  officer now, press I and you will automatically be connected with
                  the concern departments. We did not receive any input. Dear citizen,
                  in order to speak with Social Security personal regarding your social
                  security, press I and this automated system will connect you with
                  the officials. Press ....
            35.   On June 3, 2019, USTelecom sent a traceback email to Tol!FreeDeals regarding an

   SSA imposter call. A consultant hired by USTelecom named David Frankel then corresponded

   directly with Nicholas Palumbo regarding the original SSA impersonation call traceback. In

   response, Nicholas Palumbo identified Company A, an India-based telecommunications company,

                                                    16
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11317
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:458
                                                                                   47




   as the provider that had transmitted the SSA impersonation call to TollFreeDeals. In further email

   correspondence over the course of the day, David Frankel identified several different calls that

   were all pmt of the same SSA impersonation fraud campaign and all appeared on caller-ID to be

   coming from different source numbers. Nicholas Palumbo identified all seven calls as having been

   transmitted to TollFreeDeals by Customer A.

           36.    Three days after this email exchange, victim C.E. who was later interviewed by the

   Postal Inspection Service, was defrauded by an SSA imposter call. TollFreeDeals call detail

   records show that the SSA imposter call was transmitted from Company A to TollFreeDeals and

   eventually to victim C.E.'s cell phone. See Declaration of Samuel Bracken, Postal Inspector with

   the United States Postal Service, dated January 27, 2020, ,r,r 10-12.


           37.    Based on the volume of traceback emails that TollFreeDeals and SIP Retail have

   received from USTelecom, Defendants were warned repeatedly that many of their customers were

   transmitting millions of fraudulent robocalls.        From May 2019 through January 2020,

   TollFreeDeals received a total of 144 notifications from USTelecom that a fraudulent robocall had

   been traced back to TollFreeDeals. Of these notifications, 83 referenced SSA imposter fraud calls,

   24 referenced Tech Suppott imposter fraud calls, ten referenced IRS imposter fraud calls, and one

   referenced a USCIS impersonation fraud call. TollFreeDeals reported to USTelecom that it had

   received these 144 calls from 14 different customers, and that all of the SSA Impersonation calls

   traced back to the same two Indian entities.

           38.    From August 2019 through December 2019, USTelecom notified SIP Retail of 35

   tracebacks of fraudulent robocalls, including 19 tracebacks of SSA impersonation fraud calls, six

   tracebacks of Tech Suppott fraud calls, and one traceback of USCIS impersonation fraud calls.

   SIP Retail reported back to USTelecom that it had received these 35 fraudulent calls from seven

                                                    17
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11418
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:459
                                                                                   48




   different companies, and that all 19 of the SSA impersonation calls were sent to SIP Retail by two

   India-based companies that sent SSA imposter calls through TollFreeDeals.


                      Notifications of Fraudulent Robocall Traffic From AT&T


           39.     In May 2017, AT&T notified Nicholas Palumbo that it had traced back to

   TollFreeDeals robocalls received by AT&T customers in which the source number was spoofed

   to show a number belonging to    users; another number was spoofed to show the Office of the
   Inspector General of the U.S. Depaitment of Homeland Security ("DHS-OIG"). AT&T informed

   Nicholas Palumbo that the callers who spoke to AT&T's customers impersonated U.S.

   Immigration Officers, and that AT&T had confirmed with         users    and DHS-OIG that those

   agencies did not make outbound calls from either of the spoofed phone numbers. Nicholas

   Palumbo responded that the calls had been transmitted to TollFreeDeals from an India-based

   customer, and that he had blocked those two specific phone numbers. Blocking specific numbers

   is an ineffective means to stop fraudsters who are willing and have the ability to spoof any number

   for their fraud calls.

           40.     In February 2019, AT&T notified Nicholas Palumbo that it had traced back 19

   separate calls to AT&T customers that spoofed a users phone number in order to "extort money

   from our customers." In Nicholas Palumbo's response to AT&T, he acknowledged that those calls

   had been transmitted to TollFreeDeals from the same India-based VoIP carrier that had transmitted

   the spoofed   users calls in 2017.   Despite repeated warnings from AT&T that this customer was

   transmitting fraudulent government-impersonation robocalls, the Palumbos continued transmitting

   VoIP calls on behalf of this customer through at least as recently as June 2019.




                                                   18
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11519
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:460
                                                                                   49




      Records of the Calls Transmitted by TollFreeDeals are Filled with Evidence of Fraud

             41.   SSA obtained call detail records from TollFreeDeals for all call traffic transmitted

   from India-based VoIP carrier Company A to TollFreeDeals between May 6, 2019 and June 30,

   2019. During that period, Company A transmitted 182,023,773 calls to phones of U.S. call

   recipients through TollFreeDeals. These calls came from more than ten million unique source

   numbers, the vast majority of which were U.S. phone numbers.            Based on my training and

   experience, there is no legitimate business purpose for which one or several foreign call centers

   would use millions of different U.S. source numbers to transmit calls originating abroad. This

   massive volume of different source numbers, as well as the ratio of source numbers to calls, is

   indicative of the use of random, spoofed source numbers in order to: (I) make it appear to potential

   victims that the calls originate in the United States, and (2) mask from legitimate U.S. carriers and

   law enforcement the fact that all of these millions of fraudulent calls are originating from the same

   source.

             42.   Of these more than 182 million calls, more than 2.8 million were made to phone

   numbers with area codes locating them within the Eastern District of New York.

             43.   In the call detail records related to Company A, one thousand different unique

   source numbers accounted for more than 90% of the calls, more than 164 million calls. SSA OIG

   requested records regarding these 1,000 source numbers from YouMail, a company that provides

   robocall-blocking software that can be downloaded for free on any cellular phone, and which

   maintains detailed analytics records regarding all calls blocked on behalf of its more than 10

   million subscribers. Specifically, YouMail maintains data regarding the type of scam voicemails

   left for its customers. Records obtained from Y ouMail demonstrate that 79% of the top 1,000

   source numbers from the Company A call detail records have been identified as sending scam



                                                    19
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11620
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:461
                                                                                   50




   calls. Aggregating the number of calls made by each of the source numbers identified by YouMail

   as sending fraudulent robocalls, Company A transmitted more than I 43 million fraudulent

   robocalls to U.S. call recipients through TollFreeDeals between May 6, 2019 and June 30, 2019.

   Based on YouMail's categorization of those scam calls, almost20% (more than 31 million calls)

   were SSA imposter calls, another 35% (more than 57 million calls) were loan approval scams, and

   14% (more than 23 million calls) were Microsoft Refund Scams, 3 a subset of Tech Support

   impersonation scams.

          44.     The Consumer Sentinel database maintained by the FTC contained consumer

   complaints regarding 923 of the 1,000 source numbers from the call detail records related to

   Company A. As of August 2019, the Consumer Sentinel database contained 58,225 complaints

   regarding those 923 source phone numbers.

          45.     SSA OIG also obtained call detail records from TollFreeDeals regarding all VoIP

   call traffic terminated in the United States by TollFreeDeals on behalf of all customers between

   May 20, 2019 and June 11, 2019. During that 23 day time period, TollFreeDeals transmitted a

  · total of 720,008,294 calls from its customers to U.S. call recipients. TollFreeDeals also provided

   records to SSA-OIG demonstrating that these roughly 720 million calls were terminated on behalf

   of 67 unique customers. Those calls originated from more than 133 million unique source

   numbers, the vast majority of which were U.S. phone numbers. Of those more than 720 million

   calls, more than 425 million, or 59% of the total calls, lasted less than one second in duration. SSA



          3  In a Microsoft Refund Scam, call recipients receive a message stating that a tech suppmt
   company is going out of business and the recipient is entitled to a refund for services previously
   purchased. Once a call recipient returns the call, a fraudster in a call center convinces the recipient
   that the tech company's refund department inadve1tently refunded the call recipient thousands of
   dollars, rather than hundreds of dollars. The fraudster then convinces the call recipient to wire
   money to return the purpmted refund overpayment.

                                                     20
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11721
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:462
                                                                                   51




   OIG has learned from discussions with U.S. telecommunications carriers and with employees of

   USTelecom, that in the telecommunications industry, such high volumes of shalt-duration and

   unanswered calls are indicative of robocalls that are unwanted by the recipients, often because they

   are fraudulent. Calls from Company A accounted for roughly 11 % of TollFreeDeals' total call

   traffic during this 23 day period.

          46.       Of the more than 720 million calls transmitted by TollFreeDeals during this 23 day

   period, 24,371,682 were made to phone numbers with area codes locating them within the Eastern

   District of New York. More than 14 million calls had a duration of less than one second, and more

   than 22 million calls had a duration ofless than 30 seconds.

          47.       Department of Justice analysts identified the top 1,000 source numbers that sent the

   highest volume of calls across all TollFreeDeals customers during this 23-day period. Those top

   1,000 source numbers combined sent more than 169 million calls, roughly 23.5% of all calls. SSA

   OIG obtained records related to these 1,000 phone numbers from YouMail and from FTC's

   Consumer Sentinel database. FTC received complaints regarding 460 of the top 1,000 source

   numbers, accounting for more than 112 million calls. YouMail records revealed that 441, of the

   source numbers, accounting for more than 90 million were categorized as scam calls. Based on

   just these top 1,000 source numbers sending the highest volume of calls, 29 unique TollFreeDeals

   customers transmitted call traffic from source numbers that YouMail and/or FTC records

   associated with fraudulent robocalls.

                 Defendants Provide Toll Free Nnmbers to Foreign Robocall Fraudsters

           48.      Not only do Defendants knowingly pass fraudulent robocalls by the millions into

   the U.S. telephone system, but they also provide return-calling services to fraudsters so that

   potential victims can call them back. These toll-free telephone numbers and related services are



                                                     21
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11822
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:463
                                                                                   52




   provided in the robocall message as call-back numbers, and appear to be U.S. telephone numbers

   and thus enable fraudsters to further deceive individuals about the robocall's origin and the

   identities and locations of the fraudsters at the other end of the call. In reality, what appears to the

   individual to be a U.S. telephone number is just a telephone number that Defendants register to an

   internet address designated by the fraudsters. Thus, the toll-free numbers can be used to ring

   telephones anywhere in the world.

           49.      While toll-free numbers used for return-calling purposes cannot be "spoofed" like

   outgoing robocalls, the use of a U.S. toll-free number in Defendants' robocalls schemes serves

   much the same purpose as spoofing---<leception. The toll-free services provided by Defendants

   use VoIP technology to direct potential victims' return calls from the United States to the foreign

   fraudsters' call centers.    The Defendants have knowingly provided toll-free numbers and

   associated calling services to foreign robocall fraudsters.

           50.      All toll-free numbers in the United States are administered by Somos, Inc., a

   company designated by the Federal Communications Commission ("FCC") as the national

   administrator of the U.S. toll-free calling system and its database. Among other functions within

   the industry, Somos registers "Responsible Organizations," that are authorized to provide toll-free

   numbers to their customers and to register those numbers in the national registry that the industry

   uses to direct toll-free telephone traffic. Defendants obtain toll-free numbers on behalf of their

   customers from one or more responsible organizations.

           51.      On July 31, 2019, an employee of a Responsible Organization sent the message

   below to Nicholas Palumbo via his @tollfreedeals.com email address:

           Hello,

           We received a call yesterday (at 6 pm) that we didn't answer.



                                                     22
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   11923
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:464
                                                                                   53




          Calling Number: +844[XXXXXXX]
          Requesting to call back: 844-[XXX]-[XXXX]

          Please see the attached audio and screenshot of the voicemail transcript. Shut down this
          user immediately as it was associated with the customer account of [TollFreeDeals
          customer]. These types of scam calls are prohibited from our network and fmther
          fraudulent calls from the same customer account will result in termination of said customer
          account. The number of 844-[XXX]-[XXXX] has been removed from your account in
          order to protect the integrity of our network.

   I listened to the audio file, and the statement below is a true and correct transcription of the audio

   I heard:

          tomorrow $399.99 is going to be deducted from your account for the remainder of your
          computer services. If you want to cancel the subscription, please press I to talk to· our
          cancellation officer. Or you can call us back on our help line number 1-844-[XXX]-
          [XXXX]. I'll repeat the help line number 1-844-[XXX]-[XXXX]. Thank you."

              52.    From August 1, 2019, through August 9, 2019, the Responsible Organization sent

   an additional six emails to Nicholas Palumbo, notifying him that the Responsible Organization

   was removing eight additional toll-free numbers from the accounts of two TollFreeDeals

   customers, because those numbers had been shown to be used in Tech Support impersonation

   scams and scams impersonating Amazon customer service. In response to each email, Nicholas

   Palumbo responded to the effect that he had informed his customer.

              53.    On August 12, 2019, an employee of the Responsible Organization emailed

   Nicholas Palumbo and stated:

              Good afternoon Nick,

              I wanted to reach out to inform ·you that we have disabled the account of [TollFreeDeals
              customer] due to fraudulent complaints. Unfmtunately, we do get a lot of complaints about
              customers under your reseller account. Our first line of defense when issues like arise we
              deactivate the customer's account. I am informing you that ifwe do receive any additional
              complaints about any of your other customers under your re-seller account, we will be
              forced to deactivate your account.




                                                      23
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   12024
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:465
                                                                                   54




          54.     That same date, Nicholas Palumbo responded "I let him know,'' then responded

   fmiher, "I will be porting clients over[.] Can't take that chance." In the telecommunications

   industry, to "pmi a number" means to move an existing phone number from one provider to

   another. In effect, Nicholas Palumbo was stating that he planned to take the toll-free numbers

   registered to his customers through the Responsible Organization who had warned him about

   fraudulent calls, and move those same numbers to another provider on behalf of his customers.

   The August 12, 2019, email correspondence referenced in this paragraph is attached as Exhibit 2.

           55.   On May 11, 2019, Nicholas Palumbo emailed himself a reminder to "Order IO toll

   frees" for India-based VoIP can-ier Company A.


          Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty ofpe1jury that the foregoing

   is true and correct to the best of my knowledge and belief. Executed on JanuaryJ:1:>:!020, in

   Scottsdak, Arizona.




                                                         IYlM&i /2c$ih---
                                                          Marcy Ralston
                                                          Special Agent, SSA OJG




                                                 24
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   12125
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:466
                                                                                   55




                            EXHIBIT 1
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   12226
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:467
                                                                                   56



 2019-08-14 18:16:02 UTC: Sent Formal email to nlck@tollfreedeals.com




 USTELECOM                                                            THE BROADBAND ASSOCIATION

 To Whom It May Concern:
 By way of introduction, my name is Farhan Chughtai, and I coordinate the efforts of USTelecom's Industry Traceback Group. We are writing to request your
 assistance on industry efforts focused on our shared Interests of protecting consumers from fraudulent, abusive or potentially unlawful robocalls. My
 contact information Is llsted below, and I would be more than happy to discuss this request with you over the phone.

 A member of USTelecom's Industry Traceback Group recently received traffic from your network that has been deemed suspicious, and we are seeking your
 assistance in order to Identify its origin (call details with date(s) are listed below). We request that you assist industry stakeholders who are engaging !n
 traceback efforts in order to help Identify the source of this potentlally fraudulent, abusive or unlawful network traffic. To assist us In our efforts, we are
 asking that you respond to this traceback inquiry as soon as possible, but no later than three business days from now.

 Please note that the FCC's Enforcement Bureau recently reached out to carriers that were not supporting these traceback efforts (discussed below). In
 addition, USTelecom has recently Initiated an automated system for conducting tracebacks. We are asking that you submit your response to this inquiry via
 our secure on-line portal, where you can see additional detail about all traceback requests involving your network. With respect to the call details below,
 can you please provide us with the following:
 1. Please investigate the source of this traffic and respond with the Identity of the upstream carrler(s) that sent the traffic Into your network, or If one of
 your end users originated the traffic, please state as such and Identify that end user. We ask that you use the link below to access the portal and
 use the drop~down selector to provide this information.
 2. If, in investigating this traffic, the end user(s) originating the traffic are able to demonstrate to you that the traffic complies with applicable United States
 laws and regulations, please respond via email to me with the description of the traffic, the identity of the customer, and the customer's explanation.

 3, As you Investigate this matter, please take appropriate action on your network to ensure compliance with applicable United States laws and regulations,
 and inform me of the action you have taken.
 Regarding this request, USTelecom has a group of members and non-members dedicated to tracing back fraudulent, abusive, and/or unlawful traffic to its
 source (called the "Trusted Carrier Framework") so that such callS never reach consumers. USTelecom is a 501(c)(3) industry trade association that is
 coordinating the efforts of the Trusted Carrier Framework. This cooperative framework includes a broad range of industry participants (including ILECs,
 CLECs, VoIP providers, long distance companies, and wholesale providers), who are working to reduce the number of robocalls consumers receive and help
 identify their origins. This traceback framework - and others like it - operate under the auspices of the Communications Act which permit
 telecommunications carriers to disclose and/or permit access to Customer Proprietary Network Information (CPNI),
 We Invite you to join our industry traceback efforts; there Is no cost to do so. Please call or email to have your preferred contact Information added to our
 systems.
 Section 222(d)(2) of the Communications Act permits telecommunications carriers to share such information in·order to "protect the rights or property of
 the carrier, or to protect users of those services and other carriers from fraudulent, abusive, or unlawful use of, or subscription to, such services." Recently
 the FCC's Enforcement Bureau sent a series of letters - some under its Section 403 Investigation authority - to carriers that have been non-responsive to
 USTelecom's traceback request (see here: https://docs fcr:.gov/public/attachment.c;(DOC~354942A2.pdf). The letters "urged" carriers to "to cooperate with
 the USTelecom Industry Traceback Group'S program aimed at identifying the source of illegal robocalls and harmful spoofed calls."

 In addition, Section 2702(c)(3) of the Electronic Communications Privacy Act (ECPA) permits providers to divulge a record or other Information pertaining
 to a subscriber to or customer of a service, "as may be necessarily incident to ... the protection of the rights or property of the provider of that service."
 Given the negative Impact of these calls on the rights and property of the members of USTelecom's Trusted Carrier Framework, disclosure of this
 Information fits within that exception. To the extent that our industry effort Identifies the originator of these suspicious robocalls, we first ask that
 mitigation efforts be taken at that source. For Illegal traffic that goes unmitigated, USTelecom advises the appropriate law enforcement agencies so that
 they can take appropriate action against the caller, should they elect to do so. S!m!larly, If this industry effort falls to trace these calls their origin,
 USTelecom may Inform the appropriate agencies about the suspicious robocalls and the point In the call path where the investigation ends,

 Please feel free to consult with your counsel on this request, and do not hesitate to contact me should you have any questions, or would like to discuss.

 Thanks,
 Farhan

 Farhan Chughtai
 Director, Policy & Advocacy
 USTelecom - The Broadband Association
 601 New Jersey Avenue NW, Suite 600
 Washington, DC 20001


                                            Submit your response via our secure on-line portal:
                              https: / /traceback.ustelecom.org /Form/ Login /r;REDACTED?t=lcF9gfzR7jyG
                                                  (URL is a private login; do not share.)



 Call Details for Incident #690 (new)
 Date/Time:                   2019-08~05 15:07:00 UTC
 To:                          +13013437570
  From:                       + 18004038700
 Campaign:                    SSA-BenefltsCanceled
                              Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD. Caller is Impersonating a federal
                              official. Automated message threatens that social security benefits will be canceled. Caller-ID appears to be a
                              random toll-free number. Called party is asked to press 1 to speak to an agent. Caller-ID is random {different
                              on each call) so blocking the ANI Is not effective.
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   12327
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:468
                                                                                   57



 Call Details for Incident #724 (new)
 Date/Time:           2019-08-12 14:03:00 UTC
 To:                  +15864892755
 From:                +18883716781
 Campaign:            SSA-Jun2019
                      Captured recordings suggest theSe calls are perpetrating a SERIOUS FRAUD. Caller Is impersonat!ng a federal
                      official. Automated voice claims suspicious activity on your soclal security number; press 1. Calls are from
                      apparently random 8XX numbers or other geograph!c numbers. Call volume estimated at over a m!ll!on per
                      day. Because Caller-ID changes with each call, blocking the ANI is not effective.


 Call Details for Incident #723 (new)
 Date/Time:           2019-08-12 14:10:00 UTC
 To:                   +12488083416
 From:                 +19562547097
 Campaign:            SSA-Jun2019
                       (see description above)


 Call Details for Incident #722 (new)
 Date/Time:            2019-08-12 14:40:00 UTC
 To•:                  +12485055710
 From:                 +19567226365
 Campaign:             SSA-Jun2019
                       (see description above)


 Call Details for Incident #687 (9d3h ago)
 Date/Time:            2019-08-05 14:10:00 UTC
 To:                   +12155344889
 From:                 +18786525758
 Campaign:             SSA-Jun2019
                       (see description above)
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   12428
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:469
                                                                                   58




                            EXHIBIT 2
Case 1:20-cv-00473-ERK-RLM
Case 1:20-cv-00510-BMC Document 37-2 1-3
                           Document   FiledFiled
                                             07/13/20  Page
                                                 01/28/20   12529
                                                          Page of 212
                                                                  of 29PageID
                                                                        PageID#:#:470
                                                                                   59




       On Mon, Aug 12, 2019 at 2:23 PM -0700, "JR Voltaggio" ,ir@teli.net, wrote:

        . Good afternoon Nick,
          I wanted to reach out to inform you tl1atwe have disabled t11e account of-due to fraudulent
          complaints. Unfortunately, we do get a lot of complaints about customers under your re-seller
         account Our first line of defense when issues like arise we deactivate the customer's account. I am
         informing you that if we do recei\re any aclcl1tional complaints about any of your other customers
         under your re-seller account we will be forced to deactivate your account.


                                              1H Vnltagryn

                                            Customer Success         !v1<1mge1

         leli                                 ()ffj,,,.(fl44) ,111-1111
                                              jr®teli,net
                                              1£l!tV\ft1.le!i.td




                                   To      JR Voltaggio •jr@teli.net>
                             From          nick palumbo <nick@tollfreedeals.com>
          Date/Time - UTC+00:00            8/12/2019 9 36 S8 Plvl
                       (M/d/yyyy)
                          Subject          Re: Account
                             Body
                                            I let him know




                             To         JR Voltaggio •.jr@te:1.net •
                           From         nick palumbo •.n:c,@tcllf1eed~al:.com ·
         Da!e,fl1me • UTC +Q0:00        3/12/2019 9.3/'lj PM
                     (M/d/yjyy)
                         S111¥ct        Re. Acm.mt-
                           !lo&J         1will be porting clients over

                                         Can't take that chance
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-ERK-RLM      37-2 1-4
                             Document Filed Filed
                                            07/13/20   PagePage
                                                  01/28/20  126 of
                                                                 1 212
                                                                   of 3 PageID
                                                                        PageID #:
                                                                               #: 471
                                                                                  80
                                                                                               FI LED
                                                                                           IN CLERK'S OFFICE
                                                                                     U.S. Of STRICT COURT E.D.N.Y.
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                                                     *      JAN 28 2020        *
                                                                                       BROOKLYN OFFICE
    UNITED STATES OF AMERICA,

                          Plaintiff,
                                                                CV20-473
                                                                 Civil Action No.
                  V.                                          KORM4N, J.
   NICHOLAS PALUMBO, NATASHA
   PALUMBO, ECOMMERCE NATIONAL,
   LLC d/b/a Tollfreedeals.com, and SIP                     MANN. M.J.
   RETAIL d/b/a sipretail.com,

                          Defendants.



                CERTIFICATION PURSUANT TO FED. R. CIV. P. 65(b)(l)(B)

          1.     I am an Assistant United States Attorney in the Civil Division at the U.S. Attorney's

  Office for the Eastern District of New York. I make this certification pursuant to Fed. R. Civ. P.

  65(b)(l)(B) in support of the United States' application for a temporary restraining order pursuant

  to 18 U.S.C. § 1345, whereby defendants Nicholas Palumbo, Natasha Palumbo, Ecommerce

  National, LLC d/b/a Tollfreedeals.com, and SIP Retail d/b/a sipretail.com (collectively,

  "Defendants") would be enjoined from engaging in an ongoing wire fraud scheme in violation of

   18 U.S.C. §§ 1341 and 1349.

          2.     As set forth in detail in the accompanying Complaint and the Declarations of

  Special Agent Marcy Ralston of the Social Security Administration's Office of the Inspector

  General, and Postal Inspector Samuel Bracken of the United States Postal Inspection Service, the

   Defendants are utilizing the U.S. telecommunications network to participate in an ongoing scheme

  to defraud through facilitating the delivery of vast numbers of fraudulent telephone calls to victims,
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-ERK-RLM      37-2 1-4
                             Document Filed Filed
                                            07/13/20   PagePage
                                                  01/28/20  127 of
                                                                 2 212
                                                                   of 3 PageID
                                                                        PageID #:
                                                                               #: 472
                                                                                  81




  among other fraudulent .conduct, resulting in harm to victims throughout the United States,

  including elderly and vulnerable victims.

         3.      The Ralston and Bracken Declarations, together with the Complaint and

  accompanying exhibits, specifically set forth facts showing that the Defendants' conduct subjects

  thousands of victims to immediate and irreparable financial loss or other harm. The Declarations

  and Complaint further establish that the frauds are ongoing, and will continue to cause harm to

  victims during the interval between Defendants being given further notice and the Court's ruling

  on the United States' application for temporary relief. The Declarations and Complaints establish

  that Defendants continue to transmit large volumes of fraudulent telephone calls on a regular basis.

         4.      The temporary restraining order sought by the United States would enjoin

  Defendants from: (1) committing wire fraud, as defined by 18 U.S.C. §§ 1343 and 1349; (2)

  providing, or causing others to provide, call termination services for calls terminating in the United

  States or carrying any VoIP calls terminating in the United States; (3) providing toll-free telephone

  services for calls originating in the United States, including providing toll-free phone numbers to

  other individuals or entities; and (4) destroying, deleting, removing, or transferring any and all

  business, financial, accounting, and other records concerning Defendants' operations and the

  operations of any other corporate entity owned or controlled, in whole or in part, by Defendants.

  The requested relief would therefore immediately prevent harm to new victims.

         5.      The Court should not require the United States to provide notice to the Defendants

  prior to the entry of the requested relief, because notice potentially could allow the Defendants to

  destroy relevant business records before the parties are heard by the Court. In addition, during the

  time it would take to give Defendants notice, additional persons could be victimized through

  Defendants' regular delivery of fraudulent telephone calls through U.S. telecommunications



                                                      2
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-ERK-RLM      37-2 1-4
                             Document Filed Filed
                                            07/13/20   PagePage
                                                  01/28/20  128 of
                                                                 3 212
                                                                   of 3 PageID
                                                                        PageID #:
                                                                               #: 473
                                                                                  82



   network, Defendants' provision of toll-free calling services used to further the wire fraud schemes,

  and through other conduct by Defendants in furtherance of the scheme such as through

  Defendants' receipt of funds from defrauded victims.

          6.      Therefore, the United States respectfully requests that the Court issue the proposed

  temporary restraining order without notice to Defendants.



  Dated: January 28, 2020
         Brooklyn, New York


                                                             ~o
                                                          DA~OLD S
                                                          Assistant United States Attorney
                                                          Tel. (718) 254-6148
                                                          dara.olds@usdoj.gov




                                                      3
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 129 of 212 PageID #: 474




                          EXHIBIT 3
CaseCase
     1:20-cv-00510-BMC   Document
          2:20-cv-00474-BMC       37-2 1 Filed
                             Document     Filed07/13/20
                                                01/28/20 Page
                                                          Page130
                                                               1 ofof24
                                                                      212 PageID
                                                                        PageID #: #:
                                                                                  1 475

                                                                                       FILED
                                                                               . ^ IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.D.N.Y.
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                                               * JAN 28 2020 ^
                                                                               BROOKLYN OFFICE

   UNITED STATES OF AMERICA,                                           COMPLAINT


                            Plaintiff,                                 Civil Action No.


                   V.



   JON KAHEN,a/k/a JON KAEN,GLOBAL
                                                             cv                                  iar;




   VOICECOM,INC., GLOBAL
   TELECOMMUNICATION SERVICES INC., and
                                                                       COGAN, J.
   KAT TELECOM,INC.,

                          Defendants.



         Plaintiff, the UNITED STATES OF AMERICA,by and through the undersigned attorneys,

  hereby alleges as follows:

                                         INTRODUCTION


         1.      The United States brings this action for a temporary restraining order, preliminary

  and permanent injunctions, and other equitable relief pursuant to 18 U.S.C. § 1345, in order to

  enjoin the ongoing commission of criminal wire fraud in violation of 18 U.S.C. § 1343 and

  conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349. The United States seeks to

  prevent continuing and substantial injury to the victims of fraud.

         2.      Since at least 2017 and continuing through the present, Defendant John Kahen,

  a/k/a Jon Kaen ("Kaen"), together with one or more co-conspirators, has used the U.S. telephone

  system to engage in predatory wire fraud schemes that victimize individuals throughout the United

  States, including individuals within the Eastern District of New York and significant numbers of

  elderly and vulnerable victims. Kaen controls various corporate entities that he utilizes in

  furtherance of the fraudulent scheme, including Defendants Global Voicecom, Inc.; Global


                                                   1
CaseCase
     1:20-cv-00510-BMC   Document
          2:20-cv-00474-BMC       37-2 1 Filed
                             Document     Filed07/13/20
                                                01/28/20 Page
                                                          Page131
                                                               2 ofof24
                                                                      212 PageID
                                                                        PageID #: #:
                                                                                  2 476



  Telecommunications Services Inc.; and KAT Telecom, Inc. (the "Corporate Defendants," and

  together with Kaen,the "Defendants). The Corporate Defendants, based in New York, are VoIP'

  carriers that serve as "gateway carriers"^ facilitate the delivery of millions of fraudulent

  "robocalls"^ every day from foreign call centers and foreign VoIP carriers to the U.S.

  telecommunications system and ultimately to phones throughout the United States.                 The

  Defendants thus provide foreign fraudsters the means to access the U.S. telephone system,

  knowingly passing millions of fraudulent robocalls intended to deceive the recipient into: (I)

  answering or returning the call, and (2)paying money to the perpetrators of the schemes.

         3.        Through these robocalls, fraudsters operating overseas impersonate government

  entities and well-known businesses by "spoofing'"' legitimate phone numbers and sending

  recorded messages that are transmitted across the internet to telephones throughout the United

  States. These robocalls purport to be from federal government agencies, elements of foreign

  governments, and legitimate businesses, conveying alarming messages, such as that the call

  recipient's social security number or other personal information has been compromised or

  otherwise connected to criminal activity; the recipient faces imminent arrest; the recipient's assets

  are being frozen; the recipient's bank and credit accounts have suspect activity; the recipient's



 ' VoIP stands for voice-over-internet protocol and allows users to place phone calls over a
  broadband internet connection.

  ^ As set forth in further detail herein,"gateway" carriers are the first in a chain of VoIP carriers
  located in the United States that facilitate the delivery offoreign VoIP calls to receipients in the
  United States.


  ^ "Robocall" means a call made through an automated process that places large volumes of
  telephone calls over the internet in order to deliver recorded messages, in contrast to calls placed
  one at a time by a live person.

    The practice of making a false number appear on the recipient's caller ID is known as
  "spoofing."
                                                    2
CaseCase
     1:20-cv-00510-BMC   Document
          2:20-cv-00474-BMC       37-2 1 Filed
                             Document     Filed07/13/20
                                                01/28/20 Page
                                                          Page132
                                                               3 ofof24
                                                                      212 PageID
                                                                        PageID #: #:
                                                                                  3 477



  benefits are being stopped; the recipient faces imminent deportation; or combinations of these

  things—all lies intended to induce potential victims to speak to the fraudsters. When individuals

  answer the calls or return voicemail messages, the fraudsters offer to "resolve" these legal matters

  by immediate transfers offunds to settle the purported legal obligation, or to hold the individual's

  assets only temporarily while the crisis resolves. In reality, the individual is neither under

  investigation nor in legal jeopardy, and the same threatening robocall was made simultaneously to

  thousands of other U.S. telephones.

         4.      Not only do Defendants deliver vast numbers offraudulent robocalls every day, but

  they also participate in the fraudulent schemes by providing return-calling services to the fraudsters

  used to establish contact with potential victims. Robocall messages will often provide domestic

  and toll-free call-back numbers; potential victims who call these numbers connect to the overseas

  fraudsters, who then try to extort and defraud the potential victims.

         5.      The Defendants profit from these fraudulent robocall schemes by receiving

  payment from their co-conspirators for the services Defendants provide. In addition, on at least

  one occasion Defendants received a direct payment from a victim ofone ofthe fraudulent schemes.

         6.      Since 2017 and continuing through the present, as a result of their conduct.

  Defendants and their co-conspirators have defrauded numerous victims out of millions of dollars,

  including victims in the Eastern District of New York.

         7.      For the reasons stated herein, the United States requests injunctive relief pursuant

  to 18 U.S.C. § 1345 to enjoin Defendants' ongoing scheme to commit wire fraud in violation of

  18 U.S.C. § 1343 and conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349.^



  ^ This case is one oftwo cases being filed simultaneously in which the United States
  Department of Justice, for the first time, seeks to enjoin telecommunications companies from
  participating in robocalling fraud schemes pursuant to 18 U.S.C. § 1345.
CaseCase
     1:20-cv-00510-BMC   Document
          2:20-cv-00474-BMC       37-2 1 Filed
                             Document     Filed07/13/20
                                                01/28/20 Page
                                                          Page133
                                                               4 ofof24
                                                                      212 PageID
                                                                        PageID #: #:
                                                                                  4 478



                                 JURISDICTION AND VENUE


          8.    The Court has subject matter jurisdiction over this action pursuant to 18 U.S.C.

  § 1345 and 28 U.S.C. §§ 1331 and 1345.

          9.    Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(2).

                                               PARTIES


          10.   Plaintiff is the United States of America.

          11.   Defendant Kaen resides in Nassau County, New York, in the Eastern District of

  New York.     Kaen controls Defendants Global Voicecom, Inc., Global Telecommunication

  Services Inc., and KAT Telecom, Inc., which he uses in furtherance of the fraudulent robocall

  scheme. Kaen operates the Corporate Defendants as a single enterprise from his home in the

  Eastern District ofNew York. One or more ofthe Defendants also conducts business as "IP Dish."

          12.   Defendant Global Voicecom, Inc. is a New York corporation. The New York

  Department of State, Division of Corporations Entity Information database identifies Global

  Voicecom's principal executive office as being located in Great Neck, New York, in the Eastern

  District of New York, and Kaen as the corporation's Chief Executive Officer.

          13.   Defendant Global Telecommunication Services Inc. is a New York corporation.

  Global Telecommunication Service's principal place of business is located in Great Neck, New

  York, in the Eastern District of New York.

          14.   Defendant KAT Telecom, Inc. is a New York corporation. KAT Telecom's

  principal place of business is located in Great Neck,New York, within the Eastern District ofNew

  York.


                 OVERVIEW OF THE ROBOCALLING FRAUD SCHEMES

     A. Robocalling Fraud Targeting Individuals in the United States
CaseCase
     1:20-cv-00510-BMC   Document
          2:20-cv-00474-BMC       37-2 1 Filed
                             Document     Filed07/13/20
                                                01/28/20 Page
                                                          Page134
                                                               5 ofof24
                                                                      212 PageID
                                                                        PageID #: #:
                                                                                  5 479



         15.      The robocalling fraud schemes in which the Defendants are engaged share the same

  characteristics. Individuals at call centers located abroad, many of which are operating out of

  India, are bombarding the U.S. telephone system every day with millions ofrobocalls intended to

  defraud individuals in the United States. Many of these fraudsters impersonate U.S. government

  officials, foreign government officials, or well-known American businesses, in order to threaten,

  defraud, and extort money from robocall recipients. Robocalling technology, which allows

  fraudsters to send millions of calls per day all transmitting the same pre-recorded, fraudulent

  message, enables fraudsters to cast a wide net for elderly and vulnerable victims who are

  particularly susceptible to the threatening messages the fraudsters are sending. Even if only a

  small percentage of the recipients of a fraudulent call center's robocalls connect with potential

  victims, the fraudsters can still reap huge profits from their schemes.

         16.      Foreign fraudsters operate many different schemes targeting individuals in the

  United States, but the Defendants' robocall schemes include the following categories of

  impersonation scams:

               a. Social Security Administration ("SSA ") Imposters: Defendants transmit recorded

                  messages in which SSA imposters falsely claim that the call recipient's social

                  security number has been used in criminal activity, the individual's Social Security

                  benefits will be suspended, the individual has failed to appear before a grand jury

                  and face imminent arrest, or the individiual's social security number will be

                  terminated. When a call recipient calls back or connects to the fraudster, the

                  fraudster claims to be an SSA employee and typically tells the individual to transfer

                  substantial funds to the SSA for safekeeping until a new social security number can

                  be issued, at which point the individual's funds purportedly will be returned.
CaseCase
     1:20-cv-00510-BMC   Document
          2:20-cv-00474-BMC       37-2 1 Filed
                             Document     Filed07/13/20
                                                01/28/20 Page
                                                          Page135
                                                               6 ofof24
                                                                      212 PageID
                                                                        PageID #: #:
                                                                                  6 480



            b. Internal Revenue Service ("IRS") and Treasury Imvosters: Defendants transmit

                recorded messages in which IRS imposters falsely claim that the call recipient has

                been implicated in tax fraud,the individual has avoided attempts to enforce criminal

                laws, the individual has avoided court appearances, or the individual faces

                imminent arrest. When a recipient calls back or connects to the fraudster, the

                fraudster claims to be an IRS or Treasury employee and typically tells the recipient

                to transfer funds to the IRS to resolve various fictitious tax and legal liabilities, or

                for safekeeping in order to avoid seizure of assets.

           c.   United States Citizenship and Immisration Services CUSCIS") Imvosters:

                Defendants transmit recorded messages in which USCIS imposters falsely claim

                that the call recipient has failed to fill out immigration forms correctly, the

                individual faces imminent arrest or deportation, that the individual's home country

                has taken formal action that may result in deportation, or the individual has

                transferred money in a way that will result in deportation. When a call recipient

                calls back or connects to the fraudster,the fraudster claims to be a USCIS employee

                and typically tells the individual to pay various fees or fines to avoid immigration

                consequences.


           d. Foreisn Government Imvosters: Defendants transmit recorded messages in which

                foreign government imposters, often in foreign languages, falsely claim to be from

                the U.S.-based consulate of a foreign government and that the call recipient faces

                problems with immigration status or a passport. When a call recipient calls back

                or connects to the fraudster, the fraudster falsely claims that the individual must
CaseCase
     1:20-cv-00510-BMC   Document
          2:20-cv-00474-BMC       37-2 1 Filed
                             Document     Filed07/13/20
                                                01/28/20 Page
                                                          Page136
                                                               7 ofof24
                                                                      212 PageID
                                                                        PageID #: #:
                                                                                  7 481



                  pay various fees or fines in order to avoid immigration consequences such as

                  deportation.

               e. Tech Support Imposters: Defendants transmit recorded messages in which

                  fraudsters operating tech support scams impersonate various well-knovm tech

                  companies such as Apple or Microsoft, and falsely claim that the call recipient has

                  computer security problems that require assistance. When an individual connects

                  with the fraudster, the fraudster instructs the individual to pay for fictitious tech

                  support and computer security services, and to allow the fraudster remote access to

                  the victim's bank accounts.


         17.      These robocalls are often "spoofed" so that they falsely appear on a victim's caller

  ID to originate from U.S. federal government agency phone numbers, such as the SSA's main

  customer service number,from local police departments, 911, or from the actual customer service

  phone numbers of legitimate U.S. businesses. These "spoofed" numbers are used to disguise the

  origin of the robocalls and the callers' identities, and to cloak them with the authority of

  government agencies or large businesses to induce potential victims to answer or return the calls.

  In reality, the calls originate from fraudsters operating abroad, and have no connection to any U.S.

  government agency or other legitimate enterprise.

         18.      Individuals who answer or otherwise respond to these calls eventually speak to live

  fraudsters who tell the individuals lies intended to frighten and confuse them so that the fraudsters

  may begin to control their behavior and isolate them from authorities,friends,and family members.

  These lies often include that the individual's social security number or other personal information

  has been implicated in criminal activity, that the individual faces imminent arrest or deportation,

  and that the individual's assets are about to be forfeited to the government. Once an individual is
CaseCase
     1:20-cv-00510-BMC   Document
          2:20-cv-00474-BMC       37-2 1 Filed
                             Document     Filed07/13/20
                                                01/28/20 Page
                                                          Page137
                                                               8 ofof24
                                                                      212 PageID
                                                                        PageID #: #:
                                                                                  8 482



  overcome by fear and panic, the fraudsters keep them on the phone and offer reassurances that the

  individual's purported legal problems can be resolved through payment of money, or that the

  individual's money must be transferred for safekeeping to the government agency the fraudsters

  are impersonating. The fraudsters often claim that the victim's payment will be retumed to them

  in the immediate future. In reality, once the fraudsters are convinced they have extorted as much

  money as possible from the victim, they drop all contact, leaving the victim without meaningful

  recourse. Fraudsters receive victims' money through retail gift cards, bank wires, cash payments,

  cryptocurrency transfers, and other methods.

         19.    Since October 2018, the most prolific robocalling scam impersonating U.S.

  government officials—and one engaged in by Defendants—is impersonation of the SSA. For

  example, a robocall sent to millions of phones in the United States in early 2019 contained the

  following message:

         Hello this call is from Department of Social Security Administration the reason you
         have received this phone call from our department is to inform you that there is a
         legal enforcement actions filed on your social security number for fraudulent
         activities so when you get this message kindly call back at the earliest possible on
         our number before we begin with the legal proceedings that is 619-[XXX]-pCXXX]
         I repeat 619-[XXX]-[XXXX]thank you.

         20.      SSA received more than 465,000 complaints about fraudulent telephone

  impersonation of the Administration from October 1, 2018 through September 30, 2019. Losses

  associated with these complaints exceed $14 million. Similarly, the Federal Trade Commission

  ("FTC")reported that for 2018, its Consumer Sentinel database received more than 39,000 fraud

  complaints about SSA imposter calls, with estimated losses of approximately $11.5 million; for

  2019, the FTC reported that SSA imposter call complaints rose to approximately 166,000 with
CaseCase
     1:20-cv-00510-BMC   Document
          2:20-cv-00474-BMC       37-2 1 Filed
                             Document     Filed07/13/20
                                                01/28/20 Page
                                                          Page138
                                                               9 ofof24
                                                                      212 PageID
                                                                        PageID #: #:
                                                                                  9 483



  associated losses of more than $37 million.^ Complaint numbers substantially underrepresent the

  extent ofthe problem, because most victims do not report their losses to the government.

     B. How Calls From Foreign Fraudsters Reach U.S. Telephones

         21.     The Defendants' robocalling fraud schemes, which involve robocalls that originate

  abroad and target individuals in the United States, are all dependent on VoIP and related

  technology to create the calls. VoIP calls use a broadband intemet connection—as opposed to an

  analog phone line—^to place telephone calls locally, long distance, and internationally, without

  regard to whether the call recipient uses a cellular phone or a traditional, wired phone. The

  robocalling fraud schemes also require U.S.-based telecommunications companies—^referred to as

  "gateway carriers"—^to introduce the foreign phone traffic into the U.S. phone system. A foreign

  call center or telecommunications company that places VoIP calls to U.S. telephones must have a

  relationship with a U.S. gateway carrier. From the gateway carrier, most VoIP calls will pass

  through a series of U.S.-based VoIP carriers before reaching a consumer-facing "common carrier"

  such as AT&T or Verizon, and ultimately a potential victim's phone. One ofthe Defendants' roles

  in the fraudulent schemes is to serve as a gateway carrier for the fraudulent robocalls.

         22.     Each provider in the chain that transmits a VoIP call maintains records, primarily

  for billing reasons, of all of the calls that pass through it. These records include the follo'wing

  information: the date and time of the call, the destination number (intended recipient), the source

  number from which the call was placed (sometimes a real number and sometimes a spoofed

  number),the name ofthe company that sent the call to the provider, and the dovmstream company

  to which the provider sent the call. These records are generated automatically as a call is routed



  ^ Regarding government imposter fraud more broadly and not limited just to SSA imposters, the
  FTC's Consumer Sentinel database contains 255,223 complaints reflecting $128,479,054 in
  losses for 2018, and 389,563 complaints reflecting $152,946,623 in losses for 2019.
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 139
                                                           10 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               10484



  through telecommunications infrastructure in a manner that achieves the lowest cost to transmit a

  given call, known in the industry as "least-cost routing." Calls may be traced through these records

  back to their gateway carrier, and thus to their foreign source. The telecommunications industry

  refers to this tracing process as "traceback."

         23.      Tracebacks of many different robocalling fraud schemes have led to the

  identification of Defendants as a gateway carrier willing to transmit huge volumes of fraudulent

  robocalls into the country, despite clear indicia offraud in the call traffic and actual notice offraud.

  DEFENDANTS^ ONGOING PARTICIPATION IN ROBOCALLING FRAUD SCHEMES


         24.      Since at least 2017, the Defendants have knowingly provided U.S.-bound calling

  services to foreign fraudsters operating robocall scams, acting as a gateway carrier and passing

  robocalls into the U.S. telephone system by the millions. The Defendants are paid for each call

  they pass into and through the U.S. telephone system. In addition, the Defendants have provided

  return-calling services to the fraudsters operating the robocall scams, for which Defendants are

  also paid, enabling the fraudsters to establish contact with unwitting individuals after the

  individuals are deceived by a robocall.

         25.     There is substantial evidence ofthe Defendants' knowledge ofthe fraudulent nature

  of the calls they transmit, including call records showing high percentages of short-duration,

  unanswered calls^ passing through their systems by the millions; thousands of spoofed calls

  purporting to be from "911"and similar numbers originating from overseas; dozens ofcomplaints,

  warnings, and inquiries from vendors and other telecommunications companies about fraud,

  spoofing, and short-duration "junk" calls; repeated warnings and inquiries from an industry trade



  ^ Short-duration and unanswered calls include calls where recipients immediately hang up and
  calls that do not connect because robocalls are sent to numerous telephone numbers that are not
  in service.

                                                    10
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 140
                                                           11 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               11485



  group about the scam robocalls passing through the Defendants' system; and receipt of numerous

  complaints from common-carrier telecommunications companies whose customers were victims

  ofthese fraud schemes.


     A. Defendants Knowingly Introduce Fraudulent Robocalls into the U.S. Telephone

         System

         26.     In the telecommunications industry, high volumes of short-duration and

  unanswered calls are indicative ofrobocalls that are unwanted by the recipients, often because they

  are fraudulent. Defendants regularly transmit massive volumes of such calls. For example, the

  Government's investigation has revealed a sample of more than 7.7 million calls that Defendant

  Global Voicecom routed through a single downstream VoIP carrier over 19 days in May and June

  2019, months after Kaen's response to the FCC. Of those calls, approximately 86%, more than

  6.6 million calls, were one second or less in duration, indicating exceedingly high levels ofjunk

  and fraudulent robocalls. Moreover, a small sample of approximately 330,000 of these calls was

  examined in greater detail; of these approximately 330,000 calls in that 19-day period, more than

  270,000 (approximately 81%) were from source numbers (the numbers appearing on the

  recipients' caller IDs) identified as fraudulent robocalls. Similarly, of the more than 106,000

  robocalls spoofing the SSA's toll-free customer service number in January and February 2019 that

  Defendant Global Voicecom transmitted into the United States, nearly 60% had a call duration of

  less than one second, and another 38% were between one and 60 seconds in duration. During that

  same period in January and February 2019, Defendant Global Voicecom also ran through its

  systems thousands of calls spoofing 911, 1911, and 11911, with similar short call durations.

         27.      Since 2017, significant numbers of fraudulent robocalls have been traced back to

  the Defendants and brought to their attention. For example, U.S. common carrier AT&T has


                                                  11
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 141
                                                           12 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               12486



  notified Defendants on numerous occasions about fraud traced back to Defendants' operations.

  These notices include a November 16, 2017, email to IP Dish:

         The following calls to AT&T cell phone customers were received using the spoofed
         caller ID numbers of a non-working number at the US Department of Homeland
         Security headquarters. Callers impersonated US Citizenship and Immigration[]
         Services personnel and defrauded an AT&T customer of$1,450....
         Pursuant to the customer and carrier network fraud protection provisions of the
         Telecommunication Act and the Telephone Records Privacy Protection Act (47
         use 222(d)(2)), could you provide the name(s)of your upstream carriers? We are
         tracing these calls to their source so they can be stopped.

  AT&T sent similar emails about USCIS impersonation scams to Defendants Kaen and Global

  Voicecom in September 2017, November 2017, April 2018, and July 2018. Similarly, AT&T

  emailed Defendants about SSA and other imposter robocalls on January 29, 2019:

         We have been receiving AT&T customers complaints about spoofing fraud from
         your network. In the first complaint calls are originating from a toll free number
         owned by the US Social Security Administration. Callers falsely claim to be US
         Government officials and attempt to extort money from our customers. We have
         verified this number is not out-pulsed as a legitimate caller ID by the real US Social
         Security Administration....

        In the second complaint calls are originating from the toll free number of DirecTV
        (AT&T). Callers falsely claim to be AT&T/DirecTV technical reps and social
         engineer remote access to our customer's computers in order to make fraudulent
         wire transfers from online banking applications....
         Could you provide the names and contact numbers of the parties that sent these
         calls to your network.

  AT&T sent similar warning notices about SSA imposter calls to Defendants Kaen and Global

  Voicecom in February 2019 and May 2019.

         28.    Another VoIP carrier that received call traffic from Defendants, Peerless Network,

  Inc., sent even more warning notices and inquiries to Defendants. For example. Peerless Network

  sent a warning notice about spoofed calls in September 2018 with a request that Defendants

  investigate and "take the appropriate action." Peerless Network sent approximately 12 of these

  warning notices between September 2018 and March 2019.


                                                  12
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 142
                                                           13 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               13487



          29.    Not only have other telecommunications companies provided warnings and notices

  to Defendants as a result of tracebacks, but a leading industry trade group, USTelecom, has done

  the same. For example, USTelecom traced back an August 19,2019 robocall that originated from

  India and came through Defendant Global Voicecom as the gateway carrier. The robocall was

  also routed through Defendant KAT Telecom. This robocall stated that there was "suspicious

  activity" associated with the individual's social security number. USTelecom provided the

  following warning notice in its correspondence to Defendant Global Voicecom on August 27,

  2019:


          Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD.
          Caller is impersonating a federal official. Automated voice claims suspicious
          activity on your social security number; press 1. Calls are from apparently random
          8XX numbers or other geographic numbers. Call volume estimated at over a
          million per day. Because Caller-ID changes with each call, blocking the ANI^ is
          not effective.

  Blocking specific telephone numbers is an ineffective means to stop fraudsters who are willing—

  and have the ready ability—^to spoof any number as the caller ID number for their fraudulent

  robocalls. For example, in January and February 2019, Defendants transmitted fraudulent

  robocalls spoofing 911,1911,and 11911. Nevertheless, ifthe Defendants responded at all to these

  notices and warnings from other telecommunications-industry actors, they routinely responded

  that the "offending" number had been blocked, as though the spoofed telephone number and not

  the caller were responsible for the fraud.

          30.    Similarly, USTelecom traced an October 3, 2019 robocall to Defendant Global

  Voicecom as the gateway carrier. This robocall also originated from India. USTelecom provided




  ^"ANI" means "Automatic Number Identification," and for these purposes refers to the
  purported source number for the call.
                                                 13
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 143
                                                           14 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               14488



  the following warning notice in its October 11, 2019 correspondence to Defendant Global

  Voicecom:


         Captured recordings suggest these calls are perpetrating a SERIOUS FRAUD.
         Calls placed from specific numbers obtained by scammers, using an automated
         voice to inform called party that they are in trouble with IRS and will be arrested.
         Called party is instructed to call back to speak to an agent... We are using traceback
         to try to find the source(s) of the millions of outbound calls that are being made to
         initiate the scam.


  USTelecom's records indicate that this robocall was transcribed in part as follows:

         This call is from Federal Tax and audit division of internal revenue services. This
         message is intended to contact you regarding an enforcement action executed by
         the US treasury intending your serious attention. Ignoring this will be an intentional
         second attempt to avoid initial appearance before a magistrate judge or a grand jury
         for federal criminal offense. This is a final attempt to reach you to resolve this issue
         immediately and to speak to a federal agent to call us back on 510-[XXX]-[XXXX].
         I repeat 510-[XXX]-[XXXX].

  USTelecom identified Defendants as the gateway carrier for foreign fraudulent robocalls on at

  least eighteen other occasions in the latter halfof2019 alone, each time providing similar warning

  notices about the nature ofthe scam robocalls. USTelecom's records indicate that on nearly all of

  these 2019 tracebacks, the scam robocalls came from the same company in India.

         31.     Defendants transmitted another group of fraudulent robocalls that spoofed the

  phone number for a foreign government consulate in New York,New York. These calls conveyed

  foreign-language messages about problems with the individual's immigration status or passport.

  Like with SSA imposter robocalls and other U.S. govemment-imposter scams, individuals who

  returned the calls to the consulate imposters were told lies intended to frighten them and make

  them think there are imminent consequences for involvement in criminal activity, and that funds

  must be transferred to the fraudsters to resolve the matters. Like with the SSA imposter scams,

  once the fraudsters are convinced they have extorted as much money as possible, they drop all

  contact with the victim. In 2018, the FCC traced this consulate imposter scam back to Kaen and

                                                   14
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 144
                                                           15 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               15489



  IP Dish, who informed the FCC that the calls came from a Hong Kong entity that was making tens

  of thousands of calls per day. The FTC's Consumer Sentinel database reflects more than 1,000

  complaints related to the spoofed phone number of the consulate. These complaints relate

  hundreds of thousands of dollars in victim losses. Defendants continue to conduct business with


  this Hong Kong entity more than a year later.

         32.     Despite these notices and numerous others. Defendants continue to pass fraudulent

  robocalls into the U.S. telephone system to millions of U.S. telephones every day.

       B. Defendants Provide Return-Calling and Toll-Free Services for Robocall Schemes

         33.     Not only do Defendants knowingly pass fraudulent robocalls by the millions into

  the U.S. telephone system, but they also provide return-calling services to fraudsters so that

  potential victims can call them back. These toll-free and direct-inward-dial ("DID") telephone

  numbers^ and related services are provided in the robocall message as call-back numbers, and

  appear to be U.S. telephone numbers and thus enable fraudsters to further deceive individuals

  about the robocall's origin and the identities and locations ofthe fraudsters at the other end ofthe

  call. In reality, what appears to the individual to be a U.S.telephone number is actually a telephone

  number that Defendants register to an internet address designated by the foreign fraudsters. Thus,

  the DID and toll-free numbers can be used to ring telephones anywhere in the world.

         34.     While DID and toll-free numbers used for return-calling purposes cannot be

  "spoofed" like outgoing robocalls, the use of a U.S. DID or toll-free number in Defendants'

  robocalls schemes serves much the same purpose as spoofing—deception. The DID and toll-free

  services provided by Defendants use VoIP technology to direct potential victims' retum calls from



  ^ As applicable to the fraud schemes, direct-inward-dial numbers are phone numbers with U.S.
  area codes that are routed to fraudulent call centers in foreign countries through VoIP
  technology.
                                                   15
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 145
                                                           16 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               16490



  the United States to the foreign fraudsters' call centers. The Defendants have knowingly provided

  hundreds of these DID and toll-free numbers and associated calling services to foreign robocall

  fraudsters.


                 1. DID Numbers Used to Further Robocalling Fraud Schemes

         35.     Like telephone numbers used to make U.S.-bound robocalls, DID numbers can be

  traced to identify their providers and users. This process was used to identify DID numbers

  provided by the Defendants for use in the fraudulent robocall schemes. For example, records

  obtained from one U.S. company demonstrate that it assigned 902 DID telephone numbers to

  Defendant Global Voicecom. Approximately 55% ofthese DID telephone numbers are associated

  with more than 28,000 complaints in the FTC's Consumer Sentinel database. One ofthe 902 DID

  telephone numbers appeared in a robocall sent to millions of U.S. telephones in early 2019:

         Hello this call is from Department of Social Security Administration the reason you
         have received this phone call from our department is to inform you that there is a
         legal enforcement actions filed on your social security number for fraudulent
         activities so when you get this message kindly call back at the earliest possible on
         our number before we begin with the legal proceedings that is 619-[XXX]-pOOOC]
         I repeat 619-[XXX]-[XXXX]thank you.

  At the time of the robocalls, this DID telephone number was assigned to Defendant Global

  Voicecom, which used that DID telephone number to provide return-calling services to the

  overseas fraudsters. Individuals who return calls like these put themselves in a pool of likely

  victims, insofar as the individuals self-select through belief that the message was sufficiently

  credible to warrant a return call. Upon returning the call to 619-[XXX]-[XXXX],individuals were

  told that they were speaking to SSA agents, who offered to resolve the purported problems that

  prompted the call by way of immediate payment of funds. In reality, the person speaking to the

  individual was a fraudster, unaffiliated with the U.S. government.




                                                 16
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 146
                                                           17 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               17491



         36.    Beginning as early as September 2017 and continuing through the present, the U.S.

  company that assigned these 902 DID numbers to Defendants provided numerous warning notices

  about how the numbers were being used to perpetrate fraud. For example,that company provided

  the following warning notice to Defendant Global Voicecom on September 13,2017 and included

  the substance of several complaints about fraud:

         The DID: 847[XXXXXXX] which we show assigned to you, is being used for
         fraudulent purposes. The US Treasury Department has provided us with a few
         complaints which are listed below. Because of the nature of the complaints, we
         have disabled this number on our network.

         I received a call from 484-[XXX]-[XXXX] claiming that I was a subject of
         Treasury Fraud. [TJhey said to call back at 847-[XXX]-[XXXX]. The call was
         received on Friday September 8th at 4 pm. I live in Philadelphia, in the EST zone.
         They claimed I would be sued if I did not call back.

         I received a voicemail message with an automated recording claiming to be from
         the US Dept. of Treasury regarding tax fraud in my name. The call back number
         was 847-pOCX]-[XXXX]. No one answered the return call. I recently submitted
         via mail my 3rd installment of2017 taxes, so I hope nothing has gone wrong in the
         process of receiving my payment. Is this a known scam number? Thank you.

         The voice message states(Pre-recorded):"Treasury my badge number is 4874. The
         nature and purpose of this call is regarding an enforcement action which has been
         executed by the [U.S.] treasury department regarding tax fraud against your name.
         Ignoring this would be an intentional attempt to avoid initial appearance before the
         majesty does or exempt or enforce criminal offence. Before this matter goes to
         federal claim, court house, or before you get arrested. Kindly call us back as soon
         as possible. The number to reach us is 847-[XXX]-[XXXX], let me repeat the
         number 847-[XXX]-[XXXX]. Hope to hear from you soon before the charges are
         pressed against you. Thank you."

  Through the course of the ensuing years. Defendants continued to receive numerous similar

  warning notices about DID numbers and related services they provide. Defendants effectively

  ignored the warnings and never terminated the fraudsters' access to DID numbers for return calls.

         37.    In the course of the Government's investigation, SSA OIG agents obtained from

  Global Voicecom call records for seven of the 902 DID numbers assigned to Defendant Global



                                                 17
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 147
                                                           18 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               18492



  Voicecom that are associated with SSA imposter robocalls. According to Defendants' own

  records. Defendants provided these seven DID numbers to the same Indian entity that Defendant

  Global Voicecom identified to USTelecom as the gateway carrier for numerous government

  imposter scam robocalls.

          38.    These DID call records reveal that more than 10 million calls were placed in 2019

  from more than 4.5 million uni(^ue phone numbers to the 902 DID numbers assigned to Defendant

  Global Voicecom. More than 240,000 ofthese calls were from area codes for the Eastern District

  of New York.


                 2. Toll-Free Numbers Used to Further RobocaUing Fraud Schemes

         39.     Records from the FTC demonstrate that Defendants Global Voicecom and Jon

  Kaen are associated with more than 1000 October 2019 SSA-imposter robocalls to the FTC's

  offices. These robocalls appeared to originate from a toll-free telephone number. Toll-free

  numbers work in a manner similar to DID numbers, but are structured differently by the FCC and

  telecommunications industry. Somos, Inc. is the FCC-designated national administrator of the

  U.S. toll-free calling system. Among other functions within the industry, Somos registers

  "responsible organizations" that are authorized to provide toll-free numbers to their customers and

  to register those numbers in the national registry that the industry uses to direct toll-free telephone

  traffic. On October 23 and 24, 2019, the FTC's offices received approximately 1,000 robocalls

  with the following recording:

         ...social security on an immediate basis as your social has been found some
         suspicious for committing fraudulent activities across the United State. Before we
         go ahead and suspend your social security permanently, we want you to call us back
         on our department toll free number at 877-[XXX]-[XXXX]. I repeat 8-877-[XXX]-
         [XXXX]. Do not disregard this message, and call us back as soon as possible.
          Thank you.




                                                    18
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 148
                                                           19 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               19493



  The toll-free 877 number appeared on the FTC's caller ID as well as in the actual robocall message

  as the return-call number. On October 24, 2019, an FTC investigator contacted Somos to

  determine which responsible organization was associated with that toll-free number, which Somos

  duly provided. The FTC investigator then contacted that responsible organization, who informed

  the investigator that the number was assigned to Defendants Global Voicecom and Jon Kaen.

         40.     That responsible organization provided numerous notices to Defendants concerning

  the toll-free numbers assigned to Global Voicecom and how they were being used to facilitate

  robocalling fraud, doing so 37 times between March 2019 and October 2019. For example, on

  April 8,2019,the responsible organization emailed Defendant Global Voicecom: "We received a

  scam complaint on the number 888-[XXX]-[XXXX] and were asked to disconnect it. We dialed

  this number and found it was someone impersonating Microsoft,and is still connected." Similarly,

  on June 11, 2019, the responsible organization emailed Defendant Global Voicecom: "Please

  know that we have rec[ei]ved a serious complaint on TFN 888-[XXX]-[XXXX], which we see i[s]

  assigned to your account. This number was reported as a part of an "Amazon Customer Support

  Scam." On August 26, 2019, the responsible organization emailed Defendant Global Voicecom:

  "Please note that we have received reports that 877-[XXX]-[XXXX] is being used to spoof Bank

  of America. Can you please look into this, inform us of your results and take action if necessary?"

  To each ofthe dozens of notices. Defendants responded to the effect that the "offending" number

  has been blocked, as if the spoofed telephone number and not the caller were committing fraud,

  but never that they terminated the sources ofthe fraudulent robocalls.

         41.     The FTC's Consumer Sentinel reflects more than 1,400 complaints associated with

  the toll-free numbers assigned to Defendant Global Voicecom.

                                       HARM TO VICTIMS




                                                  19
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 149
                                                           20 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               20494



          42.     Defendants' fraudulent schemes have caused substantial harm to numerous victims,

  including many victims located in the Eastern District of New York. It is estimated that

  Defendants and their foreign co-conspirators defrauded victims out of millions of dollars per year

  through fraudulent robocalls and return-calling services. If allowed to continue, these losses will

  continue to rise and result in further harm to victims.


          43.     In addition to the massive cumulative effect ofthese fraud schemes on U.S. victims,

  the harm can be devastating to individual victims. Victims have faced terrifying threats from

  fraudsters impersonating government officials and have lost substantial sums of money.

          44.     Defendants' fraudulent schemes are ongoing and wide-ranging. Absent injunctive

  relief by this Court, the Defendants will continue to cause injury to victims in this District and

  throughout the United States, and the victims' losses will continue to mount.

                                              COUNT I


                                (18 U.S.C. § 1345 -Injunctive Relief)

          45.     The United States reall.eges and incorporates by reference paragraphs 1 through 44

  ofthis Complaint as though fully set forth herein.

          46.     By reason of the conduct described herein. Defendants violated, are violating, and

  are about to violate 18 U.S.C. §§ 1343 and 1349 by executing or conspiring to execute schemes or

  artifices to defraud, or for obtaining money or property by means of false or fraudulent pretenses,

  representations, or promises with the intent to defraud, and in so doing, transmitting or causing to

  be transmitted by means of wire, radio, or television communication in interstate or foreign

  commerce, writings, signs, signals, pictures, or sounds for the purpose of executing such schemes

  or artifices.




                                                   20
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 150
                                                           21 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               21495



         47.     Upon a showing that Defendants are committing or about to commit wire fraud,

  conspiracy to commit wire fraud, or both,the United States is entitled, under 18 U.S.C. § 1345,to

  a temporary restraining order, a preliminary injunction, and a permanent injunction restraining all

  future fraudulent conduct and any other action that this Court deems just in order to prevent a

  continuing and substantial injury to the victims offraud.

         48.     As a result of the foregoing, Defendants' conduct should be enjoined pursuant to

  18 U.S.C. § 1345.

                                      PRAYER FOR RELIEF


  WHEREFORE,the plaintiff United States of America requests ofthe Court the following relief:

  A.     That the Court issue an order, pursuant to 18 U.S.C. § 1345, pending a hearing and

         determination on the United States' application for a preliminary injunction, that

         Defendants,their agents, officers and employees,and all other persons and entities in active

         concert or participation with them are temporarily restrained from:

            i.   committing and conspiring to commit wire fraud, as defined by 18 U.S.C. §§ 1343

                 and 1349;

           ii.   providing, or causing others to provide call termination services for calls

                 terminating in the United States or carrying any VoIP calls terminating in the

                 United States;

          iii.   providing direct-inward-dial or toll-free telephone services for calls originating in

                 the United States, including providing direct-inward-dial or toll-free phone

                 numbers to other individuals or entities;

           iv.   destroying, deleting, removing, or transferring any and all business, financial,

                 accounting, call detail, and other records concerning Defendants' operations and



                                                  21
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 151
                                                           22 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               22496



              the operations ofany other corporate entity owned or controlled,in whole or in part,

               by Defendants;

     B.    That the Court further order, pursuant to 18 U.S.C. § 1345, that within two days from

           Defendants' receipt ofthis Temporary Restraining Order and Order to Show Cause,

           Defendants shall provide copies ofthis Temporary Restraining Order and Order to

           Show Cause to all oftheir customers for whom they provide(1) United States call

           termination services,(2) United States direct-inward-dial services, or(3) United

           States toll-free call origination services; and to all entities(a) with whom Defendants

           have a contractual relationship for automated or least-cost call routing, or(b)from

           whom Defendants acquire direct-inward-dial numbers or toll-free numbers. Within

           four days from Defendants' receipt ofthe Temporary Restraining Order and Order to

           Show Cause, Defendants shall provide proof of such notice to the Court and the

           United States, including the names and addresses or email addresses ofthe entities

           and/or individuals to whom the notice was sent, how the notice was sent, and when

           the notice was sent.


     C.    That the Court further order, pursuant to 18 U.S.C. § 1345, Somos,Inc., in its

           capacity as the entity designated by the Federal Communications Commission to

           administer the U.S. toll-free calling system and its database, to temporarily suspend

           all toll-free numbers registered by or on behalf of any Defendant in this matter, until

           further order of this Court.

     D.    That the Court further order, pursuant to 18 U.S.C. § 1345, that any Toll-Free Service

           Provider that receives notice of this Temporary Restraining Order and Order to Show

           Cause and has a contractual relationship with one ofthe Defendants in this matter to



                                                22
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 152
                                                           23 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               23497



            provide toll-free numbers, shall provide to Somos,Inc. a list of all toll-free numbers

            provided to that Defendant that are currently active.

     E.     That the Court further order, pursuant to 18 U.S.C. § 1345, that any individual or

            entity who has obtained a toll-free number through one ofthe Defendants in this

            matter, either directly or through another intermediate entity, and wishes to continue

            using that toll-free number may submit a request to the Court, copying counsel for the

            United States, and identifying:(1)the individual or entity's name, address, phone

            number,email address, website URL,and the nature oftheir business;(2)the end-

            user ofthe toll-free number's name, address, phone number, email address, and

            website URL if the end-user did not obtain the toll-free number directly from

            Defendants;(3)the nature of the end-user's business;(4)the purpose for which the

            end-user utilizes the toll-free number;(5)the date on which the individual or entity

            obtained the toll-free number and, if applicable, provided it to the end-user; and (6)

            whether the toll-free number is used by the individual, entity, or end-user in

            connection with robocalls. The United States shall then notify the Court within four

            business days whether the United States has any objection to removing the

            specifically identified toll-free number from the list ofsuspended numbers.

     F. That the Court issue a preliminary injunction on the same basis and to the same effect.

     G. That the Court issue a permanent injunction on the same basis and to the same effect.

     H. That the Court order such other and further relief as the Court shall deem just and proper.




                                                 23
Case 1:20-cv-00510-BMC
   Case                 Document
        2:20-cv-00474-BMC        37-21 Filed
                           Document    Filed 07/13/20
                                             01/28/20 Page
                                                      Page 153
                                                           24 ofof24
                                                                   212 PageID
                                                                     PageID #: #:
                                                                               24498



    Dated: January 28,2020
           Brooklyn, New York

    Respectfully submitted,

    RICHARD P. DONOGHUE                       JOSEPH H. HUNT
    United States Attorney                    Assistant Attorney General

                                              DAVID M. MORRELL

    -3,                                       Deputy Assistant Attorney General
    EVAN P.i^ESTELLE
    BONNI J. PERLIN                           GUSTAV W.EYLER
    Assistant United States Attorneys         Director
    United States Attorney's Office           Consumer Protection Branch
    Eastern District of New York
    271-A Cadman Plaza East                   JILL P. FURMAN
    Brooklyn, New York 11201                  Deputy Director
    Tel:(718)254-7000
    Fax:(718)254-6081
    Evan.Lestelle@.usdoi.gov
    Bonni.Perlin@,usdoi.gov                   ANN F. ENtWISTLE
                                                 ARLES B. DUNN
                                              Trial Attorneys
                                              U.S. Department of Justice
                                              P.O. Box 386
                                              Washington, D.C. 20044
                                              Tel.(202)307-0066
                                              Tel.(202)305-7227
                                              Fax:(202)514-88742
                                              Ann.F.Entwistle@.usdoi.gov
                                              Charles.B.Dunn@,usdoi.gov




                                         24
         Case 1:20-cv-00510-BMC
            Case                  Document
                  2:20-cv-00474-BMC
                   f-
                                           37-21-1Filed
                                     Document           07/13/20
                                                     Filed 01/28/20Page 154
                                                                     Page 1 of
                                                                            of 212 PageID
                                                                               2 PageID    #: 499
                                                                                        #: 25
                                y;    hi
                       '
                       fr -1/   "'"itii*'
JS44
                                                                                    Vlt COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither r^iace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules ofcourt. This form,approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk ofCourt for the
purpose ofinitiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

I.(a) PLAINTIFFS                                                          COGAN, J.                                DEFENDANTS
                                                                                                                 JON KAHEN, a/k/a JON KAEN, GLOBAL VOICECOM, INC., GLOBAL
 UNITED STATES OF AMERICA                                                                                        TELECOMMUNICATION SERVICES INC., and KAT TELECOM, INC.

  (b) County of Residence of First Listed Plaintiff                                                                County of Residence of First Listed Defendant              Nassau
                                (EXCEPTIN U.S. PLAINTIFF CASES)                                                                                  (IN U.S. PIAINTIFF CASES ONLY)
                                                                                                                   NOTE:      IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.


  (c) Attorneys(Finn Name,Address, and Telephone Number)                                                           Attorneys
Evan P. Lesteile, Bonni Perlin
U.S. Attorney's Office, Eastern District of New York
271-A Cadman Piaza East, 7th Fl., Brooklyn, NY 11201;(718)254-7000

II. BASIS OF JURISDICTION(Placean "X"in One Bax Only)                                                III. CITIZENSHIP OF PRINCIPAL PARTIES                                                "X" in One Boxfor Plaintiff
                                                                                                              (For Diversity Ca.ses Only)                                       andOne Boxfor Defendant)
^ 1 U.S. Government                         □ 3 Federal Question                                                                           RTF     DEF                                             RTF      DEF
         Plaintiff                                  (U.S. Government Not a Party)                        Citizen of This State             □ 1      □ 1     Incorporated or Principal Place         0 4     O 4
                                                                                                                                                              of Business In This State

□ 2 U.S. Government                         □4    Diversity                                              Citizen of Another State          0 2      0 2     Incorporated and Principal Place        0 5     0 5
      Defendant                                     (Indicate Citizenship ofParties in Item III)                                                              of Business In Another State

                                                                                                         Citizen or Subject of a           0 3     0 3      Foreign Nation                          0 6     0 6
                                                                                                           Foreien Country

IV« NATURE OF SUIT (Place an "X" in One Box Only)
       E-iCONTRACT                                                     torts:                              FORFEITURE/PENALTY^                       bankruptgy:                    :OTHER STATUTES -             il
   110 Insurance                             PERSONAL INJURY                PERSONAL INJURY             □ 625 Drug Related Seizure           O 422 Appeal 28 USC 158            □ 375 False Claims Act
   120 Marine                          □ 310 Airplane                    O 365 Personal Injury -              of Property 21 USC 881         □ 423 Withdrawal                   O 376QuiTam(31 USC
   130 Miller Act                      □ 315 Airplane Product                  Product Liability        □ 690 Other                                  28 USC 157                       3729(a))
   140 Negotiable Instnunent                 Liability                   □ 367 Health Care/                                                                                     □ 400 State Reapportionment
   150 Recovciy of Overpayment □ 320 Assault, Libel &                           Pharmaceutical                                                    PROPERTYaRIGHTS.              □ 410 Antitrust
       & Enforcement of Judgment       Slander                                  Personal Injury                                              □ 820 Copyrights                   □ 430 Banks and Banking
   151 Medicare Act              □ 330 Federal Employers'                       Product Liability                                            □ 830 Patent                       □ 450Cormnerce
   152 Recovery of Defaulted           Liability                         □ 368 Asbestos Personal                                             □ 840 Trademark                    □ 460 Deportation
       Student Loans                   □ 340 Marine                              Injury Product                                                                                 O 470 Racketeer Influenced and
       (Excludes Veterans)             □ 345 Marine Product                      Liability                             LABOR                     :;SOGIAL'SEGURITY^                       Corrupt Organizations
   153 Recovery of Overpayment                   Liability                 PERSONAL PROPERTY O 710 Fair Labor Standards                      □ 861 HIA(1395fI)                  □ 480 Consumer Credit
       of Veteran's Benefits           □ 350 Motor Vehicle               □ 370 Other Fraud                       Act                         □ 862 Black Lung (923)             0 490 Cable/Sat TV
   160 Stockholders' Suits             □ 355 Motor Vehicle               □ 371 Truth in Lending         □ 720 Labor/Management               □ 863 DIWC/DIWW (405(g))           □ 850 Securities/Commodities/
   190 Other Contract                            Product Liabilily       □ 380 Other Personal                    Relations                   O 864 SSID Title XVI                         Exchange
   195 Contract Product Liability      □ 360 Other Personal                    Property Damage          □ 740 Railway Labor Act              □ 865 RSI (405(g))                 01 890 Other Stamtory Actions
   196 Franchise                             Injury                      □ 385 Property Damage          □ 751 Family and Medical                                                □ 891 Agricultinel Acts
                                       □ 362 Personal Injury -                 Product Liability                 Leave Act                                                      □ 893 Environmental Matters
                                                 Medical Malpractice                                    □ 790 Other Labor Litigation                                            □ 895 Freedom of Information
       REAL PROPERTY                          CrVILRIGHTS                 PRISONERPETmONS               □ 791 Employee Retirement                 FEDERAL TAX-SUITS "                     Act
□ 210 Land Condenmation                □ 440 Other Civil Rights             Habeas Coitus:                    Income Security Act            □ 870 Taxes (U.S. Plaintiff        □ 896 Arbitration
□ 220 Foreclosure                      □ 441 Voting                      □ 463 Alien Detainee                                                       or Defendant)               □ 899 Administrative Procedure
□ 230 Rent Lease & Ejectment           □ 442 Employment                  □ 510 Motions to Vacate                                             □ 871 IRS—^Third Party                   Act/Review or Appeal of
□ 240 Torts to Land                    □ 443 Housing/                          Sentence                                                              26 USC 7609                      Agency Decision
□ 245 Tort Product Liability                 Accommodations         □ 530 General                                                                                               □ 950 Constitutionality of
□ 290 All Other Real Property          □ 445 Amer. w/Disabilities • G 535 Death Penalty                         IMMIGRATION                                        ■ %-                   State Statutes
                                                 Employment           Other;                             □ 462 Naturalization Application
                                       □ 446 Amer. w/Disabilities • O 540 Mandamus & Other
                                                 Other                   □ 550 Civil Rights
                                                                                                         □ 465 Other Irrunigration
                                                                                                                Actions
                                                                                                                                                                               ED
                                                                                                                                                               IN CLERK iS OFFICE
                                       □ 448 Education                   □ 555 Prison Condition
                                                                                                                                                          U.S. DISTRICT OOURl E.D.N.Y.
                                                                         □ 560 Civil Detainee -
                                                                               Conditions of
                                                                                Confinement                                                               ★ JAN 2 no20 *
V. ORIGIN (Place an "X"in One Box Only)
^I Original              □ 2 Removed from                     □ 3        Remanded from              □ 4 Reinstated or        □ 5 Transferred from
       Proceeding               State Court                              Appellate Court                 Reopened                Another District                                  OFFICE
                                                                                                                            (specify)
                                              Cite the U.S^ Civil Statute under which yoit are filing (Dp not citeJurisdiclionalstatutes unless diversity):
                                               Request for reli^ pursuant to 18 U.S.C § i345
VI. CAUSE OF ACTION Brief description of cause;
                     Violations of wire fraud statutes, 18 U.S.C. §§ 1343,1349
VII. REQUESTED IN                             □ CHECK IF THIS IS A CLASS ACTION                             DEMAND S                                     CHECK YES only if demanded in complaint:
       COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:                □ Yes          ^No
VIII. RELATED CASE(S)
                                                 (See instructions):
        IF ANY                                                           JUDGE                                                                    DOCKET NUMBER

DATE                                                                        SIGNATURE OF ATTORNEY OF BECORD ^                       /l/.


FOR OFFICE USE ONLY

  RECEIPT#                       AMOUNT                                          APPLYING IFP                                      JUDGE                            MAG. JUDGE
      Case 1:20-cv-00510-BMC
         Case                  Document
               2:20-cv-00474-BMC        37-21-1Filed
                                  Document           07/13/20
                                                  Filed 01/28/20Page 155
                                                                  Page 2 of
                                                                         of 212 PageID
                                                                            2 PageID    #: 500
                                                                                     #: 26
                                              CERTIFICATION OF ARBITRATION ELIGIBILITY
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of$150,000,
exclusive ofinterest and costs, are eligible for compulsory arbitration. The amount ofdamages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration
                                    □
I, Evan P. Lesieiie                                         ^ counsel for         United States of America       ^ do hereby Certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s);

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,
          /             the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                 DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

                                   identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                . related case statement (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that *A civil case is 'related'
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.' Rule 50.3.1 (b) provides that' A civil case shall not be
deemed 'related' to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.' Rule 50.3.1 (c) further provides that
"Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d). civil cases shall not be deemed to be 'related' unless both cases are still
pending before the court.*

                                                           NY-E DIVISION OF BUSINESS RULE 50.1{d)f2)



1.)         Is the civil action being fiied in the Eastern District removed from a New York State Court located in Nassau or Suffoik
            County?                    □ Yes                    IZI         No
2.)         If you answered "no" above;
            a) Did the events or omissions giving rise to the ciaim or ciaims, or a substantiai part thereof, occur in Nassau or Suffolk
            County?                    0 Yes                    Q        No
            b) Did the events or omissions giving rise to the claim or ciaims, or a substantiai part thereof, occur in the Eastern
            District?                  IZI Yes                 □ No
            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:

if your answer to question 2 (b) is "No," does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in^ interpleader ^on, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffoik County?      IJ Yes          M     No
            (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            i am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                         IZI                 Yes                                               □          No
            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                         □                   Yes (If yes, please explain                       IZI        No



              certify the accuracy of all information providgd above.

            Signature:
                                                                                                                                                                       Last ModiHcd: 11/27/2017
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 156 of 212 PageID #: 501




                          EXHIBIT 4
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 157 of 212 PageID #: 502

  Normal formatting       = text present in both pleadings;
  Underlined              = text present in Zeitlin complaint but not in government action
  Crossed out             = text present in government action but not in Zeitlin complaint

  [CAPTION]

                       Plaintiff, complaining of the UNITED STATES OF

               AMERICAdefendants, by and through the undersignedhis attorneys,

               herebyTHE BERKMAN LAW OFFICE, LLC, alleges for his

               complaint, upon information and belief, as follows:


                                           INTRODUCTION

          1.       The United States brings this action for a temporary restraining order,

  preliminary and permanent injunctions, and other equitable relief pursuant to 18 U.S.C. §

  1345, in order to enjoin the ongoing commission of criminal wire fraud in violation of 18

  U.S.C. § 1343 and conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349. The

  United States seeks to prevent continuing and substantial injury to the victims of fraud.

 2.                Since at least 2016 and continuing through the present, Defendants, together

  with one or more co conspirators, have used the U.S. telephone system to engage in predatory

  wire fraud schemes that victimize individuals throughout the United States, including

  individuals within the Eastern District of New York and significant numbers of elderly and

  vulnerable victims. Defendants are VoIP1 carriers, and their principals, that serve as "gateway

  carriers,"2 facilitating the delivery of millions of fraudulent "robocalls"3 every day from foreign call

  centers and foreign VoIP carriers to the U.S. telecommunications system and ultimately to

  phones throughout the United States. The Defendants thus provide foreign fraudsters the

  means to access the U.S. telephone system, knowingly passing millions of fraudulent

  robocalls intended to deceive the recipient into: (1) answering or returning the call, and (2)


                                                     1
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 158 of 212 PageID #: 503

  Normal formatting     = text present in both pleadings;
  Underlined            = text present in Zeitlin complaint but not in government action
  Crossed out           = text present in government action but not in Zeitlin complaint

  paying money to the perpetrators of the schemes.

         3.        Through these robocalls, fraudsters operating overseas impersonate

  government entities and well known businesses by "spoofing" 4 legitimate phone numbers

  and sending recorded messages that are transmitted across the internet to telephones

  throughout the United States. These robocalls purport to be from federal government

  agencies, elements of foreign governments, and legitimate businesses, conveying alarming

  messages, such as that the call recipient's social security number or other personal

  information has been compromised or otherwise connected to criminal activity; the recipient

  faces imminent arrest; the recipient's assets are being frozen; the recipient's bank and credit

  accounts have suspect activity; the recipient's benefits are being stopped; the recipient faces

  imminent dep011ation; or combinations ꞏ




         1 VoIP stands for voice over internet protocol and allows users to place phone calls
  over a broadband internet connection.
         2 As set forth in greater detail herein, "gateway caiTiers" are the first in a chain of
  VoIP carriers located in the United States that facilitate the delivery of foreign VoIP calls to
  recipients in the United States.
         3 "Robocall" means a call made through an automat d process that places large
  volumes of telephone calls over the internet in order to deliver recorded messages, in
  contrast to calls placed one at a time by a live person.
         4 The practice of making a false number appear on the recipient's caller ID is known

  as "spoofing." of these things all lies intended to induce potential victims to speak to the

  fraudsters. When individuals answer the calls or return voicemail messages, the fraudsters

  offer to "resolve" these • legal matters by immediate transfers of funds to settle the purported

                                                   2
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 159 of 212 PageID #: 504

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  legal obligation, or to hold the individual's assets only temporarily while the crisis resolves.

  1n reality, the individual is neither under investigation nor in legal jeopardy, and the same

  threatening robocall was made simultaneously to thousands of other U.S. telephones.

         4.        Not only do Defendants deliver vast numbers of fraudulent robocalls every

  day, but they also participate in the fraudulent schemes by providing return calling services

  the fraudsters use to establish contact with potential victims. Robocall messages will often

  provide domestic and toll free call back numbers; potential victims who call these numbers

  connect to the overseas fraudsters, who then try to ext01i and defraud the potential victims.

         5.        Defendants profit from these fraudulent robocall schemes by receiving

  payment from their co conspirators for the services Defendants provide. Often, these

  payments consist of victim proceeds, a portion of which is deposited directly into

  Defendants' accounts in the United States, before the remainder is transmitted to the

  fraudsters overseas.

         6.        Since at least 2016 and continuing through the present, as a result of their

  conduct, Defendants and their co conspirators have defrauded numerous victims out of

  millions of dollars, including victims in the Eastern District of New York.

         7.       For the reasons stated herein, the United States requests injunctive relief

  pursuant to 18 U.S.C. § 1345 to enjoin Defendants' ongoing schemes to commit wire fraud in

  violation of 18 U.S.C. § 1343 and conspiracy to connp.it wire fraud in violation of 18 U.S.C.

  § 1349. 5



         5 This case is one of two cases being filed simultaneously in which the United States

                                                    3
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 160 of 212 PageID #: 505

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  Department of Justice, for the first time, seeks to enjoin telecommunications companies from
  pruiicipating in robocalling fraud schemes pursuant to 18 U.S  _ .C. § 1345.
          1.     The phenomenon of robocalls has become a scourge plaguing our society.

          2.     For years Americans have been constantly bombarded with robocalls seeking to

  draw them into all manner of fraudulent schemes with lies and deceit. Call recipients are told that

  their social security numbers will be “frozen” if they do not cooperate with a bogus investigator

  who needs money to be sent in immediately, that they will be arrested for money laundering or

  drug dealing, that they must provide their credit card or banking information, that their car

  warranties are about to expire, that they need to provide credit card information for cockeyed

  reasons, that there are tax liens against them, that they are going to be deported, and the list goes

  on. Many have been bombarded with pointless calls playing recordings in Chinese, Spanish, and

  other foreign languages they do not even speak.

          3.     The problem has become so severe that in 2018 when the Swedish Royal Academy

  of Sciences called New York University professor Paul Romer to inform him that he had won the

  Nobel Prize in Economics, he let the call go to voicemail thinking that only a telemarketing call

  could be coming in at such an early hour. He told the media “I didn’t answer the phone because

  I’ve been getting so many spam calls. I just assumed it was more spam.”

          4.     Millions of Americans have had their children woken up, had their dinner hour

  disturbed, have their work interrupted, have been unable to keep their phones on so their families

  could reach them for fear of having it ring at an inopportune time, have had to put important calls

  on hold to answer what turns out to be a spam robocall, and have otherwise have had their lives

  made miserable by spam robocalls.

          5.     The Defendants in this case are responsible for this scourge. Disregarding all laws,


                                                    4
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 161 of 212 PageID #: 506

  Normal formatting       = text present in both pleadings;
  Underlined              = text present in Zeitlin complaint but not in government action
  Crossed out             = text present in government action but not in Zeitlin complaint

  ignoring complaints and warnings, and acting with a selfish quest for mammon regardless of the

  intrusive burden they placed on their fellow Americans, the Defendants deliberately facilitated

  hundreds of millions of spam robocalls, while hiding behind false telephone numbers and spoofed

  caller ID’s.

          6.       In this action, plaintiff seeks justice on his own behalf, and on behalf of all the

  Defendants’ other victims.

          7.       It is the plaintiff’s hope that by imposing a financial cost on the defendants for the

  wanton aggravation they have caused to millions of Americans, the profit motive will be

  eliminated, similar conduct by others will be deterred, and Americans’ quality of life can be

  improved.

                                           THE PARTIES
              8.     Plaintiff is the United States of America.

         8.        At all times relevant to this complaint, the plaintiff, DOV ZEITLIN (“ZEITLIN”),

  is a natural person, resident of the State of New York, County of Kings.

         1.9.      Upon information and belief, at all times relevant to this complaint, Defendants

  Nicholas and Natasha Palumbo own and control Ecommerce National, LLC, doing business as

  TollFreeDeals.com and SIP Retail, LLC, also doing business as SipRetail.com (the “Palumbo

  Corporate Defendants”), which the Palumbos utilize in furtherance of the fraudulent robocall

  schemes. The Palumbos operate the Corporate Defendants from their home in Paradise Valley,

  Arizona, and on information and belief, the Palumbos operate SIP Retail as an alter ego of

  Ecommerce. From their home in Paradise Valley, Arizona, the Palumbos operate the Corporate

  Defendants as fraudulent enterprises.



                                                     5
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 162 of 212 PageID #: 507

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

         2.10.   Upon information and belief, at all times relevant to this complaint, Defendant

  Ecommerce is aꞏ corporation organized and existing under the laws of the State of Arizona.

  Ecommerce does business as TollFreeDeals.com, and will be referred to throughout this Complaint

  as TollFreeDeals. TollFreeDeals’ principal place of business is located at the Palumbos’ home in

  Paradise Valley, Arizona. Nicholas Palumbo is the Chief Executive Officer of TollFreeDeals and

  Natasha Palumbo is the Vice President of Business Development.

         3.11.   Upon information and belief, at all times relevant to this complaint, Defendant SIP

  Retail, LLC, also doing business as SipRetail.com (“SIP Retail”), is a corporation organized and

  existing under the laws of the State of Arizona. SIP Retail’s principal place of business is located

  at the Palumbos’ home in Paradise Valley, Arizona. Natasha Palumbo is the Chief Executive

  Officer of SIP Retail. SIP Retail provides VoiP carrier services for some of the same customers

  as TollFreeDeals, including foreign VoiP carriers that transmit millions of calls every week

  destined for the phones of residents of the Eastern District of New York.

         12.     Upon information and belief, at all times relevant to this complaint, Defendant

  Kaen resides in Nassau County, New York, in the Eastern District of New York. Kaen controls

  Defendants Global Voicecom, Inc., Global Telecommunication Services Inc., and KAT Telecom,

  Inc., which he uses in furtherance of the fraudulent robocall scheme. Kaen operates the Corporate

  Defendants as a single enterprise from his home in the Eastern District of New York. One or more

  of these Defendants also conducts business as “IP Dish.”

         13.     Upon information and belief, at all times relevant to this complaint, Defendant

  Global Voicecom, Inc. is a New York corporation. The New York Department of State, Division

  of Corporations Entity Information database identifies Global Voicecom’s principal executive

  office as being located in Great Neck, New York, in the Eastern District of New York, and Kaen

                                                    6
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 163 of 212 PageID #: 508

  Normal formatting       = text present in both pleadings;
  Underlined              = text present in Zeitlin complaint but not in government action
  Crossed out             = text present in government action but not in Zeitlin complaint

  as the corporation’s Chief Executive Officer.

           14.    Upon information and belief, at all times relevant to this complaint, Defendant

  Global Telecommunication Services Inc. is a New York corporation. Global Telecommunication

  Service’s principal place of business is located in Great Neck, New York, in the Eastern District

  of New York.

           15.    Upon information and belief, at all times relevant to this complaint, Defendant KAT

  Telecom, Inc. is a New York corporation. KAT Telecom’s principal place of business is located

  in Great Neck, New York, within the Eastern District of New York.


                                            JURISDICTION
           16.    This court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 47, U.S.C.

  § 227, as well as 28 U.S.C. § 1367.

  17.      Venue lies in this district pursuant to 28 U.S.C. § 1391(b)(2)

                                  CLASS ACTION ALLEGATIONS

           18.    This action is being commenced as a proposed class action, pursuant to Fed. R. Civ.

  P. 23.

           19.    The proposed class consists of all persons who received robocalls via the

  defendants’ telecommunications services within the four years preceding the filing of this

  complaint.

           20.    This proposed class is so numerous that joinder of all members is impracticable.

           21.    There are questions of law or fact common to the class which predominate over any

  questions affecting only individual class members.

           22.    The claims of the representative plaintiff are typical of the claims of the class as a


                                                     7
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 164 of 212 PageID #: 509

  Normal formatting            = text present in both pleadings;
  Underlined                   = text present in Zeitlin complaint but not in government action
  Crossed out                  = text present in government action but not in Zeitlin complaint

  whole.

           23.          The representative plaintiff will fairly and adequately protect the interests of the

  class.

           24.          A class action is superior to other available methods of the fair and efficient

  adjudication of the controversy.

                                          THE UNDERLYING FACTS

                                    Overview of Robocalling Fraud Schemes

                   A.        Robocalling Fraud Targeting Individuals in the United States

           9.25.        TheUpon information and belief, the robocalling fraud schemes in which the

  Defendants are engaged share the same characteristics. Individuals at call centers located abroad,

  many of which are operating out of India, are bombarding the U.S. telephone system dailyevery

  day with millions of robocalls intended to defraud individuals in the United States. Many of

  these fraudsters impersonate U.S. government officials, foreign government officials, or well-

  known American businesses, in order to threaten, defraud, and extort money from robocall

  recipients. Robocalling technology, which allows fraudsters to send millions of calls per day all

  transmitting the same pre-recorded, fraudulent message, enables fraudsters to cast a wide net for

  elderly and vulnerable victims who are particularly susceptible to the threatening messages the

  fraudsters are sending. Even if only a small percentage of the recipients of a fraudulent call center’s

  robocalls connect with potential victims, the fraudsters can still reap huge profits from their

  schemes.

           10.26. ForeignUpon information and belief, foreign fraudsters operate many different

  scamsschemes targeting individuals in the United States, but the Defendants’ robocall schemes


                                                          8
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 165 of 212 PageID #: 510

  Normal formatting        = text present in both pleadings;
  Underlined               = text present in Zeitlin complaint but not in government action
  Crossed out              = text present in government action but not in Zeitlin complaint

  include the following categories of impersonation scams:

                      a.        Social Security Administration (“SSA”) Imposters:

                                Defendants transmit recorded messages in which SSA

                                imposters falsely claim that the call recipient’s social

                                security number has been used in criminal activity, the

                                individual’s Social Security benefits will be suspended,

                                the individual has failed to appear before a grand jury and

                                face imminent arrest, or the recipient'sindividual’s social

                                security number will be terminated. When a call recipient

                                calls back or connects to the fraudster, the fraudster claims

                                to be an SSA employee and typically tells the individual

                                to transfer substantial funds to the SSA for safekeeping

                                until a new social security number can be issued, at which

                                point the individual’s funds purportedly will be returned.

                      a.b.      Internal   Revenue        Service   (“IRS”)    and    Treasury

                                Imposters: Defendants transmit recorded messages in

                                which IRS imposters falsely claim that the call recipient

                                has been implicated in tax fraud, the individual has

                                avoided attempts to enforce criminal laws, the individual

                                has avoided court appearances, or the recipientindividual

                                faces imminent arrest. When a recipient calls back or

                                connects to the fraudster, the fraudster claims to be an IRS



                                                      9
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 166 of 212 PageID #: 511

  Normal formatting        = text present in both pleadings;
  Underlined               = text present in Zeitlin complaint but not in government action
  Crossed out              = text present in government action but not in Zeitlin complaint

                                or Treasury employee and typically directstells the

                                recipient to transfer funds to the IRS to resolve various

                                fictitious tax and legal liabilities, or for safekeeping in

                                order to avoid seizure of assets.

                      b.c.      United States Citizenship and Immigration Services

                                (“USCIS”) Imposters: Defendants transmit recorded

                                messages in which USCIS imposters falsely claim that the

                                call recipient has failed to fill out immigration forms

                                correctly, the recipientindividual faces imminent arrest or

                                deportation, that the recipient'sindividual’s home country

                                has taken formal action against the recipient that may

                                result in deportation, or the recipientindividual has

                                transferred money in a way that will result in deportation.

                                When a call recipient calls back or connects to the

                                fraudster, the fraudster claims to be a USCIS employee

                                and typically tells the recipientindividual to pay various

                                fees or fines to avoid immigration consequences.

                      d.        Foreign Government Imposters: Defendants transmit

                                recorded messages in which foreign government

                                imposters, often in foreign languages, falsely claim to be

                                from the U.S.-based consulate of a foreign government

                                and that the call recipient faces problems with



                                                      10
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 167 of 212 PageID #: 512

  Normal formatting        = text present in both pleadings;
  Underlined               = text present in Zeitlin complaint but not in government action
  Crossed out              = text present in government action but not in Zeitlin complaint

                                immigration status or a passport. When a call recipient

                                calls back or connects to the fraudster, the fraudster falsely

                                claims that the individual must pay various fees or fines in

                                order to avoid immigration consequences such as

                                deportation.

                      e.        Tech Support Imposters: Defendants transmit recorded

                                messages in which fraudsters operating tech support

                                scams impersonate various well-known tech companies

                                such as Apple or Microsoft, and falsely claim that the call

                                recipient has computer security problems that require

                                assistance. When an individual connects with the

                                fraudster, the fraudster instructs the individual to pay for

                                fictitious tech support and computer security services, and

                                to allow the fraudster remote access to the victim’s bank

                                accounts.

                c.         Loan Approval Scams: Defendants transmit recorded messages

                           in which fraudsters operating loan approval scams impersonate

                           a "lender" offering a great, guaranteed rate on a "pre-approved"

                           loan. When a customer connects with the fraudster, the fraudster

                           will emphasize that a poor credit history does not matter, all the

                           call recipient has to do to secure the pre approved loan is pay a

                           one time fee up front.


                                                      11
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 168 of 212 PageID #: 513

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

         11.27. These b Upon information and belief, these robocalls are often “spoofed” so that

  they falsely appear on a victim’s caller ID to originate from U.S. federal government agency phone

  numbers, such as the SSA’s main customer service number, from local police departments, 911,

  or from the actual customer service phone numbers of legitimate U.S. businesses. These “spoofed”

  numbers are used to disguise the origin of the robocalls and the callers’ identities, and to cloak

  them with the authority of government agencies or large businesses to induce potential victims to

  answer or return the calls. In reality, the calls originate from fraudsters operating abroad, and have

  no connection to any U.S. government agency or other legitimate enterprise.

         28.     Upon information and belief, individuals who answer or returnotherwise respond

  to these calls eventually speak to live fraudsters who tell the individuals lies intended to frighten

  and confuse them so that the fraudsters may begin to control their behavior and isolate them from

  authorities, friends, and family members. These lies often include that the individual’s social

  security number or other personal information has been implicated in criminal activity, that the

  individual faces imminent arrest or deportation, and that the individual’s assets are about to be

  forfeited to the government. Once an individual is overcome by fear and panic, the fraudsters keep

  them on the phone and offer reassurances that the individual’s purported legal problems can be

  resolved through payment of money, or that the individual’s money must be transferred for

  safekeeping to the government agency the fraudsters are impersonating. The fraudsters often

  claim that the victim’s payment will be returned to them in the immediate future. In reality, once

  the fraudsters are convinced they have extorted as much money as possible from the victim, they

  drop all contact, leaving the victim without meaningful recourse. Fraudsters receive victims’

  money through retail gift cards, bank wires, cash payments, cryptocurrency transfers, and other



                                                    12
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 169 of 212 PageID #: 514

  Normal formatting     = text present in both pleadings;
  Underlined            = text present in Zeitlin complaint but not in government action
  Crossed out           = text present in government action but not in Zeitlin complaint

  methods.

         12.29. SinceUpon information and belief, since October 2018, the most prolific

  robocalling scam impersonating U.S. government officials-and one engaged in by Defendants-is

  impersonation, of the SSA. For example, a robocall sent to millions of phones in the United States

  in early 2019 contained the following message:

                     Hello this call is from Department of Social Security
                     Administration the reason you have received this phone
                     call from our department is to inform you that there is a
                     legal enforcement actions filed on your social security
                     number for fraudulent activities so when you get this
                     message kindly call back at the earliest possible on our
                     number before we begin with the legal proceedings that is
                     619-[XXX]- [X:XXX] I repeat 619-[:XXX]-[X:XXX]
                     thank you.
         30.     Upon information and belief, SSA received more than 465,000 complaints

  about fraudulent telephone impersonation of the Administration from October 1, 2018

  through September 30, 2019. Losses associated with these complaints exceed $14 million.

  Similarly, the Federal Trade Commission (“FTC”) reported that duringfor 2018, its

  Consumer Sentinel database received more than 39,000 fraud complaints about SSA

  imposter calls, with estimated victim losses of approximately $11.5 million; for 2019, the

  FTC reported that SSA imposter call complaints rose to approximately 166,000 with

  associated losses of more than $37 million.1 Complaint numbers

                      1 Regarding government imposter fraud more broadly and not
               limited just to SSA imposters, the FTC’s Consumer Sentinel
               database contains 255,223 complaints reflecting $128,479,054 in
               losses of more than $37 million. 6 Complaint numbers for 2018, and
               389,563 complaints reflecting $152,946,623 in losses for 2019.


                                                   13
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 170 of 212 PageID #: 515

  Normal formatting          = text present in both pleadings;
  Underlined                 = text present in Zeitlin complaint but not in government action
  Crossed out                = text present in government action but not in Zeitlin complaint




  substantially underrepresent the extent of the problem, because most victims do not

  report their losses to the government.


                 B.       How Calls From Foreign Fraudsters Reach U.S. Telephones

         31.          Upon information and belief, the Defendants’The Defendants' robocalling fraud

  schemes, which involve robocalls that originate abroad and target individuals in the United

  States, are all dependent on VoiP and related technology to create the calls. VoiP calls use a

  broadband internet connection - -as opposed to an analog phone line-to place telephone calls

  locally, long distance, and internationally, without regard to whether the call recipient uses a

  cellular phone or a traditional, wired phone. The robocalling fraud schemes also require U.S.-

  based telecommunications companies-referred to as “gateway carriers” to introduce the foreign

  phone traffic into the U.S. phone system. A foreign call center or telecommunications company

  that places VoiP calls to U.S. telephones must have a relationship with a U.S. gateway carrier.

  From the gateway carrier, most VoiP calls will pass through a series of U.S.-based VoiP carriers

  before reaching a consumer-facing “common carrier” such as AT&T or Verizon, and ultimately

  a potential victim’s phone. One of the Defendants’ roles in the fraudulent schemes is to serve as

  a gateway carrier for the fraudulent robocalls.

         4.32.        EachUpon information and belief, each provider in the chain that transmits a

  VoiP call maintains records, primarily for billing reasons, of all of the calls that pass through it.

  These records include the following information: the date and time of the call, the destination

  number (intended recipient), the source number from which the call was placed (sometimes a


                                                        14
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 171 of 212 PageID #: 516

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  real number and sometimes a spoofed number), the name of the company that sent the call to the

  provider, and the downstream company to which the provider sent the call. These records are

  generated automatically as a call is routed through telecommunications infrastructure in a-

  manner that achieves the lowest cost to transmit a given call, known in the industry as “least-cost

  routing.” Calls may be traced through these records back to their gateway carrier, and thus to

  their foreign source. The telecommunications industry refers to this tracing process as

  “traceback.”

         13.33. Upon information and belief, tracebacks of many different robocalling fraud

  schemes have led to the identification of Defendants as a gateway carrier willing to transmit

  huge volumes of fraudulent robocalls into the country, despite clear indicia of fraud in the call

  traffic and actual notice of fraud.

                 Defendants’ Ongoing Participation in Robocalling Fraud Schemes
         14.34. Upon information and belief, since at least 2016, and continuing through the

  present, Defendants have knowingly provided U.S.-bound calling services to foreign fraudsters

  operating robocall scams, acting as a gateway carrier and passing robocalls into the U.S. telephone

  system by the millions. The Defendants are paid for each call they pass into and through the U.S.

  phonetelephone system. In addition, the Defendants have provided return-calling services to the

  fraudsters operating the robocall scams, for which Defendants are also paid, enabling the fraudsters

  to establish contact with unwitting individuals after the individuals are deceived by a robocall.

         35.      ThereUpon information and belief, there is substantial evidence of the Defendants’

  knowledge of the fraudulent nature of the calls they transmit, including call records showing high

  percentages of short- duration, unanswered calls 7 passing through their systems by the

  millions; thousands of spoofed calls originating from overseas, purporting to be from "911"

                                                    15
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 172 of 212 PageID #: 517

  Normal formatting        = text present in both pleadings;
  Underlined               = text present in Zeitlin complaint but not in government action
  Crossed out              = text present in government action but not in Zeitlin complaint

  and similar numbers; dozens of complaints and warnings from other telecommunications

  companies about fraud, spoofing, and short-duration "junk" calls; repeated warnings and

  inquiries from a telecommunications industry trade group about the fraudulent robocalls

  passing through the Defendants' system; and receipt of payment from their foreign customers

  in the form of large, suspicious cash deposits by various individuals throughout the United

  States directly into Defendants' bank accounts. numerous complaints from common-carrier

  telecommunications companies whose customers were victims of these fraud schemes.


               A.       Defendants Knowingly Introduce Fraudulent Robocalls into the U.S.
                        Telephone System

         36.        Upon information and belief, in the telecommunications industry, high volumes of

  short-duration and unanswered calls are indicative of robocalls that are unwanted by the recipients,

  often because they are fraudulent. Defendants regularly transmit massive volumes of such calls.

  For example, a Government investigation has revealed a sample of more than 7.7 million calls that

  Defendant Global Voicecom routed through a single downstream VoiP carrier over 19 days in

  May and June 2019, months after Kaen’s response to the FCC. Of those calls, approximately 86%,

  more than 6.6 million calls, were one second or less in duration, indicating exceedingly high levels

  of junk and fraudulent robocalls. Moreover, a small sample of approximately 330,000 of these

  calls was examined in greater detail; of these approximately 330,000 calls in that 19-day period,

  more than 270,000 (approximately 81%) were from source numbers (the numbers appearing on

  the recipients’ caller IDs) identified as fraudulent robocalls. Similarly, of the more than 106,000

  robocalls spoofing the SSA’s toll-free customer service number in January and February 2019 that

  Defendant Global Voicecom transmitted into the United States, nearly 60% had a call duration of



                                                      16
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 173 of 212 PageID #: 518

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  less than one second, and another 38% were between one and 60 seconds in duration. During that

  same period in January and February 2019, Defendant Global Voicecom also ran through its

  systems thousands of calls spoofing 911, 1911, and 11911, with similar short call durations.

           5.37.   Upon information and belief, Defendants provide inbound VoiP calling to the

  United States telecommunication system (referred to in the industry as “U.S. call termination”) to

  customers located both here in the United States and abroad. Defendants provide unrestricted

  VoiP calling, meaning they do not monitor or restrict the inbound calls a customer can place for

  either volume of calls or call duration. Defendants are paid for each call they pass into and through

  the U.S. phone system.

           6.38.   Upon information and belief, Defendants specifically market their services to

  foreign call centers and foreign VoiP carriers looking to transmit high volumes of robocalls to

  individuals in the United States. The TollFreeDeals website states “TollFreeDeals.com is your

  premier connection for call center and dialer termination. We are always looking for the best call

  center routes in the telecom industry. We specialize in short call duration traffic or call center

  traffic. We understand there is a need for it and we want to help you find all the channels you

  need!”

           15.39. Upon information and belief, the FAQs on the TollFreeDeals website state, “Do

  you handle CC (Call Center)/Dialer Traffic? Yes - unlike many carriers we will handle your dialer

  and call center VoiP termination minutes. If you are looking for USA Dialer, Canada Dialer, or

  Australia Dialer please fill out our online interop form to test our routes.”

           16.40. Upon information and belief, Defendants regularly transmit massive volumes of

  short duration calls. For example, over 23 days in May and June of 2019, TollFreeDeals



                                                    17
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 174 of 212 PageID #: 519

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  transmitted more than 720 million calls. Of those calls, more than 425 million, or 59% of the total

  calls, lasted less than one second in duration. In the telecommunications industry, high volumes of

  short-duration and unanswered calls are indicative of robocalls that are unwanted by the recipients,

  often because they are fraudulent. More than 24 million of those calls were placed to phone

  numbers with area codes in the Eastern District of New York. As Defendants’ phone records show

  the ultimate destination number of every VoiP call they transmit, Defendants know they transmit

  fraudulent calls to potential victims in the Eastern District of New York.

         41.       During Upon information and belief, during May and June of 2019, the Palumbos

  facilitated the delivery of more than 182 million calls through TollFreeDeals from a single India-

  based VoiP carrier co-conspirator to phones in the United States. One thousand different source

  numbers (the number from which a call is placed, and that shows up on the recipient’s caller ID)

  accounted for more than 90% of those calls. According to data obtained from a robocall blocking

  company about calls identified as fraudulent robocalls in 2019, 79% of those 1000 source numbers

  have been identified as sending fraudulent robocalls. Consequently, TollFreeDeals transmitted an

  estimated 143 million fraudulent robocalls on behalf of that single India-based co- conspirator

  during May and June of 2019. Of those calls, an estimated 20% were Social Security imposter

  calls, 35% were loan approval scams, and 14% were Microsoft refund scams. The remaining calls

  were a mixture of IRS imposter, U.S. Treasuryꞏ imposter, miscellaneous tech support imposter and

  other schemes.

         17.42. Upon information and belief, Defendants’ knowledge of the fraudulent nature of

  the telephone calls they deliver to potential victims on behalf of their co-conspirators is also

  evidenced by the numerous complaints, inquiries, and warnings regarding fraudulent robocalls that



                                                    18
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 175 of 212 PageID #: 520

  Normal formatting       = text present in both pleadings;
  Underlined              = text present in Zeitlin complaint but not in government action
  Crossed out             = text present in government action but not in Zeitlin complaint

  Defendants received from other telecommunications carriers and a telecommunications industry

  trade association since at least 2017. Despite receeiving these complaints, inquiries, and warnings,

  Defendants nevertheless continued to transmit massive volumes of fraudulent robocalls from their

  co-conspirators to potential victims in the United States.

           43.        ForUpon information and belief, for example, in May 2017, AT&T notified

  Nicholas Palumbo that it had traced back to TollFreeDeals robocalls received by its customers that

  spoofed phone numbers belonging to USCIS and the Office of the Inspector General of the U.S.

  Department of Homeland Security (“DHS-OIG”). AT&T informed Nicholas Palumbo that the

  callers who spoke to AT&T’s customers impersonated U.S. Immigration Officers, and that AT&T

  had confirmed with USCIS and DHS-OIG that those agencies did not use any of the phone

  numbers at issue as a legitimate outbound caller ID. Nicholas Palumbo responded that the calls

  were transmitted to TollFreeDeals from an India-based VoiP carrier, and that he had blocked those

  two specific phone numbers. Blocking specific numbers is an ineffective means to stop fraudsters

  who are willing and have the ability to spoof any number as the caller ID number for their fraud

  calls.

           44.   InUpon information and belief, in February 2019, AT&T notified Nicholas

  Palumbo that it had traced back 19 separate calls to AT&T customers that spoofed a USCIS phone

  number in order to “extort money from our customers.” In Nicholas Palumbo’s response to AT&T,

  he acknowledged that those calls were transmitted to TollFreeDeals from the same India- based

  VoiP carrier that had transmitted spoofed USCIS calls in 2017. Despite repeated warnings from

  AT&T that this foreign VoiP carrier was transmitting fraudulent government-impersonation

  robocalls, the Palumbos continued transmitting VoiP calls on behalf of this customer through at



                                                     19
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 176 of 212 PageID #: 521

  Normal formatting       = text present in both pleadings;
  Underlined              = text present in Zeitlin complaint but not in government action
  Crossed out             = text present in government action but not in Zeitlin complaint

  least as recently as June 2019.

           18.45. TheUpon information and belief, the Palumbos have also received numerous

  warnings from telecommunications industry trade association US Telecom that both

  TollFreeDeals.com and SIP Retail have transmitted fraudulent robocalls, including government

  impersonation robocalls.

           46.    FromUpon information and belief, from May 2019 through January 2020,

  TollFreeDeals received 144 notifications from USTelecom that a fraudulent robocall had been

  traced back to TollFreeDeals. Of these notifications, 83 referenced SSA imposter fraud calls, 24

  referenced Tech Support imposter fraud calls, ten referenced IRS imposter fraud calls, and one

  referenced USCIS impersonation fraud calls. Each of these emails were sent to Nicholas Palumbo

  at his @tollfreedeals.com email address. Each email stated that a suspicious call had been traced

  back to TollFreeDeals’s network and provided the call date, time and the source and destination

  phone numbers, to allow TollFreeDeals to identify the specific call at issue in its call logs (referred

  to in the industry as “call detail records”). Each email also provided a link to USTelecom’s web-

  based traceback portal, where further information was provided about the specific fraudulent call

  at issue, included a recording of the fraudulent voicemail message that was sent to the recipient’s

  phone.

           19.47. In Upon information and belief, in every case, either the email itself or the traceback

  pmial included a short description of the type of fraud at issue and the details of the fraudulent

  robocall campaign, such as:

                        Captured recordings suggest these calls are perpetrating a
                        SERIOUS FRAUD. Caller is impersonating a federal
                        official. Automated voice claims suspicious activity on


                                                     20
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 177 of 212 PageID #: 522

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

                      your social security number; press 1. Calls are from
                      apparently random 8XX numbers or other geographic
                      numbers. Call volume estimated at over a million
                      transmitted spoofed US CIS calls in 2017.




            per day. Because Caller-ID changes with each call, blocking the ANI
            ["Automatic Number Identification"8] is not effective.

          7.48. After receiving each of these notifications from USTelecom, Nicholas Palumbo

  logged into the USTelecom portal and provided information regarding the customers of

  TollFreeDeals that had transmitted the Upon information and belief, despite repeated warnings

  from AT&T that this foreign VoiP carrier was transmitting fraudulent government-impersonation

  robocalls, the Palumbos continued transmitting VoiP calls on behalf of this customer through at

  least as recently as June 2019.

          49.    Upon information and belief, the Palumbos have also received numerous warnings

  from telecommunications industry trade association US Telecom that both TollFreeDeals.com and

  SIP Retail have transmitted fraudulent robocalls, including government impersonation robocalls.

          50.    Upon information and belief, from May 2019 tluough January 2020, TollFreeDeals

  received 144 notifications from USTelecom that a fraudulent robocall had been traced back to

  TollFreeDeals. Of these notifications, 83 referenced SSA imposter fraud calls, 24 referenced Tech

  support imposter fraud calls, ten referenced IRS imposter fraud calls, and one referenced US CIS

  impersonation fraud calls. Each of these emails were sent to Nicholas Palumbo at his

  @tollfreedeals.com email address. Each email stated that a suspicious call had been traced back to


                                                    21
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 178 of 212 PageID #: 523

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  TollFreeDeals’s network and provided the call date, time and the source and destination phone

  numbers, to allow TollFreeDeals to identify the specific call at issue in its call logs (referred to in

  the industry as “call detail records”). Each email also provided a link to USTelecom’s web-based

  traceback portal, where further information was provided about the specific fraudulent call at issue,

  included a recording of the fraudulent voicemail message that was sent to the recipient’s phone.

          51.    Upon information and belief, in every case, either the email itself or the traceback

  portal included a short description of the type of fraud at issue and the details of the fraudulent

  robocall campaign.

          52.    Upon information and belief, since 2017, significant numbers of fraudulent

  robocalls have been traced back to the Defendants and brought to their attention. For example,

  U.S. common carrier AT&T has notified Defendants on numerous occasions about fraud traced

  back to Defendants’ operations. These notices include a November 16, 2017, email to IP Dish:

                       The following calls to AT&T cell phone customers were
                       received using the spoofed caller ID numbers of a non-
                       working number at the US Department of Homeland
                       Security headquarters. Callers impersonated US
                       Citizenship and Immigration[ ] Services personnel and
                       defrauded an AT&T customer of $1,450.... Pursuant to
                       the customer and carrier network fraud protection
                       provisions of the Telecommunication Act and the
                       Telephone Records Privacy Protection Act (47 USC
                       222(d)(2)), could you provide the name(s) of your
                       upstream carriers? We are tracing these calls to their
                       source so they can be stopped.
         53.     Upon information and belief, AT&T sent similar emails about USCIS

  impersonation scams to Defendants Kaen and Global Voicecom in September 2017, November

  2017, April 2018, and July 2018. Similarly, AT&T emailed Defendants about SSA and other


                                                    22
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 179 of 212 PageID #: 524

  Normal formatting     = text present in both pleadings;
  Underlined            = text present in Zeitlin complaint but not in government action
  Crossed out           = text present in government action but not in Zeitlin complaint

  imposter robocalls on January 29, 2019:

                      We have been receiving AT&T customers complaints
                      about spoofing fraud from your network. In the first
                      complaint calls are originating from a toll free number
                      owned by the US Social Security Administration. Callers
                      falsely claim to be US Government officials and attempt
                      to extort money from our customers. We have verified this
                      number is not out-pulsed as a legitimate caller ID by the
                      real US Social Security Administration....
                      In the second complaint calls are originating from the toll
                      free number of DirecTV (AT&T). Callers falsely claim to
                      be AT&T/DirecTV technical reps and social engineer
                      remote access to our customer’s computers in order to
                      make fraudulent wire transfers from online banking
                      applications....
                      Could you provide the names and contact numbers of the
                      parties that sent these calls to your network.
         54.    Upon information and belief, AT&T sent similar warning notices about SSA

  imposter calls to Defendants Kaen and Global Voicecom in February 2019 and May 2019.

         55.    Upon information and belief, another VoiP carrier that received call traffic from

  Defendants, Peerless Network, Inc., sent even more warning notices and inquiries to Defendants.

  For example, Peerless Network sent a warning notice about spoofed calls in September 2018 with

  a request that Defendants investigate and “take the appropriate action.” Peerless Network sent

  approximately 12 of these warning notices between September 2018 and March 2019.

         56.    Upon information and belief, not only have other telecommunications companies

  provided warnings and notices to Defendants as a result of tracebacks, but a leading industry

  trade group, USTelecom, has done the same. For example, USTelecom traced back an August 19,

  2019 robocall that originated from India and came through Defendant Global Voicecom as the


                                                   23
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 180 of 212 PageID #: 525

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  gateway carrier. The robocall was also routed through Defendant KAT Telecom. This robocall

  stated that there was “suspicious activity” associated with the individual’s social security number.

  USTelecom provided the following warning notice in its correspondence to Defendant Global

  Voicecom on August 27, 2019:

                      Captured recordings suggest these calls are perpetrating a
                      SERIOUS FRAUD. Caller is impersonating a federal
                      official. Automated voice claims suspicious activity on
                      your social security number; press 1. Calls are from
                      apparently random 8XX numbers or other geographic
                      numbers. Call volume estimated at over a million per day.
                      Because Caller-ID changes with each call, blocking the
                      ANI is not effective.
         57.     Upon information and belief, blocking specific telephone numbers is an ineffective

  means to stop fraudsters who are willing- and have the ready ability-to spoof any number as the

  caller ID number for their fraudulent robocalls. For example, in January and February 2019,

  Defendants transmitted fraudulent robocalls spoofing 911, 1911, and 11911. Nevertheless, if the

  Defendants responded at all to these notices and warnings from other telecommunications-industry

  actors, they routinely responded that the “offending” number had been blocked, as though the

  spoofed telephone number and not the caller were responsible for the fraud.

         58.     Upon information and belief, similarly, USTelecom traced an October 3, 2019

  robocall to Defendant Global Voicecom as the gateway carrier. This robocall also originated from

  India. USTelecom provided the following warning notice in its October 11, 2019 correspondence

  to Defendant Global Voicecom:

                      Captured recordings suggest these calls are perpetrating a
                      SERIOUS FRAUD. Calls placed from specific numbers
                      obtained by scammers, using an automated voice to


                                                    24
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 181 of 212 PageID #: 526

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

                       inform called party that they are in trouble with IRS and
                       will be arrested. Called party is instructed to call back to
                       speak to an agent. .. We are using traceback to try to find
                       the source(s) of the millions of outbound calls that are
                       being made to initiate the scam.
         59.     Upon information and belief, USTelecom’s records indicate that this robocall was

  transcribed in part as follows:

                       This call is from Federal Tax and audit division of internal
                       revenue services. This message is intended to contact you
                       regarding an enforcement action executed by the US
                       treasury intending your serious attention. Ignoring this
                       will be an intentional second attempt to avoid initial
                       appearance before a magistrate judge or a grand jury for
                       federal criminal offense. This is a final attempt to reach
                       you to resolve this issue immediately and to speak to a
                       federal agent to call us back on 510-[XXX]-[XXXX]. I
                       repeat 510-[XXX]-[XXXX].
         60.     Upon information and belief, USTelecom identified Defendants as the gateway

  carrier for foreign fraudulent robocalls on at least eighteen other occasions in the latter half of 2019

  alone, each time providing similar warning notices about the nature of the scam robocalls.

  USTelecom’s records indicate that on nearly all of these 2019 tracebacks, the scam robocalls came

  from the same company in India.

         20.61. Upon information and belief, Defendants transmitted another group of fraudulent

  robocalls thatꞏ spoofed the phone number for a foreign government consulate in New York, New

  York. These calls conveyed foreign-language messages about problems with the individual’s

  immigration status or passport. Like with SSA imposter robocalls and other U.S. government-

  imposter scams, individuals who returned the calls to the consulate imposters were told lies

  intended to frighten them and make them think there are imminent consequences for involvement

                                                    25
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 182 of 212 PageID #: 527

  Normal formatting       = text present in both pleadings;
  Underlined              = text present in Zeitlin complaint but not in government action
  Crossed out             = text present in government action but not in Zeitlin complaint

  in criminal activity, and that funds must be transferred to the fraudsters to resolve the matters. Like

  with the SSA imposter scams, once the fraudsters are convinced they have extorted as much money

  as possible, they drop all contact with the victim. In 2018, the FCC traced this consulate imposter

  scam back to Kaen and IP Dish, who informed the FCC that the calls came from a Hong Kong

  entity that was making tens of thousands of calls per day. The FTC’s Consumer Sentinel database

  reflects more than 1,000 complaints related to the spoofed phone number of the consulate. These

  complaints relate hundreds of thousands of dollars in victim losses. Defendants continue to

  conduct business of Defendants' customers with this Hong Kong entity more than a year later.

         62.        Upon information and belief, despite these notices and numerous others,

  Defendants continue to pass fraudulent robocalls into the U.S. telephone system to millions of

  U.S. telephones every day.


               B.       Defendants Provide Return-Calling and Toll-Free
                        Services for Robocall Schemes
         63.        Upon information and belief, not only do Defendants knowingly pass fraudulent

  robocalls by the millions into the U.S. telephone system, but they also provide return-calling

  services to fraudsters so that potential victims can call them back. These toll-free and direct-

  inward-dial (“DID”) telephone numbers and related services are provided in the robocall message

  as call-back numbers, and appear to be U.S. telephone numbers and thus enable fraudsters to

  further deceive individuals about the robocall’s origin and the identities and locations of the

  fraudsters at the other end of the call. In reality, what appears to the individual to be a U.S.

  telephone number is actually a telephone number that Defendants register to an internet address

  designated by the foreign fraudsters. Thus, the DID and toll-free numbers can be used to ring

  telephones anywhere in the world.


                                                     26
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 183 of 212 PageID #: 528

  Normal formatting       = text present in both pleadings;
  Underlined              = text present in Zeitlin complaint but not in government action
  Crossed out             = text present in government action but not in Zeitlin complaint

         64.        Upon information and belief, while DID and toll-free numbers used for return-

  calling purposes cannot be “spoofed” like outgoing robocalls, the use of a U.S. DID or toll-free

  number in Defendants’ robocalls schemes serves much the same purpose as spoofing-deception.

  The DID and toll-free services provided by Defendants use VoiP technology to direct potential

  victims’ return calls from the United States to the foreign fraudsters’ call centers. The Defendants

  have knowingly provided hundreds of these DID and toll-free numbers and associated calling

  services to foreign robocall fraudsters.

               1.       DID Numbers Used to Further Robocalling Fraud Schemes
         65.        Upon information and belief, like telephone numbers used to make U.S.-bound

  robocalls, DID numbers can be traced to identify their providers and users. This process was used

  to identify DID numbers provided by the Defendants for use in the fraudulent robocall schemes.

  For example, records obtained from one U.S. company demonstrate that it assigned 902 DID

  telephone numbers to Defendant Global Voicecom. Approximately 55% of these DID telephone

  numbers are associated with more than 28,000 complaints in the FTC’s Consumer Sentinel

  database. One of the 902 DID telephone numbers appeared in a robocall sent to millions of U.S.

  telephones in early 2019:

                        Hello this call is from Department of Social Security
                        Administration the reason you have received this phone
                        call from our department is to inform you that there is a
                        legal enforcement actions filed on your social security
                        number for fraudulent activities so when you get this
                        message kindly call back at the earliest possible on our
                        number before we begin with the legal proceedings that is
                        619-[:XXX]-[XXXX] I repeat 619-[:XXX]-[:XXXX]
                        thank you.
         66.        Upon information and belief, at the time of the robocalls, this DID telephone


                                                     27
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 184 of 212 PageID #: 529

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  number was assigned to Defendant Global Voicecom, which used that DID telephone number to

  provide return-calling services to the overseas fraudsters. Individuals who return calls like these

  put themselves in a pool of likely victims, insofar as the individuals self-select through belief that

  the message was sufficiently credible to warrant a return call. Upon returning the call to 619-

  [:XXX]-[:XXXX], individuals were told that they were speaking to SSA agents, who offered to

  resolve the purported problems that prompted the call by way of immediate payment of funds. In

  reality, the person speaking to the individual was a fraudster, unaffiliated with the U.S.

  government.

         67.     Upon information and belief, beginning as early as September 2017 and continuing

  through the present, the U.S. company that assigned these 902 DID numbers to Defendants

  provided numerous warning notices about how the numbers were being used to perpetrate fraud.

  For example, that company provided the following warning notice to Defendant Global Voicecom

  on September 13,2017 and included the substance of several complaints about fraud:

                      The DID: 847[XXXXX:XX] which we show assigned to
                      you, is being used for fraudulent purposes. The US
                      Treasury Department has provided us with a few
                      complaints which are listed below. Because of the nature
                      of the complaints, we have disabled this number on our
                      network.
                      I received a call from 484-[:XXX]-[:XXXX] claiming that
                      I was a subject of Treasury Fraud. [T]hey said to call back
                      at 847-[:X:XX]-[:XXXX]. The call was received on
                      Friday September 8th at 4 pm. I live in Philadelphia, in the
                      EST zone. They claimed I would be sued if I did not call
                      back.
                      I received a voicemail message with an automated
                      recording claiming to be from the US Dept. of Treasury


                                                    28
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 185 of 212 PageID #: 530

  Normal formatting     = text present in both pleadings;
  Underlined            = text present in Zeitlin complaint but not in government action
  Crossed out           = text present in government action but not in Zeitlin complaint

                      regarding tax fraud in my name. The call back number was
                      847-[XXX]-[:XXXX]. No one answered the return call. I
                      recently submitted via mail my 3rd installment of2017
                      taxes, so I hope nothing has gone wrong in the process of
                      receiving my payment. Is this a known scam number?
                      Thank you.
         68.    Upon information and belief, the voice message states (Pre-recorded): “Treasury

  my badge number is 4874. The nature and purpose of this call is regarding an enforcement action

  which has been executed by the [U.S.] treasury department regarding tax fraud against your name.

  Ignoring this would be an intentional attempt to avoid initial appearance before the majesty does

  or exempt or enforce criminal offence. Before this matter goes to federal claim, court house, or

  before you get arrested. Kindly call us back as soon as possible. The number to reach us is 847-

  [X:XX]-[:XXXX], let me repeat the number 847-[X:XX]-[:XXXX]. Hope to hear from you soon

  before the charges are pressed against you. Thank you.”

         69.    Upon information and belief, through the course of the ensuing years, Defendants

  continued to receive numerous similar warning notices about DID numbers and related services

  they provide. Defendants effectively ignored the warnings and never terminated the fraudsters’

  access to DID numbers for return calls.

         70.    Upon information and belief, in the course of a Government investigation, SSA

  OIG agents obtained from Global Voicecom call records for seven of the 902 DID numbers

  assigned to Defendant Global Voicecom that are associated with SSA imposter robocalls.

  According to Defendants’ own records, Defendants provided these seven DID numbers to the same

  Indian entity that Defendant Global Voicecom identified to USTelecom as the gateway carrier for

  numerous government imposter scam robocalls.

         71.    Upon information and belief, these DID call records reveal that more than 10

                                                   29
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 186 of 212 PageID #: 531

  Normal formatting        = text present in both pleadings;
  Underlined               = text present in Zeitlin complaint but not in government action
  Crossed out              = text present in government action but not in Zeitlin complaint

  million calls were placed in 2019 from more than 4.5 million unique phone numbers to the 902

  DID numbers assigned to Defendant Global Voicecom. More than 240,000 of these calls were

  from area codes for the Eastern District of NewYork.

               2.       Toll-Free Numbers Used to Further Robocalling Fraud Schemes
         72.        Upon information and belief, records from the FTC demonstrate that Defendants

  Global Voicecom and Jon Kaen are associated with more than 1000 October 2019 SSA-imposter

  robocalls to the FTC’s offices. These robocalls appeared to originate from a toll-free telephone

  number. Toll-free numbers work in a manner similar to DID numbers, but are structured differently

  by the FCC and telecommunications industry. Somos, Inc. is the FCC-designated national

  administrator of the U.S. toll-free calling system. Among other functions within the industry,

  Somos registers “responsible organizations” that are authorized to provide toll-free numbers to

  their customers and to register those numbers in the national registry that the industry uses to direct

  toll-free telephone traffic. On October 23 and 24, 2019, the FTC’s offices received approximately

  1,000 robocalls with the following recording:

                        ...social security on an immediate basis as your social has
                        been found some suspicious for committing fraudulent
                        activities across the United State. Before we go ahead and
                        suspend your social security permanently, we want you to
                        call us back on our department toll free number at 877-
                        [XXX]-[XXXX]. I repeat 8-877- [:XXX]• [XXXX]. Do
                        not disregard this message, and call us back as soon as
                        possible. Thank you.
         73.        Upon information and belief, the toll-free 877 number appeared on the FTC’s caller

  ID as well as in the actual robocall message as the return-call number. On October 24, 2019, an

  FTC investigator contacted Somos to determine which responsible organization was associated

  with that toll-free number, which Somos duly provided. The FTC investigator then contacted that

                                                      30
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 187 of 212 PageID #: 532

  Normal formatting     = text present in both pleadings;
  Underlined            = text present in Zeitlin complaint but not in government action
  Crossed out           = text present in government action but not in Zeitlin complaint

  responsible organization, who informed the investigator that the number was assigned to

  Defendants Global Voicecom and Jon Kaen.

         74.     Upon information and belief, that responsible organization provided numerous

  notices to Defendants concerning the toll-free numbers assigned to Global Voicecom and how they

  were being used to facilitate robocalling fraud, doing so 37 times between March 2019 and October

  2019. For example, on April 8, 2019, the responsible organization emailed Defendant Global

  Voicecom: “We received a scam complaint on the number 888-[:XXX]-[:XXXX] and were asked

  to disconnect it. We dialed this number and found it was someone impersonating Microsoft, and

  is still connected.” Similarly, on June 11, 2019, the responsible organization emailed Defendant

  Global Voicecom: “Please know that we have rec[ei]ved a serious complaint on TFN 888-[:XXX]-

  [:XXXX], which we see i[s] assigned to your account. This number was reported as a part of

  an “Amazon Customer Support Scam.” On August 26, 2019, the responsible organization emailed

  Defendant Global Voicecom: “Please note that we have received reports that 877-[XxX]-[XXXX]

  is being used to spoof Bank of America. Can you please look into this, inform us of your results

  and take action if necessary?” To each of the dozens of notices, Defendants responded to the effect

  that the “offending” number has been blocked, as if the spoofed telephone number and not the

  caller were committing fraud, but never that they terminated the sources of the fraudulent

  robocalls.

         72.75. The FTC’s Consumer Sentinel reflects more than 1,400 complaints associated with

  the toll-free numbers assigned to Defendant Global Voicecom.

         73.76. Upon information and belief, not only do Defendants knowingly pass fraudulent

  robocalls by the millions into the U.S. telephone system, but they also provide return-calling



                                                   31
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 188 of 212 PageID #: 533

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  services to fraudsters so that potential victims can call them back. These toll-free telephone

  numbers and related services are provided in the robocall message as call-back numbers, and

  appear to be U.S. telephone numbers and thus enable fraudsters to further deceive individuals

  about the robocall’s origin and the identities and locations of the fraudsters at the other end of the

  call. In reality, what appears to the individual to be a U.S. telephone number is just a telephone

  number that Defendants register to an internet address designated by the fraudsters. Thus, the toll-

  free numbers can be used to ring telephones anywhere in the world.

         21.77. WhileUpon information and belief, while toll-free numbers used for return-calling

  purposes cannot be “spoofed” like outgoing robocalls, the use of a U.S. toll-free number in

  Defendants’ robocalls schemes serves much the same purpose as spoofing--deception. The toll-

  free services provided by Defendants use VoiP technology to direct potential victims’ return calls

  from the United States to the foreign fraudsters’ call centers. The Defendants have knowingly

  provided toll-free numbers and associated calling services to foreign robocall fraudsters.

         22.78. AllUpon information and belief, all toll-free numbers in the United States are

  administered by Somos, Inc., a company designated by the Federal Communications Commission

  (“FCC”) as the national administrator of the U.S. toll-free calling system and its database. Among

  other functions within the industry, Somos registers “Responsible Organizations,” that are

  authorized to provide toll free numbers to their customers and to register those numbers in the

  national registry that the industry uses to direct toll-free telephone traffic. Defendants obtain toll-

  free numbers on behalf of their customers from one or more Responsible Organizations.

         2.79.   Upon information and belief, on July 31, 2019, an employee of a Responsible

  Organization sent the message below to Nicholas Palumbo via his @tollfreedeals.com email



                                                    32
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 189 of 212 PageID #: 534

  Normal formatting     = text present in both pleadings;
  Underlined            = text present in Zeitlin complaint but not in government action
  Crossed out           = text present in government action but not in Zeitlin complaint

  address:

                      Hello,
                      We received a call yesterday (at 6 pm) that we didn’t
                      answer. Calling Number:+844[XXXXXXX] Requesting
                      to call back: 844-[XX:X:]-[XXXX] Please see the
                      attached audio and screenshot of the voicemail transcript.
                      Shut down this user immediately as it was associated with
                      the customer account of [TollFreeDeals customer]. These
                      types of scam calls are prohibited from our network and
                      further fiꞏaudulent calls from the same customer account
                      will result in termination of said customer account. The
                      number of 844-[XX:X:]-[X:X:XX] has been removed
                      from your account in order to protect the integrity of our
                      network.
  80.    TheUpon information and belief, the attached audio file of a voicemail message stated:

                      tomorrow $399.99 is going to be deducted from your
                      account for the remainder of your computer services. If
                      you want to cancel the subscription, please press 1 to talk
                      to our cancellation officer. Or you can call us back on our
                      help line number l-844-[XX:X:]-[XX:X:X]. I’ll repeat the
                      help line number 1-844-[XX:X:]- [XXXX]. Thank you.
         23.81. Upon information and belief, over the course of the next two weeks, employees of

  the Responsible Organization sent an additional six emails to Nicholas Palumbo, notifying him

  that the Responsible Organization was removing eight additional toll-free numbers from the

  accounts of two TollFreeDeals customers, because those numbers had been shown to be used in

  Tech Support impersonation scams and scams impersonating Amazon customer service. In

  response to each email, Nicholas Palumbo responded simply that he had let the customer of

  TollFreeDeals know.

         82.    OnUpon information and belief, on August 12, 2019, an employee of the



                                                   33
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 190 of 212 PageID #: 535

  Normal formatting       = text present in both pleadings;
  Underlined              = text present in Zeitlin complaint but not in government action
  Crossed out             = text present in government action but not in Zeitlin complaint

  Responsible Organization emailed Nicholas Palumbo and stated:

                       Good afternoon Nick,
                       I wanted to reach out to inform you that we have disabled
                       the account of [TollFreeDeals customer] due to fraudulent
                       complaints. Unfmiunately, we do get a lot of complaints
                       about customers under your reseller account. Our first line
                       of defense when issues like arise we deactivate the
                       customer’s account. I am informing you that if we do
                       receive any additional complaints about any of your other
                       customers under your re-seller account, we will be forced
                       to deactivate your account.
          83.     Upon information and belief, Nicholas Palumbo responded “I let him know,” then

  responded further, “I will be porting clients over[.] Can’t take that chance.” In the

  telecommunications industry, to “port a number” means to move an existing phone number from

  one provider to another. In effect, Nicholas Palumbo was stating that he planned to take the toll-

  free numbers registered to his customers through the Responsible Organization who had warned

  him about fraudulent calls, and move those same numbers to another provider on behalf of his

  customers.

                                             Harm to Victims
          24.84. Upon information and belief, Defendants’ fraudulent schemes have caused

  substantial harm to numerous victims throughout the United States, including many victims

  located in the Eastern District of New York. It is estimated that Defendants and their foreign co-

  conspirators defrauded victims out of millions of dollars per year through fraudulent robocalls and

  return-calling services. If allowed to continue, these losses will continue to rise and result in further

  harm to victims.

          25.85. In addition to the massive cumulative effect of these fraud schemes on U.S. victims


                                                     34
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 191 of 212 PageID #: 536

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  throughout the United States, the harm can be devastating to individual victims. Victims have

  faced terrifying threats from fraudsters impersonating government officials and have lost

  substantial sums of money.

          26.86. Defendants’ fraudulent schemes are ongoing and wide-ranging. Absent injunctive

  relief by this Court, the Defendants will continue to cause injury to victims in this District and

  throughout the United States, and the victims’ losses will continue to mount.


                                          Government Action
          87.     The Government has filed two actions on these facts, USA v. Palumbo, et al.,

  EDNY case no. 20-cv-473, and USA v. Kahen, et al., EDNY case no. 20-474.

                          AS AND FOR A FIRST CLAIM FOR RELIEF

          88.     Plaintiff repeats and re-alleges each of the foregoing allegations with the same force

  and effect as if more fully set forth herein.

          89.     The plaintiff, and each member of the proposed plaintiff class, has received

  numerous robocalls which, upon information and belief, were carried, processed, connected,

  placed, routed, and/or facilitated by the defendants and/or the agents, servants, employees, and

  related entities.

          90.     By their conduct, Defendants have violated the Telephone Consumer Protection

  Act (“TCPA”), 47 U.S.C. § 227.

          91.     The depth and breadth of Defendants’ violation of the TCPA is astonishing, as it

  continued for years, involved hundreds of millions of calls, and continued despite multiple

  complaints, inquiries, and warnings, and thus could only have been deliberate conduct.

          92.     Defendants disregarded all laws and regulations, ignored do-not-call lists, and acted


                                                    35
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 192 of 212 PageID #: 537

  Normal formatting      = text present in both pleadings;
  Underlined             = text present in Zeitlin complaint but not in government action
  Crossed out            = text present in government action but not in Zeitlin complaint

  with complete lawlessness.

           93.   Pursuant to the TCPA, Plaintiff, and each member of the plaintiff class, may

  recover the greater of actual damages or $500, and the Court may, in its discretion, increase the

  amount of the award up to three times that amount.

           94.   The defendants are jointly and severally liable.

           95.   By reason of the foregoing, Plaintiff, and each member of the plaintiff class, is

  entitled to recover the full extent of his damages, in an amount to be determined by the jury at trial.


                                     JURY TRIAL DEMANDED
           96.   Plaintiff demands a trial by jury of all issues triable to a jury.

           WHEREFORE, the plaintiff demands judgment against the defendants in the amounts and

  for the relief requested herein, plus attorney’s fees to the extent permitted by law.



  Dated:     Brooklyn, New York
             January 29, 2020
                                                 Yours,

                                                 THE BERKMAN LAW OFFICE, LLC
                                                 Attorneys for the plaintiff


                                                 by:
                                                       Robert J. Tolchin

                                                 111 Livingston Street, Suite 1928
                                                 Brooklyn, New York 11201
                                                 (718) 855-3627




                                                    36
Case 1:20-cv-00510-BMC Document 37-2 Filed 07/13/20 Page 193 of 212 PageID #: 538




                          EXHIBIT 5
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       37-2 38Filed
                           Document           07/13/20
                                           Filed 02/26/20Page 194
                                                           Page 1 of
                                                                  of 212 PageID#:#:460
                                                                     17 PageID      539



  UNITES STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   UNITED STATES OF AMERICA,

                                  Plaintiff,
                                                                  Case No.: 1:20-cv-00473-EK-RLM
                           -against-

   NICHOLAS PALUMBO, NATASHA PALUMBO,
   ECOMMERCE NATIONAL, LLC d/b/a/
   Tollfreedeals.com and SIP RETAIL d/b/a sipretail.com,

                                  Defendants.


                          DECLARATION OF NICHOLAS PALUMBO

                 NICHOLAS PALUMBO, under penalty of perjury, declares as follows:

                 1.      I am a citizen of the State of Arizona with a home address in Paradise

  Valley, Arizona. I live here with my wife, Natasha Palumbo.

                 2.      I am the President of Ecommerce National, LLC d/b/a/ Tollfreedeals.com

  (“Ecommerce”). I am a defendant in this action, as is my wife, who is the CEO of Sip Retail

  d/b/a sipretail.com.

     I.      Personal History

                 3.      I was born in 1981 in Buffalo, NY. I am 38 years old. Throughout my life,

  I have been a self-starter and entrepreneur. My first job was at a landscaping company as a

  laborer in approximately 1999, this was summer employment in between schooling, after doing

  this for a few summers I started my own landscaping company one of the summers in between

  school semesters. I had one main client that ran into financial issues about the same time I went

  back to college, so the business ended at that time.

                 4.      In 1999 I co-developed paintball informational website A-1Paintball.com.

  At the time we were trying to monetize the website via advertising. Ultimately a few years later
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       37-2 38Filed
                           Document           07/13/20
                                           Filed 02/26/20Page 195
                                                           Page 2 of
                                                                  of 212 PageID#:#:461
                                                                     17 PageID      540



  we decided to monetize the website via an online store front. We created the first version of A-

  1PaintballStore.com in 2002. It specialized in drop shipping paintball supplies to customers

  (drop shipping is business method where the retailer has no inventory and sends the products to

  the consumer directly from the warehouse supplier). The store sites were heavily constructed

  while I attended St. John Fisher College in Rochester, NY. In 2004 the store website was re-

  developed to be more efficient and database driven. At this time, we scaled the site to about

  35,000 products. We did a major takeover in about 2007 of PaintballAdrenaline.com. This was

  a competitor of ours and we were able to streamline the operations with our ease of use order

  management system we created. I owned and operated this business until about 2008 when we

  sold the assets (primarily domain names).

                 5.     I also have a self-taught background in internet marketing; for instance, I

  owned Shop4FishOil.com a website selling high grade supplements such as Dr. Sears fish oil.

  We created about 30 domain names over the years including GreenCoreFunding.com,

  ResidualAid.com, ManagementCosultingPro.com. In approximately 2011, I developed a custom

  CRM (customer relations management) software that helped me manage over 200 active leads at

  various stages of the telecommunications business single handedly.

                 6.     After I moved to Arizona in 2009, I went to work for a company called

  RazorGator.com, an online ticket sales company located in Phoenix, AZ. I was their online

  marketing manager until the company went through a downsizing about 6 months into my

  employment.

                 7.     In 2003, I first started to work in the telecommunications industry. I was

  selling mainly toll free numbers to businesses for a Las Vegas phone company named

  VersaPlanet. The CEO also taught me a lot about the wholesale communications business where

  we would introduce two intermediary carriers who were looking to find a partner to transfer calls

                                                 -2-
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       37-2 38Filed
                           Document           07/13/20
                                           Filed 02/26/20Page 196
                                                           Page 3 of
                                                                  of 212 PageID#:#:462
                                                                     17 PageID      541



  to or from. If a deal was reached, I received a commission per deal in a residual basis. After

  some setbacks, in 2003 I left the telecom industry for a few years and then returned in

  approximately 2010 where I started doing more brokering with the intermediary carriers.

                  8.      I have never been charged with a crime. I have never been convicted of a

  crime. I have had a some very few parking and speeding tickets. There are no demerit points on

  my driving license.

                  9.      In 2016, I married my wife, Natasha Palumbo. We have three children,

  two from Natasha’s previous relationship and one three-year old daughter.

                  10.     In 2016, I started my own intermediary carrier, Ecommerce. By

  intermediary carrier, I mean a telecommunications carrier that does business only with other

  carriers, not directly with callers or recipients of calls.

                  11.     Sip Retail was incorporated as a sister company to Ecommerce. Both

  companies use the same equipment though they have separate FCC licenses. Like Ecommerce,

  Sip Retail is an intermediary carrier. This means it channels all calls carried over its platform to

  other intermediate carriers and does not do business directly with callers or recipients of calls.

      II.     Ecommerce and the VOIP Industry and Technology

                  A. About the industry.

                  12.     Since internet connections became fast enough to connect audio – around

  the 2000s – and broadband connections became affordable, the “Voice over Internet Protocol”,

  or “VOIP” technology started to take root. This technology changed the telecommunications

  industry, primarily by allowing smaller players to compete with large common carriers such as

  AT&T. This resulted in better technological solutions for the customers and more competition.

  The barrier to entry were drastically lowered; it is possible to set up a basic intermediary carrier

  with around $10,000 in initial investment.

                                                     -3-
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       37-2 38Filed
                           Document           07/13/20
                                           Filed 02/26/20Page 197
                                                           Page 4 of
                                                                  of 212 PageID#:#:463
                                                                     17 PageID      542



                   13.    Such a carrier, known as “intermediary carriers” or “wholesale carriers”

  do not themselves place calls – they connect other people’s calls over the Internet. There are

  thousands of intermediary carriers that operate in the U.S. alone and even more overseas.

                   14.    VOIP Calls are routinely routed through multiple carriers before they

  reach their destination; a single call may go through more than a dozen carriers before it is

  connected. It is extremely rare for an originator – the person who makes the call – to be

  connected to the recipient – the person who receives the call – by only one carrier. This multi-

  tiered web of linked intermediary carriers is normal and ensures competition for low connection

  fees.

                   15.    The system works as follows: intermediary carrier A is paid money from

  intermediary carrier B to connect a call coming from carrier B through carrier A’s system. Here,

  carrier B is carrier A’s “client,” carrier A is carrier B’s vendor. If the call travels the other way –

  i.e. if carrier A wants to route a call through carrier B’s system – then the terms are reversed and

  the money flows in the other direction. It is normal for carriers to be both vendors to and clients

  to each other.

                   B. Types of Calls in the Industry

                   16.    The current case brought by the United States focuses on automated

  telephone calls commonly referred to as “robocalls.” There are numerous legitimate uses of

  robocalls. For example, the Telephone Consumer Protection Act (“TCPA”), a law directed at

  countering fraudulent robocalls, contains an explicit exception for robocalls made to collect

  debts. Such calls are legal. In addition, many companies use robocalls to give reminders to their

  customers. For example, pharmacies use robocalls to alert clients when their medication is ready

  for pickup; doctors’ offices use robocalls to remind patients when their appointments are; law

  offices use robocalls to reach out to potential class members in class-action lawsuits; the

                                                    -4-
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       37-2 38Filed
                           Document           07/13/20
                                           Filed 02/26/20Page 198
                                                           Page 5 of
                                                                  of 212 PageID#:#:464
                                                                     17 PageID      543



  government uses them to distribute school closing announcements; utility companies notify

  customers of service interruptions. This is especially useful with older consumers who are not

  well-versed with text messaging and email.

                 17.     Call centers located abroad place calls into the U.S. Call centers have

  many legitimate uses in the modern industry. For example, a call center may engage in direct

  sales, which is a legal use of the telephone network. In addition, many companies when offering

  technological or services support have opted to use call centers abroad. While previously a

  consumer would have to call the customer support line and wait for a representative to become

  available, frequently companies (including Amazon) will let the customer “book” a call online

  and call the customer once a representative becomes available to avoid wasting the customer’s

  time on the phone. In addition, political and other polling enterprises use call centers to ask

  individuals whom they would vote for. Political polls are labor intensive, and it is unsurprising

  that the political rating companies have long ago outsourced their call centers to locations outside

  the U.S.

                 18.     Frequently, robocalls and call center traffic is mixed. A call may start with

  a prerecorded offer or reminder followed by the words “to be connected with an operator, press

  1.”

                 19.     All of these calls, both robocalls and call center calls, often result in very

  short calls. This may be because the reminder about one’s prescriptions only takes a few

  seconds; or it may be because recipients do not want to talk to a direct sales caller or give their

  opinion on politics.

                 20.     Many intermediary carriers also provide toll-free numbers to their clients.

  This is legal and normal in the VOIP industry. Toll-free calls are beneficial in numerous

  contexts, including as an inducement to response in direct marketing.

                                                   -5-
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       37-2 38Filed
                           Document           07/13/20
                                           Filed 02/26/20Page 199
                                                           Page 6 of
                                                                  of 212 PageID#:#:465
                                                                     17 PageID      544



                  C. Fraudulent Calls and How They Are Dealt With

                  21.     Naturally, all of these – robocalls, call center traffic and mixed

  robocalls/call centers – can be exploited by con-artists and thieves. Robocalls can be used to

  defraud and deceive. Unfortunately, an intermediary carrier cannot distinguish between

  fraudulent and legitimate calls as they pass through their system.

                  22.     Due to this industry structure, intermediary carriers like Ecommerce do

  not have contact with the original callers or the eventual recipients of calls. Usually a call

  originates many clients prior and is picked up many vendors later. The carriers do not know the

  content of the calls.

                  23.     The system that Ecommerce and Sip Retail employ only reads the signal-

  level information, i.e. the meta-data of a call. This includes the call number (real or spoofed), the

  duration, the carrier it arrives from, etc. Our system – like most systems in the industry – does

  not include the actual transmission of the data packets of the call, i.e. the spoken words on the

  call. Put differently, even if we wanted to, we could not listen to individual calls. Any carrier that

  had the ability to listen to calls and did so would violate numerous privacy laws. In short, there is

  no way for a carrier to know what’s in a call.

                  24.     To stop fraudulent calls, carriers must rely on the complaints system. Such

  complaints are received from three sources: Common carriers (such as AT&T) and other

  intermediary carriers, USTelecom (a nonprofit trade and lobbying association for the U.S.

  broadband and communications industry) and Somos (a company designated by the Federal

  Communications Commission ("FCC") as the national administrator of the U.S. toll-free calling

  system and its database).

                  25.     Once an intermediary carrier receives a complaint, it can and must review

  the phone number associated with the complaint. It must then alert the client from which it

                                                    -6-
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       37-2 38Filed
                           Document           07/13/20
                                           Filed 02/26/20Page 200
                                                           Page 7 of
                                                                  of 212 PageID#:#:466
                                                                     17 PageID      545



  received that call on that line; it will usually also block that number. The alert to the client

  operates as a follow-up complaint; the client will do the same thing on its network. This way the

  complaint and the problematic call can be traced to its source, where the fraudulent originator

  can be blocked. To the best of my recollection, that is what I did every time Ecommerce received

  a complaint. 1

                   26.      It would make no sense to block all calls from a client upon receipt of a

  complaint relating to one number from that client. That approach would be both over- and under-

  inclusive. It would be underinclusive because it would be pointless – the client (another carrier

  who would not be aware of the bad calls on its system) could simply route the calls through a

  different intermediary carrier. The approach is overinclusive, because it would take only a few

  hundred complaints to have all intermediary carriers block each other, essentially preventing any

  calls from being connected. There is no guideline, regulation, best practice, handbook, or

  industry standard that requires that an intermediary carrier must shut down an entire client when

  it receives a complaint about some of its numbers.

                   27.      I have reviewed the USTelecom Industry Traceback Group Handbook on

  “Policies and Procedures” dated January 2020. This handbook was apparently published after

  this case started; I had not received a copy before. I received a link to the online publication of

  the handbook from a friend in the industry. The handbook prescribes exactly the methods

  outlined above – that carriers need to cooperate to trace the source of a fraudulent call once they

  are alerted through a complaint. The handbook does not require carriers to block other carriers.

                   28.      The handbook also defines a “Non-Cooperative Voice Service Provider”

  as a “voice service provider that does not follow the best practices contained herein (pages 8-11)


  1
    In fact, after this action commenced and TRO was in place, I terminated the account of one client as required by
  the TRO. The client emailed me and wanted to know the phone number that had caused the problem so that the issue
  could be addressed on the client end as well. A copy of that email exchange is annexed hereto as Exhibit 1.
                                                         -7-
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       37-2 38Filed
                           Document           07/13/20
                                           Filed 02/26/20Page 201
                                                           Page 8 of
                                                                  of 212 PageID#:#:467
                                                                     17 PageID      546



  and does not cooperate with Cooperative Voice Service Provider(s) or USTelecom on

  Tracebacks of Suspicious Traffic.” The handbook further states that Non-Cooperative Voice

  Service Provider will receive warnings that they are being labelled “non-cooperative.” I never

  received such a warning. The handbook is Exhibit 3 to the declaration of John Dalrymple.

                 29.     The Government complaint makes reference to calls purporting to operate

  from “911.” This happened, and as soon as we received notification that some calls purported to

  originate from 911, we blocked all such calls in May 2016. Thereafter the block expired, we

  extended it for as long as possible, which was until 2099.

                 D. About Defendants’ Switch

                 30.     As states above, we have no means to monitor whether a call that passes

  through our platform is a robocall, or a call center call, or a personal or business call.

                 31.     The system that we use is entirely online; it is a SAAS (“software as a

  service”) model. The platform we use is called SipNavigator. We lease the software and access

  to the platform. The cost of leasing SipNavigator is variable and decreases with the amounts of

  calls connected. At our peak, we had 38,000 phone lines, which cost $0.80 per month per line per

  month. The entire system, software and hardware together, is known as a “switch”.

                 32.     Our customers include small and medium-sized intermediary carriers.

  None of our customers are call originators, i.e. none of them are call centers or consumer

  members the public. The following list is a representative sample of our clients and vendors.

             a. Yodel Voice, a large, well-established and reputable intermediary carrier in

                 California.

             b. Blue Tone Communications, a Rochester, NY-based intermediary carrier. Blue

                 Tone also develops VOIP technology and software for other carriers.



                                                    -8-
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       37-2 38Filed
                           Document           07/13/20
                                           Filed 02/26/20Page 202
                                                           Page 9 of
                                                                  of 212 PageID#:#:468
                                                                     17 PageID      547



             c. Talkie Fiber, a carrier that specializes in connecting home users and business

                 users with high speed internet. They are currently laying glass fiber cables in the

                 Maryland area.

             d. TouchTone Communications, a carrier based out of Whippany, NJ. This is a

                 privately-owned facilities-based, full service telecommunications carrier and

                 reseller.

             e. Modok Telecom, based in California. This carrier specializes in working with

                 small business and enterprise scale companies.

             f. MashTelecom, which operates out of Montreal, Quebec, Canada.

             g. XenCall, which operates out of Vancouver, BC, Canada.

                 33.     In addition, Ecommerce is an eco-friendly company. As shown on our

  website, we have focused on water and energy sustainability to conserve water and electricity. I

  have always been an environmentalist and protecting the environment is a passion of mine.

                 E. Complaints

                 34.     The Government claims there were “numerous complaints, inquiries, and

  warnings regarding fraudulent robocalls that Defendants received…” (Compl. ¶ 30). However,

  the evidence of such complaints is particularized, and the Government nowhere asserts that we

  ignored any complaint. The Government relies on the following isolated instances:

                 35.     May 2017, AT&T notification (Compl. ¶ 31, Ralston Decl. ¶ 39). The

  Government admits that we blocked the relevant numbers over which complaints had been

  received. The Government argues that “[b]locking specific numbers is an ineffective means to

  stop fraudsters” (Compl. ¶ 31), but it does not allege that this opinion was communicated to us at

  the time or that it is an accepted industry view – neither is true. In addition, we did more than just

  block the number; we also notified the client, which is the standard in the industry. As a result,

                                                   -9-
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        37-238Filed
                           Document          07/13/20
                                         Filed 02/26/20Page
                                                        Page203
                                                              10ofof212 PageID #:
                                                                     17 PageID #: 469
                                                                                  548



  the client took further action to block/remove a client on their switch. If any additional

  complaints came in, Ecommerce would reach out to the client for further client reduction on the

  wholesale carriers end.

                    36.      February 2019, AT&T notification (Compl. ¶ 32). The Government

  refers to 19 calls that were allegedly fraudulent originating from a specific client. 19 problematic

  calls constitute only 0.000007% of the overall amount of calls connected that month or one in 14

  million calls. 2 Also, we blocked the calls and notified the carrier per standard procedure.

                    37.      Vague references to “numerous warnings” and “repeated warnings”

  (Compl. ¶ 33, Ralston Decl. ¶ 7). It is hard to respond to an allegation that is so unspecific.

  Similarly, the Government claims that we “received many notices, inquiries, warnings,

  complaints, and subpoenas concerning fraudulent robocalls” (Ralston Decl. ¶ 29). It is notable

  that the Government nowhere argues that any complaint was ignored.

                    38.      US Telecom notifications between May 2019 and January 2020 (Compl.

  ¶¶ 34-36, Ralston Decl. ¶ 37). These 66 notifications 3 over a 9-month period average 7

  complaints per month. We connected on average over 450 million calls per month in 2019. This

  means that on average 0.00000175 percent, or fewer than 1 in 60 million of all calls transmitted

  by us were flagged as questionable. The Government admits that none of these complaints were

  ignored by defendants (Compl. ¶ 35).

                    39.      The Government, however, fails to mention the actions we took in

  response to each, which included each time communicating with the client-carrier that originated

  the problematic calls to follow the calls to their source. The Government claims that “Defendants


  2
    The Government throughout claims that few complaints are indicative of a broader problem and that most
  fraudulent calls are not reported (Compl. ¶¶ 5, 19). This may be true, however, we cannot – and should not be
  expected to -- block calls that they have no information about.
  3
    The Complaint refers to 144 notifications; however, a later-filed declaration (docket no. 8) clarified that only 66
  notifications existed. This misrepresentation was repeated in the declaration of Marcy Ralston (Ralston Decl. ¶ 37).
                                                          -10-
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        37-238Filed
                           Document          07/13/20
                                         Filed 02/26/20Page
                                                        Page204
                                                              11ofof212 PageID #:
                                                                     17 PageID #: 470
                                                                                  549



  blocked the single source number identified in the each [sic] email.” (Ralston Decl. ¶ 33). That is

  a half-truth, since we worked with the client to solve the problem each time; which is also the

  course of action recommended by the USTelecom handbook.

                 40.     Complaints from Somos, an FCC company that administers toll-free calls

  (Compl. ¶¶ 41-43). The Government alleges that a handful of toll-free numbers had been

  associated with fraudulent conduct. It admits, however, that we responded and dealt with each

  complaint (“In response to each email…” Compl. ¶ 42). The Government states that we “simply”

  made the client aware of the complaint, which is the most reasonable way of dealing with

  complaints. Though the Government insinuates that this was an insufficient response, it does not

  allege that any dissatisfaction with this response was communicated to us. It wasn’t. Nor does

  the Government refer to any law, regulation, rule, or industry standard that prescribes a different

  action and none exists.

                 41.     Porting over. The Government finally claims that when we stated that we

  would “port over” a problematic number, we were moving the problematic number to another

  carrier, ignoring the complaint (Compl. ¶ 43, Ralston Decl. ¶ 54). The argument has no merit. If

  we wanted to ignore complaints, we would not inform regulators of their violation.

                 42.     The meaning of my statement that I will be “porting clients over” lies the

  use of the plural – “clients”. The vendor Teli.net complained about two of our clients and

  threatened to close down all connections with all of our clients, including clients for whose

  activities we never received any complaints. The statement “I will be porting clients over”

  referred to the clients we had other than the two targeted by the complaint; it indicates that I was

  planning to move those other clients to a different vendor; thus if the complaining vendor were to

  shut down our connection to the vendor, our clients’ call services would not experience any



                                                  -11-
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        37-238Filed
                           Document          07/13/20
                                         Filed 02/26/20Page
                                                        Page205
                                                              12ofof212 PageID #:
                                                                     17 PageID #: 471
                                                                                  550



  interruptions. This was precisely the opposite of furthering fraudulently activity; the Government

  has what we were doing backwards.

                 F. Payments and Accounts Receivable

                 43.     Our clients usually pay through various means – bank transfers, checks,

  paypal, credit card, and other online payment portals. I learned early as an entrepreneur that it is

  important to be user-friendly when it comes to clients.

                 44.     We send out invoices to our clients weekly. In response, clients usually

  either pay the amount on the invoice exactly, or they run a balance with Ecommerce. The

  expectation is that the balance is positive and that payments are made to replenish their accounts.

  Sometimes a balance goes negative; in those cases, I contact the client and ask for additional

  money. Communications with clients is usually by email or text messaging through one or more

  messaging applications.

                 45.     The money arrives at our accounts receivable bank account at Chase bank.

  Once there is a sizable amount of money in the account, it gets moved to the Ecommerce

  business expenses account, which is also at Chase bank. We pay our vendors and taxes and other

  business expenses out of that account. We try to avoid having a large balance in the accounts

  receivable account because the account details are given out to every client. The account is

  therefore to some extent vulnerable as a target for thieves who might impersonate us to the bank

  and move money out of the account.

                 46.     The Government complaint refers to payments made to our Wells Fargo

  account. This account was set up for one client who had difficulty with Chase bank. I thought

  this was appropriate and established the account. The payments to this account made up less than

  4% of our overall revenues.



                                                  -12-
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        37-238Filed
                           Document          07/13/20
                                         Filed 02/26/20Page
                                                        Page206
                                                              13ofof212 PageID #:
                                                                     17 PageID #: 472
                                                                                  551



                 47.     The payments were made as with the other clients that carried a

  receivables balance. Copies of the Wells Fargo bank statements are annexed hereto as Exhibit 2.

  Copies of the invoices to that client are annexed hereto as Exhibit 3. Based on the statements I

  did not know where the payments had been made.

                 48.     At various points in 2019, I communicated with Michael Rauch, our

  business bank representative at Chase banks about cash payments. He did not indicate that there

  was anything suspicious about the cash payments or that businesses should be wary of cash

  payments. Based on my interaction with him, we assumed that there was nothing to worry about

  concerning cash payments. Copies of the text messages with Mr. Rauch are annexed hereto as

  Exhibit 4.

                 49.     I have never transmitted monies to India.

                 50.     It is alleged that all these payments were payments of less than $10,000.

  That is incorrect, see Exhibit 2, page 8 (showing a $10,000 deposit on “8/2”).

                 G. The Bracken Declaration

                 51.     In his declaration, agent Samuel Bracken claims that between “May 28,

  2019 through September 11, 2019, [defendants’ Wells Fargo] account received nineteen cash

  deposits totaling $130,250.00. These deposits occurred in locations across the United States,

  including in Minnesota, South Carolina, Florida, Alabama, and New Jersey. None of these cash

  deposits occurred in Arizona, the principle [sic.] location of business for Ecommerce National.”

  (Bracken Decl. ¶ 3).

                 52.     The explanation for such deposits, however, shows no nefarious purpose –

  it appears that agents for two of our customers are located in U.S., and their deposits in U.S.

  currency were in payment for legitimate services that were duly invoiced. For example, the

  invoices for the client who deposited money into the Wells Fargo account are annexed hereto as

                                                  -13-
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        37-238Filed
                           Document          07/13/20
                                         Filed 02/26/20Page
                                                        Page207
                                                              14ofof212 PageID #:
                                                                     17 PageID #: 473
                                                                                  552



  Exhibit 3. The other client made payments into the Chase accounts receivable account. Both

  clients are based overseas and apparently preferred to make their payments in this manner, which

  despite Bracken’s innuendo, is not illegal.

                 53.     We had no knowledge of the fact that these deposits were made in various

  states – the Wells Fargo bank statements does not identify the location of the deposits (Exhibit

  2). It evidently took the resources of the Government to determine a fact that was not readily

  ascertainable by us.

                 54.     The Bracken declaration adds that defendants transferred the monies to

  Chase bank (id. ¶ 4), claiming this is somehow nefarious (id. ¶ 5). However, the Chase bank

  accounts are simply our operating accounts out of which we pay our vendors and taxes. There is

  nothing nefarious in having an account for the receipt of payments on accounts receivable and

  one or more separate operating accounts for business expenses. Attached as Exhibit 5 are sample

  bank statements from Chase for both the account receivable and expenses accounts.

                 55.     The Bracken declaration lists seven indicia that are allegedly associated

  with fraudulent activity (¶ 5) but fails to link any of them with the accounts. To do so would

  undermine the Government's argument since they can be readily explained:

     •   “out-of-state, anonymous cash deposits in multiple states” – As explained, we had no
         means of discovering the locations of the deposits.

     •   “rapid cash withdrawals for amounts similar to cash deposits” – We needed the money to
         pay bills; the Wells Fargo account was also far more public and vulnerable to attack by
         malefactors.

     •   “use of counter deposit slips” – The Government does not argue that this applies.

     •   “individual deposits and withdrawals intentionally under $10,000 (structuring)” – The
         Government does not, and cannot, argue that the amounts were intentionally made of a
         certain amount to hide them from scrutiny. In any case, the allegation is false; at least one
         deposit was $10,000 and thus subject to reporting [See Ex. (bank statement)].



                                                 -14-
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        37-238Filed
                           Document          07/13/20
                                         Filed 02/26/20Page
                                                        Page208
                                                              15ofof212 PageID #:
                                                                     17 PageID #: 474
                                                                                  553



     •   “limited account credits besides cash deposits (i.e., no payroll, wire transfers)” – as
         outlined supra, the Wells Fargo account was an accounts receivable account, not the
         expense account for our business.

     •   “no legitimate business purpose evident” – We have been in business for many years
         without any criminal record. To suggest that there is no legitimate business purpose is
         untrue.

     •   “deposit activity greater than expected income” – The Government does not state what
         the expected income would be, by how much it was exceeded, and how it would be
         calculated. Agent Bracken’s listed experience does not include any indication that he has
         accounting experience sufficient to make this assessment. It is in any case inaccurate –
         the deposits were made in response to weekly invoices.

                 56.     To the extent the Government insinuates – it stops short of making the

  argument outright – that these payments were made by victims as opposed to clients; the

  argument has two problems. First, there is no evidence in support – the Government is

  apparently unable to connect any payment to any alleged victim, and as shown, the transfers

  were made by legitimate clients. Second, we have never transmitted monies to India (or

  elsewhere abroad).

                 H. Other Points

                 57.     I have been shown the Government’s proposed preliminary injunction; a

  copy is annexed hereto as Exhibit 6. The terms are such that it would require us to shut down all

  clients. If this preliminary injunction is granted, Ecommerce and SipRetail will go out of

  business for good. In addition, if the preliminary injunction is in effect, there will be no need for

  a permanent injunction since it would be impossible for our business to recover from such a

  shutdown.

                 58.     All of our business is with other intermediary carriers and to our

  knowledge none have committed fraud. None of the carriers with who we do business have been

  joined as defendants in this case. Other than through complaints, from third parties such as from



                                                  -15-
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        37-238Filed
                           Document          07/13/20
                                         Filed 02/26/20Page
                                                        Page209
                                                              16ofof212 PageID #:
                                                                     17 PageID #: 475
                                                                                  554



  US Telecom, I have no knowledge of any calls carried over our platform that were fraudulent in

  nature.

      III.     The Events of January 28, 2020

                   59.      On January 28, 2020, I was about to take my three-year old daughter to

  preschool at 8:30 a.m. The doorbell rang; I answered the door with my daughter in my arms

  expecting to see an Amazon delivery person.

                   60.      Instead, approximately a dozen armed federal agents and local police were

  standing at the gates of my property. They had their guns pointed at me and my daughter. I was

  terrified.

                   61.      I was instructed by the agents to put down my daughter, raise my hands

  over my head, turn around and walk backwards toward the agents. I complied. My daughter ran

  to her mother who was in the house.

                   62.      The agents then handcuffed me and proceeded to execute two search

  warrants at our property. They took computers and records. 4 I was handcuffed and instructed that

  I could not leave; however, I was told that I was not under arrest. I have since learned from my

  attorneys that this was incorrect and that I was under de facto arrest.

                   63.      After the agents searched my house, I was advised I could remain silent.

  Nevertheless, I proceeded to speak with the agents and explain our business and technology.

  While this may not have been the action that most lawyers recommend to their clients, I had no

  attorney at the time to advise me and I felt – and continue to believe – that I had nothing to hide

  since I had done nothing wrong. I have always been a law-abiding citizen, and always believed




  4
   Though it was represented to me that these would be returned to me shortly, that has not yet happened. As a result,
  we have been unable to prepare our taxes for 2019.
                                                         -16-
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        37-238Filed
                           Document          07/13/20
                                         Filed 02/26/20Page
                                                        Page210
                                                              17ofof212 PageID #:
                                                                     17 PageID #: 476
                                                                                  555



   that law enforoement acted in the interests ofjustice. I spent several hours speaking to the agents

   and answering their questions.

                      64.      To this day, I have not been arrested (except during when our house was

   raided. and I was told I could not leave) or charged with any crime.

                      65.      In the days and weeks fbllowing.lanuary 28.2020, our three-ycar-old

   daughter has exhibited abnormal and new behavior, including extreme f'earfulness and anxiety

   whenever a parent would not be in sight, and an inability to sleep without lights on. These are

   new and troubling behaviors: prior to this incident. she was a normally-developing child. We are

   considering linding a therapist fbr or-rr daughter who specializes in early-age traLlma.

                      66.      On that same day, our accounts were frozen and about $180,000 was

   forf-eited fiom our Chase banks accounts. We received nothing in writing that explained these

   actic'rns or that stated at whose request or    authority it was done even though we requestecl such

   basis   liom the government. Our bank was equally unhelpful and would not provide any

   information.

                      67.      In addition. around $1-2,000 was forf-eited fiom our Wells Fargo account;

   \rye were   given a w'arrant tbr this action.




   Dated: Paradise Valley, Arizona
          February        $i
                       zozo




                                                                               Palumbo


   4840-4680-1846,   vl




                                                        -17 -
         Case
Gmail - Re: Zeitlin1:20-cv-00510-BMC
                    v. Palumbo et al.      Document 37-2 Filed 07/13/20       Page 211 of 212 PageID #: 556
                                                                https://mail.google.com/mail/u/0?ik=8c072a9e27&view=pt&se...




                                                                       Theodor Bruening <brueninglawyer@gmail.com>



         Re: Zeitlin v. Palumbo et al.
         1 message

         Robert Tolchin <rtolchin@berkmanlaw.com>                                              Sun, Apr 12, 2020 at 4:07 PM
         To: Theodor Bruening <brueninglawyer@gmail.com>

          Theo,

          Now I received it. I had not received it before.

          I'm wondering if you would be amenable to having a conversation about this motion. Before we talk, though,
          I'd like to be clear that the conversation would be subject to FRE 408 privilege. Basically, I want to be able to
          talk frankly with you without either of us being concerned that the other will include the content of the
          discussion in any submission to the court.

          Please advise.


          Robert J. Tolchin, Esq.
          THE BERKMAN LAW OFFICE, LLC
          111 Livingston Street, Suite 1928
          Brooklyn, New York 11201
          718-855-3627


          On Sun, Apr 12, 2020 at 10:12 AM Theodor Bruening <brueninglawyer@gmail.com> wrote:
           Robert: Below is a sharelink that allows you to download the attachments from my previous email. Please
           let me know if you have any issues with that. In addition, a set of hard copies will be delivered tomorrow by
           USPS to the address in your email signature, i.e. to 111 Livingston Street. If there is a more convenient
           address, please let me know and I will send another set to that address.

            Sharefile: https://drive.google.com/drive/folders/15zqEfV2rSo5BWqvyQXJnhu329OhaHoAb?usp=sharing

            Kind regards,

            Theo




               On Apr 12, 2020, at 1:33 AM, Robert Tolchin <rtolchin@berkmanlaw.com> wrote:

               No attachments received


               Robert J. Tolchin, Esq.
               THE BERKMAN LAW OFFICE, LLC
               111 Livingston Street, Suite 1928
               Brooklyn, New York 11201
               718-855-3627



1 of 2                                                                                                                7/13/20, 10:18 AM
         Case
Gmail - Re: Zeitlin1:20-cv-00510-BMC
                    v. Palumbo et al.    Document 37-2 Filed 07/13/20       Page 212 of 212 PageID #: 557
                                                              https://mail.google.com/mail/u/0?ik=8c072a9e27&view=pt&se...




              On Fri, Apr 10, 2020 at 3:48 PM Theodor Bruening <brueninglawyer@gmail.com> wrote:
               Robert: A few minutes ago I sent you an email with several attachments, see below. Please let me
               know if you did not receive it and I can send the attachments again in individual emails. Many thanks.

                Kind regards,

                Theo

                On Fri, Apr 10, 2020 at 3:35 PM Theodor Bruening <brueninglawyer@gmail.com> wrote:
                 Robert: Please see attached. A hard copy is being sent today.

                  Kind regards,

                  Theo




2 of 2                                                                                                          7/13/20, 10:18 AM
